Exhibit 10.4
TELEFLEX 401(k) SAVINGS PLAN
Amended and Restated Effective as of January 1, 2004



 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.01 Account
    2  
Section 1.02 Accounting Date
    2  
Section 1.03 Additional Matching Contributions
    2  
Section 1.04 Additional Matching Contribution Account
    2  
Section 1.05 After-Tax Contributions
    2  
Section 1.06 After-Tax Contributions Account
    2  
Section 1.07 Beneficiary
    2  
Section 1.08 Board
    3  
Section 1.09 Catch-Up Contributions
    3  
Section 1.10 Catch-Up Contribution Account
    3  
Section 1.11 Code
    3  
Section 1.12 Committee
    3  
Section 1.13 Company
    3  
Section 1.14 Compensation
    4  
Section 1.15 Disability
    6  
Section 1.16 Effective Date
    6  
Section 1.17 Elective Deferral Contributions
    6  
Section 1.18 Elective Deferral Contribution Account
    6  
Section 1.19 Eligible Employee
    6  
Section 1.20 Employee
    7  
Section 1.21 Employer
    8  
Section 1.22 ERISA
    8  
Section 1.23 ESOP Loan
    8  
Section 1.24 ESOP Stock
    8  
Section 1.25 ESOP Stock Fund
    8  
Section 1.26 Five-Percent Owner
    8  
Section 1.27 Former Participant
    9  
Section 1.28 Highly Compensated Employee
    9  
Section 1.29 Income
    9  
Section 1.30 Investment Manager
    9  
Section 1.31 Leased Employee
    9  
Section 1.32 Limitation Year
    10  
Section 1.33 Matching Contributions
    10  
Section 1.34 Matching Contribution Account
    10  
Section 1.35 Net Profit
    10  
Section 1.36 Nonforfeitable
    10  
Section 1.37 Nonforfeitable Account Balance
    10  
Section 1.38 Non-highly Compensated Employee
    10  
Section 1.39 Non-Safe Harbor Matching Contributions
    10  
Section 1.40 Non-Safe Harbor Matching Contribution Account
    10  
Section 1.41 Normal Retirement Date
    11  
Section 1.42 Participant
    11  
Section 1.43 Participating Employer
    11  
Section 1.44 Plan
    11  
Section 1.45 Plan Administrator
    11  
Section 1.46 Plan Year
    11  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
Section 1.47 Profit Sharing Contributions
    11  
Section 1.48 Profit Sharing Contribution Account
    11  
Section 1.49 Qualified Matching Contributions
    11  
Section 1.50 Qualified Matching Contribution Account
    11  
Section 1.51 Qualified Non-elective Contributions
    11  
Section 1.52 Qualified Non-elective Contribution Account
    11  
Section 1.53 Related Employers
    12  
Section 1.54 Required Beginning Date
    12  
Section 1.55 Rollover Contributions
    12  
Section 1.56 Rollover Contribution Account
    12  
Section 1.57 Roth Elective Deferral Contributions
    12  
Section 1.58 Roth Elective Deferral Contribution Account
    12  
Section 1.59 Safe Harbor Matching Contributions
    12  
Section 1.60 Safe Harbor Matching Contribution Account
    12  
Section 1.61 Service and Break in Service Definitions
    12  
Section 1.62 Spouse
    17  
Section 1.63 Stock
    17  
Section 1.64 Transfer Contributions
    17  
Section 1.65 Transfer Contribution Account
    17  
Section 1.66 Treasury Regulations
    17  
Section 1.67 Trust
    17  
Section 1.68 Trust Fund
    17  
Section 1.69 Trustee
    17  
Section 1.70 Unallocated Stock Account
    17  
Section 1.71 Valuation Date
    17  
Section 1.72 Terms Defined Elsewhere
    18  
 
       
ARTICLE II ELIGIBILITY AND PARTICIPATION
    19  
 
       
Section 2.01 ELIGIBILITY
    19  
Section 2.02 PARTICIPATION UPON RE-EMPLOYMENT
    19  
Section 2.03 ENROLLMENT
    20  
Section 2.04 TRANSFERS BETWEEN PARTICIPATING EMPLOYERS
    21  
 
       
ARTICLE III CONTRIBUTIONS
    22  
 
       
Section 3.01 INDIVIDUAL ACCOUNTS
    22  
Section 3.02 PARTICIPANT CONTRIBUTIONS
    22  
Section 3.03 CHANGES AND SUSPENSIONS OF ELECTIVE DEFERRAL CONTRIBUTIONS AND
CATCH-UP CONTRIBUTIONS AND/OR ROTH ELECTIVE DEFERRAL CONTRIBUTIONS
    25  
Section 3.04 REFUND OF DEFAULT ELECTIVE DEFERRAL CONTRIBUTIONS
    25  
Section 3.05 MATCHING AND QUALIFIED MATCHING CONTRIBUTIONS
    25  
Section 3.06 MATCHING CONTRIBUTION ALLOCATION AND ACCRUAL OF BENEFIT
    28  
Section 3.07 PROFIT SHARING CONTRIBUTIONS
    28  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
Section 3.08 PROFIT SHARING CONTRIBUTION ALLOCATION AND ACCRUAL OF BENEFIT
    29  
Section 3.09 AFTER-TAX CONTRIBUTIONS
    29  
Section 3.10 QUALIFIED NON-ELECTIVE CONTRIBUTIONS
    29  
Section 3.11 TIME OF PAYMENT OF CONTRIBUTION
    30  
Section 3.12 FORM OF PAYMENT OF EMPLOYER CONTRIBUTIONS
    30  
Section 3.13 ALLOCATION OF FORFEITURES
    31  
Section 3.14 ROLLOVER AND TRANSFER CONTRIBUTIONS
    31  
Section 3.15 RETURN OF CONTRIBUTIONS
    32  
Section 3.16 RELEASE OF ESOP STOCK FOR ALLOCATION
    32  
Section 3.17 MATCHING CONTRIBUTIONS-ESOP STOCK ALLOCATIONS
    33  
Section 3.18 ALLOCATION OF EXCESS MATCHING CONTRIBUTIONS
    33  
Section 3.19 UNALLOCATED ESOP STOCK ACCOUNT
    33  
Section 3.20 FURTHER REDUCTIONS OF CONTRIBUTIONS
    34  
 
       
ARTICLE IV TERMINATION OF SERVICE; PARTICIPANT VESTING
    35  
 
       
Section 4.01 VESTING
    35  
Section 4.02 INCLUDED YEARS OF SERVICE — VESTING
    35  
Section 4.03 FORFEITURE OCCURS
    36  
Section 4.04 RESTORATION OF FORFEITED PORTION OF ACCOUNT
    36  
Section 4.05 TRANSFERS BETWEEN PARTICIPATING EMPLOYERS
    37  
 
       
ARTICLE V TIME AND METHOD OF PAYMENT OF BENEFITS
    38  
 
       
Section 5.01 RETIREMENT
    38  
Section 5.02 DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT PRIOR TO NORMAL
RETIREMENT DATE
    38  
Section 5.03 DISTRIBUTIONS UPON DEATH
    40  
Section 5.04 DESIGNATION OF BENEFICIARY
    40  
Section 5.05 FAILURE OF BENEFICIARY DESIGNATION
    40  
Section 5.06 OTHER RULES GOVERNING THE TIME OF PAYMENT OF BENEFITS
    41  
Section 5.07 FORM OF BENEFIT PAYMENTS
    41  
Section 5.08 OPTION TO HAVE SPONSOR PURCHASE ESOP STOCK
    42  
Section 5.09 MINIMUM DISTRIBUTION REQUIREMENTS
    43  
Section 5.10 DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE TRANSFER
FROM THE INMED CORPORATION EMPLOYEE SAVINGS/RETIREMENT INCOME PLAN
    48  
Section 5.11 DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE TRANSFER
FROM THE MATTATUCK MANUFACTURING CO. & UAW LOCAL #1251 MONEY PURCHASE PLAN
    48  
Section 5.12 DISTRIBUTIONS UNDER DOMESTIC RELATIONS ORDERS
    48  
Section 5.13 LOST PARTICIPANT OR BENEFICIARY
    49  
Section 5.14 FACILITY OF PAYMENT
    50  
Section 5.15 NO DISTRIBUTION PRIOR TO SEVERANCE FROM EMPLOYMENT, DEATH OR
DISABILITY
    50  
Section 5.16 WRITTEN INSTRUCTION NOT REQUIRED
    51  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
ARTICLE VI WITHDRAWALS, DIRECT ROLLOVERS AND WITHHOLDING, LOANS
    52  
 
       
Section 6.01 HARDSHIP WITHDRAWALS
    52  
Section 6.02 SPECIAL WITHDRAWAL RULES APPLICABLE TO AFTER-TAX AND ROLLOVER
CONTRIBUTIONS
    54  
Section 6.03 WITHDRAWALS UPON ATTAINMENT OF AGE 59 1/2
    54  
Section 6.04 DISTRIBUTION/REINVESTMENT ELECTIONS
    54  
Section 6.05 DIRECT ROLLOVER AND WITHHOLDING RULES
    54  
Section 6.06 LOANS TO PARTICIPANTS
    57  
Section 6.07 WITHDRAWALS CONSTITUTING QUALIFIED HURRICANE DISTRIBUTIONS
    61  
 
       
ARTICLE VII VOTING AND TENDER OF STOCK AND ESOP STOCK
    62  
 
       
Section 7.01 VOTING OF STOCK AND ESOP STOCK
    62  
Section 7.02 TENDER OF STOCK AND ESOP STOCK
    62  
Section 7.03 PROCEDURES FOR VOTING AND TENDER
    62  
Section 7.04 FAILURE BY PARTICIPANT TO VOTE OR DETERMINE TENDER
    62  
 
       
ARTICLE VIII EMPLOYER ADMINISTRATIVE PROVISIONS
    63  
 
       
Section 8.01 ESTABLISHMENT OF TRUST
    63  
Section 8.02 INFORMATION TO PLAN ADMINISTRATOR
    63  
Section 8.03 NO LIABILITY
    63  
Section 8.04 INDEMNITY OF COMMITTEE AND PLAN ADMINISTRATOR
    63  
Section 8.05 INVESTMENT FUNDS
    63  
Section 8.06 EMPLOYEE STOCK OWNERSHIP PLAN
    65  
 
       
ARTICLE IX PARTICIPANT ADMINISTRATIVE PROVISIONS
    66  
 
       
Section 9.01 PERSONAL DATA TO PLAN ADMINISTRATOR
    66  
Section 9.02 ADDRESS FOR NOTIFICATION
    66  
Section 9.03 ASSIGNMENT OR ALIENATION
    66  
Section 9.04 NOTICE OF CHANGE IN TERMS
    66  
Section 9.05 PARTICIPANT DIRECTION OF INVESTMENT
    66  
Section 9.06 CHANGE OF INVESTMENT DESIGNATIONS
    67  
Section 9.07 TRANSFERS AMONG INVESTMENTS
    68  
Section 9.08 INVESTMENT OF PARTICIPATING EMPLOYER CONTRIBUTIONS
    68  
Section 9.09 QUALIFIED MATCHING AND QUALIFIED NON-ELECTIVE CONTRIBUTIONS
    69  
Section 9.10 ESOP DIVERSIFICATION ELECTION
    69  
Section 9.11 LITIGATION AGAINST THE TRUST
    70  
Section 9.12 INFORMATION AVAILABLE
    70  
Section 9.13 PRESENTING CLAIMS FOR BENEFITS
    70  
Section 9.14 APPEAL PROCEDURE FOR DENIAL OF BENEFITS
    71  
Section 9.15 CLAIMS INVOLVING BENEFITS RELATED TO DISABILITY
    71  
Section 9.16 USE OF ALTERNATIVE MEDIA
    72  

-iv-



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
ARTICLE X ADMINISTRATION OF THE PLAN
    73  
 
       
Section 10.01 ALLOCATION OF RESPONSIBILITY AMONG FIDUCIARIES FOR PLAN AND TRUST
ADMINISTRATION
    73  
Section 10.02 APPOINTMENT AND REMOVAL OF COMMITTEE
    73  
Section 10.03 COMMITTEE PROCEDURES
    74  
Section 10.04 RECORDS AND REPORTS
    74  
Section 10.05 OTHER COMMITTEE POWERS AND DUTIES
    74  
Section 10.06 RULES AND DECISIONS
    75  
Section 10.07 APPLICATION AND FORMS FOR BENEFITS
    75  
Section 10.08 APPOINTMENT OF PLAN ADMINISTRATOR
    75  
Section 10.09 PLAN ADMINISTRATOR
    75  
Section 10.10 FUNDING POLICY
    76  
Section 10.11 FIDUCIARY DUTIES
    76  
Section 10.12 ALLOCATION OR DELEGATION OF DUTIES AND RESPONSIBILITIES
    77  
Section 10.13 PROCEDURE FOR THE ALLOCATION OR DELEGATION OF FIDUCIARY DUTIES
    77  
Section 10.14 SEPARATE ACCOUNTING
    78  
Section 10.15 VALUE OF PARTICIPANT’S ACCOUNT
    78  
Section 10.16 REGISTRATION AND VOTING OF EMPLOYER COMMON STOCK
    78  
Section 10.17 INDIVIDUAL STATEMENT
    78  
Section 10.18 AUTOMATIC CONTRIBUTION ARRANGEMENT NOTICE
    79  
Section 10.19 ELECTION PERIODS
    79  
Section 10.20 FEES AND EXPENSES FROM FUND
    79  
 
       
ARTICLE XI TOP HEAVY RULES
    80  
 
       
Section 11.01 MINIMUM EMPLOYER CONTRIBUTION
    80  
Section 11.02 ADDITIONAL CONTRIBUTION
    80  
Section 11.03 DETERMINATION OF TOP HEAVY STATUS
    81  
Section 11.04 TOP HEAVY VESTING SCHEDULE
    81  
Section 11.05 DEFINITIONS
    82  
 
       
ARTICLE XII MISCELLANEOUS
    84  
 
       
Section 12.01 EVIDENCE
    84  
Section 12.02 NO RESPONSIBILITY FOR EMPLOYER ACTION
    84  
Section 12.03 FIDUCIARIES NOT INSURERS
    84  
Section 12.04 WAIVER OF NOTICE
    84  
Section 12.05 SUCCESSORS
    84  
Section 12.06 WORD USAGE
    84  
Section 12.07 HEADINGS
    84  
Section 12.08 STATE LAW
    84  
Section 12.09 EMPLOYMENT NOT GUARANTEED
    85  
Section 12.10 RIGHT TO TRUST ASSETS
    85  
Section 12.11 UNCLAIMED BENEFIT CHECKS
    85  

-v-



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
ARTICLE XIII EXCLUSIVE BENEFIT, AMENDMENT, TERMINATION
    86  
 
       
Section 13.01 EXCLUSIVE BENEFIT
    86  
Section 13.02 AMENDMENT BY EMPLOYER
    86  
Section 13.03 AMENDMENT TO VESTING PROVISIONS
    86  
Section 13.04 DISCONTINUANCE
    87  
Section 13.05 FULL VESTING ON TERMINATION
    87  
Section 13.06 MERGER, DIRECT TRANSFER AND ELECTIVE TRANSFER
    87  
Section 13.07 LIQUIDATION OF THE TRUST FUND
    88  
Section 13.08 TERMINATION
    89  

           
APPENDIX A
  DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRANSFER FROM THE INMED CORPORATION
EMPLOYEE SAVINGS/RETIREMENT INCOME PLAN   A-1
 
       
APPENDIX B
  DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRANSFER FROM THE MATTATUCK
MANUFACTURING CO. & UAW LOCAL #1251 MONEY PURCHASE PLAN   B-1
 
       
APPENDIX C
  INVESTMENT FUNDS   C-1
 
       
APPENDIX D
  PARTICIPATING EMPLOYERS: ELIGIBILITY, CONTRIBUTION AND VESTING PROVISIONS BY
LOCATION   D-1
 
       
APPENDIX E
  SPECIAL RULES REGARDING PARTICIPANTS IN THE ARROW INTERNATIONAL, INC. 401(K)
PLAN   E-1
 
       
APPENDIX F
  LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS   F-1

-vi-



--------------------------------------------------------------------------------



 



TELEFLEX 401(k) SAVINGS PLAN
Teleflex Incorporated, a Pennsylvania corporation, (the “Company”) hereby amends
and restates in its entirety the Teleflex 401(k) Savings Plan, generally
effective as of January 1, 2004, unless otherwise stated herein. The Plan,
originally adopted effective as of July 1, 1985, and formerly known as the
Teleflex Incorporated Voluntary Investment Plan, was previously amended and
restated as of January 1, 2004 to implement various design changes and
incorporate amendments to the Plan since it was previously amended and restated,
including the “good faith” amendments to bring the Plan into compliance with the
Economic Growth and Tax Relief Reconciliation Act of 2001. The Plan was
subsequently amended from time to time, including the amendments necessary to
update the Plan to conform with the requirements of the final Treasury
Regulations issued under Sections 401(k) and 401(m) of the Internal Revenue Code
of 1986, as amended (“Code”).
The Plan is hereby amended and restated in its entirety, generally effective as
of January 1, 2004, unless otherwise stated herein. Special effective dates are
included in the Plan with respect to a number of provisions as necessary to
conform the legislative and regulatory changes in the tax qualification
requirements identified in the 2007 Cumulative List of Changes in Plan
Qualification Requirements provided in Internal Revenue Service Notice 2007-94,
including the final Treasury Regulations under Code Sections 401(k) and (m),
certain provisions of the Pension Protection Act of 2006, and the final Treasury
Regulations under Code Section 415. In this amendment and restatement, the
Company intends to implement various design changes, including the
implementation of a Qualified Automatic Contribution Arrangement (“QACA”) and an
Eligible Automatic Contribution Arrangement (“EACA”) effective as of January 1,
2009. The amended and restated Plan also reflects the merger of the Arrow
International, Inc. 401(k) Plan with and into the Plan effective as of March 31,
2008.
The Company intends that the Plan be qualified under Section 401(a) of the Code,
with a cash or deferred arrangement qualified under Section 401(k) of the Code
and a trust exempt from taxation under Section 501(a) of the Code. The Plan is
composed of both an employee stock ownership plan (“ESOP”), as defined in
Section 4975(e)(7) of the Code and a profit sharing plan pursuant to the
requirements of Code Section 401(a)(27). The ESOP is designed to invest
primarily in qualifying employer securities and is comprised of the ESOP Stock
Fund.
The purpose of this Plan is to encourage Eligible Employees to accumulate
savings for retirement and to further their financial independence by affording
them an opportunity to make systematic contribution to the Plan, supplemented by
contributions made by the Employer. The provisions of this Plan shall apply only
to an Employee who experiences a Severance from Employment with an Employer on
or after the Effective Date. Unless otherwise indicated herein, the rights and
benefits, if any, of an Employee who incurred a Severance from Employment prior
to the Effective Date shall be determined in accordance with the prior
provisions of the Plan in effect on the date of his or her Severance from
Employment.

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Each word and phrase defined in this Article I shall have the following
meaning whenever such word or phrase is capitalized and used herein unless a
different meaning is clearly required by context.
     Section 1.01 Account. The separate bookkeeping account that the Plan
Administrator or the Trustee shall maintain for a Participant pursuant to
Section 10.13 of this Plan.
     Section 1.02 Accounting Date. The last day of the Plan Year.
     Section 1.03 Additional Matching Contributions. Contributions made to the
Plan by the Employer pursuant to Section 3.05.C., effective January 1, 2009.
     Section 1.04 Additional Matching Contribution Account. The portion of a
Participant’s Account credited with Additional Matching Contributions under
Section 3.05.C., together with any income, gains and losses credited thereto.
     Section 1.05 After-Tax Contributions. A Participant’s voluntary, after-tax
contributions made to his After-Tax Contributions Account. No After-Tax
Contributions are permitted to be made after December 31, 1986.
     Section 1.06 After-Tax Contribution Account. The portion of a Participant’s
Account to which a Participant’s After-Tax Contributions were allocated prior to
January 1, 1987, together with any income, gains and losses credited thereto.
     Section 1.07 Beneficiary.

  A.   The Participant’s Spouse;     B.   The person, persons or trust
designated by the Participant, with the consent of the Participant’s Spouse if
the Participant is married, as direct or contingent beneficiary in a manner
prescribed by the Plan Administrator; or     C.   If the Participant has no
Spouse and has made no effective Beneficiary designation, the Participant’s
estate.

A married Participant may designate a person, persons or trust other than his
Spouse as Beneficiary, provided that such Spouse consents in writing in a manner
prescribed by the Plan Administrator. The Spouse’s consent must be witnessed by
a notary public or the Plan Administrator (or its representative) and must be
limited to and acknowledge the specific non-Spouse Beneficiary(ies) (including
any class of Beneficiaries) designated by the Participant. If the Participant
wishes to subsequently change Beneficiary(ies), the consent of the Spouse must
be obtained again. Spousal consent shall not be required if the Participant
establishes to the satisfaction of the Plan Administrator that the consent
cannot be obtained because the Spouse cannot be located or because of such other
circumstances as the Secretary of the Treasury may prescribe by regulations. A
subsequent Spouse of a Participant shall not be bound by a consent executed by
any previous Spouse of the Participant.

2



--------------------------------------------------------------------------------



 



Any prior designation of a Beneficiary shall be revocable at the election of the
Participant at any time in the manner and form prescribed by the Plan
Administrator until the payment commencement date. The number of revocations
shall not be limited. If more than one Beneficiary is designated by the
Participant, such Beneficiaries who survive the Participant shall share equally
in any death benefit unless the Participant indicates to the contrary, in
writing. If a Beneficiary predeceases the Participant, such deceased Beneficiary
shall not share in any death benefit and those Beneficiaries who survive the
Participant shall share in any death benefit equally, or, if different, in the
proportions designated by the Participant. A Beneficiary’s right to information
or data concerning the Plan does not arise until the Beneficiary first becomes
entitled to receive a benefit under the Plan.
The entry of a decree of divorce shall not automatically revoke a prior written
election of a Participant naming such divorced Spouse as a Beneficiary. Except
as provided to the contrary under a qualified domestic relations order: (i) a
Participant may, subsequent to a divorce, designate someone other than his
former Spouse as Beneficiary; and (ii) if a divorced Participant remarries, the
new Spouse shall have all of the rights of a Spouse as set forth herein and any
prior written Beneficiary designation by the Participant shall be automatically
revoked and subject to the rights of the subsequent Spouse. If an alternate
payee under a qualified domestic relations order, as defined in Code
Section 414(p), should die before payment of the benefit assigned to the
alternate payee occurs, the portion of the Participant’s Account assigned to the
alternate payee shall revert to the Participant unless the qualified domestic
relations order permits the alternate payee to designate a Beneficiary and a
Beneficiary has in fact been designated to whom the benefit may be paid..
     Section 1.08 Board. The Board of Directors of the Company. Effective
January 1, 2008, “Board” means the Board of Directors of the Company or any
committee thereof.
     Section 1.09 Catch-Up Contributions. For each calendar year, the pre-tax
contributions made to the Plan by a Participating Employer in accordance with
and subject to the limitations of Section 414(v) of the Code at the election of
a Participant who has reached age 50 before the close of the calendar year. Such
Catch-Up Contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
Code by reason of making such Catch-Up Contributions.
     Section 1.10 Catch-Up Contribution Account. That portion of a Participant’s
Account credited with Catch-Up Contributions under Section 3.02.B., together
with any income, gains and losses credited thereto.
     Section 1.11 Code. The Internal Revenue Code of 1986, as it may be amended
from time to time.
     Section 1.12 Committee. The employee benefits committee appointed to
administer the Plan. Effective January 1, 2008, the Committee is the Teleflex
Incorporated Benefits Policy Committee or any successor thereto. Effective
January 1, 2008, the Committee shall be the “plan administrator”, as defined in
ERISA, and a named fiduciary of the Plan. Prior to January 1, 2008, the Company
shall be the “plan administrator”, as defined in ERISA, and a Named Fiduciary of
the Plan.
     Section 1.13 Company. Teleflex Incorporated, a Pennsylvania corporation.

3



--------------------------------------------------------------------------------



 



     Section 1.14 Compensation.

  A.   Compensation. The total cash remuneration paid to a Participant by the
Employer, as defined in Code Section 3401(a), for purposes of income tax
withholding at the source, for personal services rendered during the period
considered as Service, including overtime payments, plus “Elective
Contributions” made by the Employer on the Employee’s behalf. Elective
Contributions are amounts excludable from the Employee’s gross income under Code
Section 402(e)(3) (relating to a Code Section 401(k) arrangement), Code Section
402(h) (relating to a Simplified Employee Pension), Code Section 125 (relating
to a cafeteria plan), Code Section 403(b) (relating to a tax-sheltered annuity)
or, effective January 1, 2001, Code Section 132(f)(4) (relating to a qualified
transportation fringe benefit). Compensation includes compensation paid by the
Employer to an Employee through another person under the common paymaster
provisions of Code Sections 3121(s) and 3306(p). Compensation does not include
contributions by the Employer to this or any other plan or plans for the
benefits of its employees, except as otherwise expressly provided in this
Section 1.14, or amounts identified by the Employer as expense allowances or
reimbursements regardless of whether such amounts are treated as wages under the
Code. Any reference in this Plan to Compensation is a reference to the
definition in this Section 1.14, unless the Plan reference specifies a
modification to this definition. Except as provided herein, the Plan
Administrator shall take into account only Compensation actually paid by the
Employer during the Plan Year to which reference is made.         For Plan Years
and Limitation Years beginning on and after January 1, 2002, amounts referenced
under Code Section 125 include any amounts not available to a Participant in
cash in lieu of group health coverage because the Participant is unable to
certify that he or she has other health coverage. An amount will be treated as
an amount under Code Section 125 only if the Employer does not request or
collect information regarding the Participant’s other health coverage as part of
the enrollment process for the health plan.         For Limitation Years
beginning in 2005, Compensation shall include Post-Severance Compensation paid
by the later of: (i) two and one-half (21/2) months (or such other period as
extended by subsequent regulations or other published guidance) after Severance
from Employment with the Employer; or (ii) the end of the Limitation Year that
includes the date of the Employee’s Severance from Employment with the Employer.
“Post-Severance Compensation” means payments that would have been included in
the definition of Compensation if they were paid prior to the Employee’s
Severance from Employment and the payments are regular Compensation for Services
during the Participant’s regular working hours, Compensation for Services
outside the Participant’s regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar compensation, if the
payments would have been paid to the Employee if the Employee had continued in
employment with the Employer. Any payments not described in the preceding
sentence are

4



--------------------------------------------------------------------------------



 



      not considered Post-Severance Compensation if paid after Severance from
Employment, except for payments (i) to an individual who does not currently
perform services for the Employer by reason of qualified military service
(within the meaning of Code Section 414(u)(1)) to the extent these payments do
not exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer; or (ii) to any Participant who
is permanently and totally disabled for a fixed or determinable period, as
determined by the Committee. For purposes of this Section 1.14.A., “permanently
and totally disabled” means that the individual is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.  
      Back pay, within the meaning of Treasury Regulations Section
1.415(c)-2(g)(8), shall be treated as Compensation for the Limitation Year to
which the back pay relates to the extent the back pay represents an amount that
would otherwise be Compensation.     B.   Compensation Limit. In addition to
other applicable limitations set forth in the Plan, and notwithstanding any
other provisions of the Plan to the contrary, the annual Compensation of each
Employee taken into account under the Plan shall not exceed the “Compensation
Limitation” under Code Section 401(a)(17) in effect for the applicable
Determination Period as defined herein. Effective January 1, 2004, the
Compensation Limitation is $205,000 ($230,000, effective January 1, 2008), and
is subject to cost of living adjustments in future years in accordance with Code
Section 401(a)(17)(B) and applicable statutory changes. Any such cost of living
adjustment or statutory change in effect for a calendar year applies to any
period, not exceeding 12 months, over which Compensation is determined (the
“Determination Period”) beginning in such calendar year. If a Determination
Period consists of fewer than 12 months, the Compensation Limitation will be
multiplied by a fraction, the numerator of which is the number of months in the
Determination Period, and the denominator of which is 12. Any reference in this
Plan to the limitation under Section 401(a)(17) of the Code shall mean the
Compensation Limitation set forth in this provision.     C.   Compensation —
Special Rules. For purposes of determining whether the Plan discriminates in
favor of Highly Compensated Employees, the Employer may elect to use an
alternate nondiscriminatory definition of Compensation, in accordance with the
requirements of Code Section 414(s) and the Treasury Regulations promulgated
thereunder. In determining Compensation (for purposes of determining whether the
Plan discriminates in favor of Highly Compensated Employees), the Employer may
elect to include as Compensation all Elective Contributions made by the Employer
on behalf of Employees. The Employer’s election to include Elective
Contributions must be consistent and uniform with respect to Employees and all
plans of the Employer for any particular Plan Year. The Employer may make this
election to include Elective Contributions for

5



--------------------------------------------------------------------------------



 



      nondiscrimination testing purposes, irrespective of whether Elective
Contributions are included in the general definition of Compensation applicable
to the Plan. “Elective Contributions” are amounts excludible from the Employee’s
gross income under Code Sections 402(e)(3), 402(h), 125, 132(f)(4), or 403(b).

     Section 1.15 Disability. A physical or mental condition that has qualified
the Employee for benefits under the Employer’s long-term disability plan and
will prevent the Employee from satisfactorily performing his usual duties for
the Employer or the duties of such other position or job that the Employer makes
available to him and for which such Employee is qualified by reason of his
training, education or experience, for an indefinite period that the Plan
Administrator considers will be of long-continued duration. The Plan considers a
Participant disabled on the date that the Participant has satisfied the
requirements for disability benefits under the applicable long-term disability
plan. If the Participant is not eligible for long-term disability benefits, the
Participant shall be considered disabled upon qualifying for Social Security
disability benefits.
     Section 1.16 Effective Date. January 1, 2004, the date on which the
provisions of this amended and restated Plan become effective, except as
otherwise provided herein. In addition, the provisions of Plan with respect to
the Employees of a Participating Employer may be subject to a different
Effective Date, as specified in Appendix D hereto. The original Effective Date
of the Plan was July 1, 1985.
     Section 1.17 Elective Deferral Contributions. Pre-tax contributions made to
the Plan by the Employer at the election of the Participant (or deemed election
of the Participant, effective January 1, 2009), in lieu of receipt of current
compensation.
     Section 1.18 Elective Deferral Contribution Account. That portion of a
Participant’s Account credited with Elective Deferral Contributions under
Sections 3.02.A. and C., together with any income, gains and losses credited
thereto.
     Section 1.19 Eligible Employee. Any Employee who has attained age 21 (or
such lower age as is specified in Appendix D) other than:

  A.   An Employee who is employed by an employer that is not a Participating
Employer;     B.   An Employee of a Participating Employer who is not assigned
to a location listed in Appendix D;     C.   An Employee who is not compensated
on a salaried basis, unless such Employee is employed and compensated on an
hourly-paid basis by a Participating Employer that has adopted the Plan for the
benefit of any or all of its hourly-paid Employees, and the Employee is such an
hourly-paid Employee;     D.   An Employee who is a member of a unit of
Employees as to which there is evidence that retirement benefits were the
subject of good faith collective bargaining, unless a collective bargaining
agreement covering those Employees provides for their participation in the Plan;

6



--------------------------------------------------------------------------------



 



  E.   An Employee who is a Leased Employee;     F.   An Employee who is a
non-resident alien and how has no income from sources within the United States;
    G.   An individual who has been classified by a Participating Employer as an
independent contractor, notwithstanding a later contrary determination by any
court or governmental agency;     H.   An individual who has been classified by
a Participating Employer as a per diem employee, intern or special project
employee;     I.   Effective January 1, 2006, an Employee who has made a one
time irrevocable election to waive participation in the Plan; such an election
must be made no later than the date that the Employee first becomes eligible to
participate in the Plan or any other plan or arrangement of the Employer that is
described in Section 219(g)(5)(A);     J.   An Employee who has agreed in
writing that he or she is not entitled to participation in the Plan;     K.   An
Employee who is a member of a class of Employees who are excluded from
participation in the Plan, as specified in Appendix D; and     L.   Any other
Employee whose terms and conditions of employment do not provide for
participation in or entitlement to benefits under the Plan.

     The Plan Administrator shall interpret the list of persons who are
ineligible to participate in the Plan, as set forth above, to comply with Code
Section 410(a)(1).
     Section 1.20 Employee.

  A.   An individual who is employed by the Employer and whose earnings are
reported on a Form W-2;     B.   An individual who is not employed by an
Employer but is required to be treated as a Leased Employee (as defined in
Section 2.2.5); provided that if the total number of Leased Employees
constitutes 20% or less of the Employer’s non-highly compensated work force,
within the meaning of Section 414(a)(5)(c)(ii) of the Code, the term “Employee”
shall not include those Leased Employees covered by a “safe harbor” plan
described in Section 414(n)(5)(i) of the Code; and     C.   When required by
context under Section 1.61 for purposes of crediting Hours of Service, a former
Employee

The term “Employee” shall not include any individual providing services to an
Employer as an independent contractor. An individual excluded from participation
by reason of independent contractor or Leased Employee status, if determined by
the Plan Administrator, a court, a governmental agency, or in accordance with
law to be a common law employee of the Employer, shall be recharacterized as an
Employee under the Plan as of the date of such

7



--------------------------------------------------------------------------------



 



determination, unless an earlier date is necessary to preserve the tax qualified
status of the Plan. Notwithstanding such general recharacterization, such person
shall not be considered an Eligible Employee for purposes of Plan participation,
except and to the extent necessary to preserve the tax qualified status of the
Plan.
     Section 1.21 Employer. The Company and the Participating Employers. If the
Employer is a member of a group of Related Employers, the term “Employer”
includes the Related Employers for purposes of crediting Hours of Service,
applying the coverage test of Code Section 410(b) (except to the extent that the
Plan employs the qualified separate line of business rules of Code Section
414(r)), determining Years of Service under Article IV, applying the limitations
described in Appendix F, applying the Top Heavy rules of Article XII, the
definitions of Employee, Highly Compensated Employee, and Leased Employee, and
Service contained in this Article I, and for any other purpose as required by
the Code or by the Plan. However, only the Company and Participating Employers
may contribute to the Plan and only Eligible Employees employed by the Company
or a Participating Employer are eligible to participate in this Plan. Unless
otherwise provided, service with a Related Employer prior to the date that it
either adopted the Plan or became a Related Employer shall not be counted for
any purpose under the Plan. A Related Employer shall cease to be an Employer on
the date such entity ceases to qualify as a Related Employer to the Company,
unless the Related Employer continues to maintain the Plan with the consent of
the Company.
     Whenever the terms of this Plan authorize the Employer or the Company to
take any action, such action shall be considered properly authorized if taken by
the Board, any committee of the Board or by the Committee for the Plan in
accordance with its procedures under Section 10.03 hereof.
     Section 1.22 ERISA. The Employee Retirement Income Security Act of 1974, as
amended, or as it may be amended from time to time.
     Section 1.23 ESOP Loan. The indebtedness arising from any extension of
credit, including credit from the Company in the form of purchase money
financing, to the Plan or the Trust for purposes of purchasing ESOP Stock.
     Section 1.24 ESOP Stock. The shares of any class of stock issued by the
Company that are “qualifying employer securities” within the meaning of Sections
409(l) and 4975(e)(8) of the Code, or any successor sections.
     Section 1.25 ESOP Stock Fund. The portion of the Plan that is invested in
ESOP Stock. The ESOP Stock Fund shall be maintained as an investment option (as
described in Appendix C, attached hereto and made a part hereof) at all times
during which a portion of the Plan is intended to constitute an ESOP.
     Section 1.26 “Five-Percent Owner” means any Employee who owns (or is
considered as owning within the meaning of Section 318 of the Code) more than 5%
of the outstanding stock of the Employer, or stock possessing more than 5% of
the total combined voting power of all stock of any Employer. For purposes of
this Section 1.26, Section 318(a)(2)(C) of the Code shall be applied by
substituting “5%” for “50%” each time it appears therein.

8



--------------------------------------------------------------------------------



 



     Section 1.27 Former Participant. A Participant who has transferred to a
classification of Employees ineligible to participate in the Plan, or a
Participant whose employment with the Employer has terminated but who has a
vested Account balance under the Plan that has not been paid in full and,
therefore, is continuing to participate in the allocation of Trust Fund Income.
     Section 1.28 Highly Compensated Employee. Any Employee who:

  A.   Was a Five-Percent Owner at any time during the Plan Year or the
preceding Plan Year; or     B.   for the preceding Plan Year:

  1.   received more than $90,000 ($100,000 for the Plan Year beginning
January 1, 2008) in annual Compensation from the Employer (or such higher amount
as adjusted pursuant to Section 414(q)(1) of the Code); and     2.   if the
Employer elects, was in the top 20% of Employees when ranked on the basis of
Compensation for the prior Plan Year.

     Highly Compensated Employees also include highly compensated former
Employees. A highly compensated former Employee includes any Employee who has
had a Severance from Employment (or was deemed to have a Severance from
Employment) prior to the current or preceding Plan Year, performs no Service for
the Employer during such Plan Year, and was a highly compensated active Employee
for either the severance year or any Plan Year ending on or after the Employee’s
55th birthday in accordance with the rules for determining Highly Compensated
Employee status in effect for that determination year and in accordance with
applicable Treasury Regulations and IRS Notice 97-45.
     For purposes of this Section, “Compensation” means Compensation as defined
in Section 1.14; and Related Employers to the Employer shall be treated as a
single employer with the Employer. The determination of who is Highly
Compensated shall be made in accordance with Code Section 414(q) and applicable
Treasury Regulations promulgated thereunder.
     Section 1.29 Income. The net gain or loss of the Trust Fund from
investments, as reflected by interest payments, dividends, realized and
unrealized gains and losses on securities, other investment transactions and
expenses paid from the Trust Fund. In determining the Income of the Trust Fund
as of any date, assets shall be valued on the basis of their then fair market
value.
     Section 1.30 Investment Manager. A person or organization who is appointed
under Section 10.05 to direct the investment of all or part of the Trust Fund,
and who is either (a) registered in good standing as an Investment Adviser under
the Investment Advisers Act of 1940, (b) a bank, as defined in that Act, or
(c) an insurance company qualified to perform investment management services
under the laws of more than one state of the United States, and who has
acknowledged in writing that he is a fiduciary with respect to the Plan.
     Section 1.31 Leased Employee. Any person (other than an Employee of the
Employer) who, pursuant to an agreement between the Employer and any other
person (“Leasing Organization”), has performed services for the Employer (or for
the Employer and related persons determined in accordance with Section 414(n)(6)
of the Code) on a substantially

9



--------------------------------------------------------------------------------



 



full time basis for a period of at least one year, which services are performed
under the primary direction or control of the Employer. Contributions or
benefits provided to a Leased Employee by the Leasing Organization that are
attributable to services performed for the Employer shall be treated as provided
by the Employer. If applicable, Compensation under Section 1.14 includes
compensation from the Leasing Organization that is attributable to services
performed for the Employer.
     A Leased Employee shall not be considered an Employee of the Employer if
(a) such employee is covered by a money purchase pension plan providing: (i) a
nonintegrated employer contribution rate of at least ten percent of
compensation, as defined in Section 415(c)(3) of the Code, but including amounts
contributed pursuant to a salary reduction agreement that are excludible from
the employee’s gross income under Section 125, Section 132(f)(4),
Section 402(e)(3), Section 402(h) or Section 403(b) of the Code, (ii) immediate
participation, and (iii) full and immediate vesting; and (b) leased employees do
not constitute more than 20% of the Employer’s nonhighly compensated workforce.
     Section 1.32 Limitation Year. The Plan Year.
     Section 1.33 Matching Contributions. Contributions made to the Plan by the
Employer pursuant to Section 3.05. Effective January 1, 2009, Matching
Contributions include Non-Safe Harbor Matching Contributions, Safe Harbor
Matching Contributions and Additional Matching Contributions.
     Section 1.34 Matching Contribution Account. That portion of a Participant’s
Account credited with Matching Contributions pursuant to Section 3.05, including
reallocated forfeitures, if any, together with any income, gains and losses
credited thereto. A Participant’s Matching Contribution Account may include one
or more subaccounts, including a Non-Safe Harbor Matching Contribution Account,
Safe Harbor Matching Contribution Account, and Additional Matching Contribution
Account.
     Section 1.35 Net Profit. Each Participating Employer’s current or
accumulated surplus, reserves and net or retained earnings determined on the
basis of generally accepted accounting principles before contributions to the
Trust Fund. Net Profit shall be computed on the basis of the Participating
Employer’s taxable year.
     Section 1.36 Nonforfeitable. A Participant’s or Beneficiary’s unconditional
claim, legally enforceable against the Plan, to all or a portion of the
Participant’s Account.
     Section 1.37 Nonforfeitable Account Balance. The aggregate value of the
Participant’s vested Account balances derived from Employer and Employee
contributions (including Rollover Contributions and Transfer Contributions),
whether vested before or upon death.
     Section 1.38 Non-highly Compensated Employee. Any Eligible Employee who is
not a Highly Compensated Employee.
     Section 1.39 Non-Safe Harbor Matching Contributions. Contributions made to
the Plan by the Employer pursuant to Section 3.05.A.
     Section 1.40 Non-Safe Harbor Matching Contribution Account. The portion of
a Participant’s Account credited with Non-Safe Harbor Matching Contributions
under Section 3.05.A., together with any income, gains and losses credited
thereto.

10



--------------------------------------------------------------------------------



 



     Section 1.41 Normal Retirement Date. The later of the date on which a
Participant reaches age 65 or the fifth anniversary of the date the Participant
commenced participation in the Plan. However, in no event shall the Normal
Retirement Date of a Participant who had an Account balance on July 1, 1991 be
later than the date such Participant reaches age 65.
     Section 1.42 Participant. An Eligible Employee who has satisfied the
eligibility requirements and becomes a Participant in accordance with the
provisions of Section 2.01. An Eligible Employee who becomes a Participant shall
remain a Participant or Former Participant under the Plan until the Trustee has
fully distributed the vested amount in his Account to him.
     Section 1.43 Participating Employer. Any subsidiary or affiliated
organization of the Company electing the participate in the Plan with the
consent of the Committee. A list of the Participating Employers is set forth in
Appendix D, attached hereto and made a part hereof, as it may be updated from
time to time.
     Section 1.44 Plan. The plan designated as the Teleflex 401(k) Savings Plan
as set forth herein or in any amendments hereto. Prior to October 1, 2004, the
Plan was known as the Teleflex Incorporated Voluntary Investment Plan.
     Section 1.45 Plan Administrator. The Committee or the person(s) or entity
appointed by the Committee to oversee the day-to-day administration of the Plan.
Effective January 1, 2008, the Committee has appointed the Financial Benefit
Plans Committee, or any successor thereto, as the Plan Administrator.
     Section 1.46 Plan Year. The calendar year commencing on January 1 and
ending on December 31.
     Section 1.47 Profit Sharing Contributions. Contributions made to the Plan
at the discretion of the Employer pursuant to Section 3.07.
     Section 1.48 Profit Sharing Contribution Account. The portion of a
Participant’s Account credited with Profit Sharing Contributions under
Section 3.07, including reallocated forfeitures, if any, together with any
income, gains and losses credited thereto.
     Section 1.49 Qualified Matching Contributions. Contributions made to the
Plan at the discretion of the Employer pursuant to Section 3.05.E.
     Section 1.50 Qualified Matching Contribution Account. That portion of a
Participant’s Account credited with Qualified Matching Contributions under
Section 3.05.E., together with any income, gains and losses credited thereto.
     Section 1.51 Qualified Non-elective Contributions. Contributions (other
than Matching Contributions, Profit Sharing Contributions, or Qualified Matching
Contributions) made to the Plan at the discretion of the Employer pursuant to
Section 3.10.
     Section 1.52 Qualified Non-elective Contribution Account. That portion of a
Participant’s Account credited with Qualified Non-elective Contributions under
Section 3.10, together with any income, gains and losses credited thereto.

11



--------------------------------------------------------------------------------



 



     Section 1.53 Related Employers. A controlled group of corporations (as
defined in Code Section 414(b)), trades or business (whether or not
incorporated) that are under common control (as defined in Code Section 414(c)),
or an affiliated service group (as defined in Code Sections 414(m) and (o)).
     Section 1.54 Required Beginning Date. The April 1 of the calendar year
following the later of:

  A.   the calendar year in which the Participant reaches age 701/2; or     B.  
the calendar year in which the Participant has a Severance from Employment;
provided, that this Section 1.54.B. shall not apply in the case of a Participant
who is a Five-Percent Owner with respect to the Plan Year ending with the
calendar year in which the Participant attains age 701/2.

     Section 1.55 Rollover Contributions. Contribution made to the Plan by an
Employee or Participant pursuant to Section 3.14.
     Section 1.56 Rollover Contribution Account. That portion of a Participant’s
Account credited with Rollover Contributions under Section 3.14, together with
any income, gains and losses credited thereto.
     Section 1.57 Roth Elective Deferral Contributions. Elective Deferral
Contributions that are made in accordance with and subject to the provisions of
Section 402A of the Code and relevant regulations thereto and are (i) designated
irrevocably by the Participant at the time of the cash or deferred election as
Roth Elective Deferral Contributions that are being made in lieu of all or a
portion of the pre-tax Elective Deferral Contributions the Participant is
otherwise eligible to make under the Plan; and (ii) treated by the Employer as
includible in the Participant’s income at the time the Participant would have
received that amount in cash if the Participant had not made a cash or deferred
election.
     Section 1.58 Roth Elective Deferral Contribution Account. The portion of a
Participant’s Account credited with Roth Elective Deferral Contributions under
Section 3.02.D., together with any income, gains and losses credited thereto.
     Section 1.59 Safe Harbor Matching Contributions. Contributions made to the
Plan by the Employer pursuant to Section 3.05.B.
     Section 1.60 Safe Harbor Matching Contribution Account. The portion of a
Participant’s Account credited with Safe Harbor Matching Contributions under
Section 3.05.B., together with any income, gains and losses credited thereto
     Section 1.61 Service and Break in Service Definitions.

  A.   Absence from Service. A severance or absence from service for any reason
other than a quit, discharge, retirement or death, such as vacation, holiday,
sickness, or layoff. Notwithstanding the foregoing, an absence due to an
“Authorized Leave of Absence,” or qualified military

12



--------------------------------------------------------------------------------



 



      service in accordance with Code Section 414(u) shall not constitute an
Absence from Service.     B.   Authorized Leave of Absence. An Authorized Leave
of Absence shall mean:

  1.   a leave of absence, with or without pay, granted by the Employer in
writing under a uniform, nondiscriminatory policy applicable to all Employees;
however, such absence shall constitute an Authorized Leave of Absence only to
the extent that applicable federal laws and regulations permit service credit to
be given for such leave of absence;     2.   a leave of absence due to service
in the Armed Forces of the United States to the extent required by Code Section
414(u); or     3.   a leave of absence authorized under the Family and Medical
Leave Act, but only to the extent that such Act requires that service credit be
given for such period.

  C.   Break in Service. Each 12 consecutive months in the period commencing on
the earlier of (i) the date on which the Employee quits, is discharged, retires
or dies, or (ii) the first anniversary of the first day of any Absence from
Service, within which the Employee is not credited with more than 500 Hours of
Service, and ending on the date the Employee is again credited with an Hour of
Service for the performance of duties for the Employer. If an Employee is on
maternity or paternity leave, and the absence continues beyond the first
anniversary of such absence, the Employee’s Break in Service will commence no
earlier than the second anniversary of such absence. The period between the
first and second anniversaries of the first date of a maternity or paternity
leave is not part of either a Period of Service or a Break in Service. The Plan
Administrator shall consider an Employee on maternity or paternity leave if the
Employee’s absence is due to the Employee’s pregnancy, the birth of the
Employee’s child, the placement with the Employee of an adopted child, or the
care of the Employee’s child immediately following the child’s birth or
placement. Notwithstanding the foregoing, if such maternity or paternity leave
constitutes an Authorized Leave of Absence, such leave shall not be considered
part of a Break in Service.     D.   Employment Commencement Date. The date upon
which an Employee first performs an Hour of Service for the Employer.     E.  
Hour of Service. Hour of Service shall mean:

  1.   Each hour for which the Employer, either directly or indirectly, pays an
Employee, or for which the Employee is entitled to payment, for the performance
of duties during the Plan Year. The Plan Administrator shall credit Hours of
Service under this subparagraph 1. to the Employee for the Plan Year in which
the Employee performs the duties, irrespective of when paid;

13



--------------------------------------------------------------------------------



 



  2.   Each hour for which the Employer, either directly or indirectly, pays and
Employee, or for which the Employee is entitled to payment (irrespectively of
whether the employment relationship is terminated), for reasons other than the
performance of duties during a computation period, such as leaves of absence,
vacation, holiday, sick leave, illness, incapacity (including disability),
layoff, jury duty or military duty. There shall be excluded from the foregoing
those periods during which payments are made or due under a plan maintained
solely for the purpose of complying with applicable workers’ compensation,
unemployment compensation, or disability insurance laws. An Hour of Service
shall not be credited where an employee is being reimbursed solely for medical
or medically related expenses. The Plan Administrator shall not credit more than
501 Hours of Service under this Section 1.61.E.2. to an Employee on account of
any single continuous period during which the Employee does not perform any
duties (whether or not such period occurs during a single computation period).
The Plan Administrator shall credit Hours of Service under this
Section 1.61.E.2. in accordance with the rules of paragraphs (b) and (c) of
Department of Labor Regulations Section 2530.200b-2, which the Plan, by this
reference, specifically incorporates in full within this Section 1.61.E.2.; and
    3.   Each hour for back pay, irrespective of mitigation of damages, to which
the Employer has agreed or for which the Employee has received an award. The
Plan Administrator shall credit Hours of Service under this Section 1.61.E.3. to
the Employee for the computation period(s) to which the award or the agreement
pertains rather than for the computation period in which the award, agreement or
payment is made.

      The Plan Administrator shall not credit an Hour of Service under more than
one of the above paragraphs. Furthermore, if the Plan Administrator is to credit
Hours of Service to an Employee for the 12-month period beginning with the
Employee’s Employment Commencement Date or with an anniversary of such date,
then the 12-month period shall be substituted for the term “Plan Year” wherever
the latter term appears in this Section. A computation period for purposes of
this Section 1.61 is the Plan Year, Break-in-Service period or other period, as
determined under the Plan provision for which the Plan Administrator is
measuring an Employee’s Hours of Service. The Plan Administrator will resolve
any ambiguity with respect to the crediting of an Hour of Service in favor of
the Employee.         The Plan Administrator shall credit every Employee with
Hours of Service on the basis of the “actual” method; provided that with respect
to an Employee for whom hours of employment are not normally recorded, the Plan
Administrator may, in accordance with rules applied in a uniform and

14



--------------------------------------------------------------------------------



 



      nondiscriminatory manner, elect to credit Hours of Service using one or
more of the following equivalencies:

      Basis upon Which Records   Credit Granted to Individual Are Maintained  
For Period
Shift
  actual hours for full shift
 
   
Day
  10 Hours of Service
 
   
Week
  45 Hours of Service
 
   
Semi-monthly period
  95 Hours of Service
 
   
Month
  190 Hours of Service

      For purposes of this Plan, the “actual” method means the determination of
Hours of Service from records of hours worked and hours for which the Employer
makes payment or for which payment is due from the Employer.         Hours of
Service will be credited for employment with other members of a group of Related
Employers of which the Employer is a member. Hours of Service will also be
credited for any individual considered an Employee for purposes of this Plan to
the extent required under Code Sections 414(n) or 414(o) and the Treasury
Regulations promulgated thereunder.         Solely for purposes of determining
whether the Employee incurs a Break in Service under any provision of this Plan,
the Plan Administrator shall credit Hours of Service during an Employee’s unpaid
absence period due to maternity or paternity leave. The Plan Administrator shall
consider an Employee on maternity or paternity leave if the Employee’s absence
is due to the Employee’s pregnancy, the birth of the Employee’s child, the
placement with the Employee of an adopted child, or the care of the Employee’s
child immediately following the child’s birth or placement. The Plan
Administrator shall credit only the number (up to five hundred one (501) Hours
of Service) necessary to prevent an Employee’s Break in Service. The Plan
Administrator shall credit all Hours of Service described in this paragraph to
the computation period in which the absence period begins or, if the Employee
does not need these Hours of Service to prevent a Break in Service in the
computation period in which his absence period begins, the Plan Administrator
shall credit these Hours of Service to the immediately following computation
period. Further, if required by the Family and Medical Leave Act, time on a
leave of absence, whether or not paid, shall count in determining Service and
Hours of Service.     F.   Period of Severance. The period commencing on any
Severance from Service Date and ending on the date an Employee is again credited
with an Hour of Service for the performance of duties for the Employer.

15



--------------------------------------------------------------------------------



 



  G.   Re-employment Commencement Date. The date upon which an Employee first
performs an Hour of Service for the Employer following a Break in Service.    
H.   Severance from Employment. A separation from Service with the Employer
maintaining this Plan and any Related Employers such that the Employee no longer
has an employment relationship with the Employer or any Related Employers that
maintain the Plan. In addition, a Severance from Employment shall be deemed to
occur with respect to the Employees of a Related Employer effective as of the
date such Related Employer ceases to qualify as a Related Employer to the
Employer, unless such employer continues to maintain the Plan with the consent
of the Company.     I.   Service. Any period of time the Employee is in the
employ of the Employer, whether before or after adoption of the Plan, determined
in accordance with reasonable and uniform standards and policies adopted by the
Plan Administrator, which standards and policies shall be consistently observed.
For purposes of counting an Employee’s Service, the Plan shall treat an
Employee’s Service with employers who are part of a group of Related Employers
of which the Employer is a member as Service with the Employer for the period
during which the employers are Related Employers. Service for purposes of
determining eligibility to participate and vesting may also be granted for an
Employee’s Period of Service prior to the date his employer became a Related
Employer if such Service is granted in accordance with the requirements of Code
Section 401(a)(4) and the regulations thereunder. For all Plan purposes, the
Plan shall treat the following periods as Service:

  1.   any Authorized Leave of Absence, subject to the service crediting
limitations set forth in Section 1.61.B;     2.   any qualified military service
in accordance with Section 414(u) of the Code; and     3.   any other absence
during which the Participant continues to receive his regular Compensation.

  J.   Severance from Service Date. The earlier of (i) the date on which an
Employee quits, is discharged, retires, or dies, or (ii) the first anniversary
of the first date of any Absence from Service.     K.   Year of Service. Except
as otherwise provided in Appendix D to the Plan:

  1.   For purposes of Article II relating to eligibility to participate, a 12
consecutive month period beginning on the date an Employee performs his first
Hour of Service (or his Re-employment Commencement Date) and each anniversary
thereof during which such Employee is credited with at least 1,000 Hours of
Service with the Employer; and

16



--------------------------------------------------------------------------------



 



  2.   For all other purposes under the Plan, a 12 consecutive month period
beginning on the date an Employee performs his first Hour of Service (or his
Re-employment Commencement Date) and each anniversary thereof, without regard to
any number of Hours of Service.     3.   Subject to the requirements of the Code
and at the discretion of the Board, a continuous period of service as an
employee of an entity before such entity becomes an Employer shall be counted
for purpose of eligibility to participate under Article II of vesting under
Article IV. The amount of any such service, as approved by the Board, shall be
specified in the declaration by which such entity joins the Plan.

     Section 1.62 Spouse. The lawful spouse of the Participant as determined
under the law of the state where the Participant resides at the date of
determination.
     Section 1.63 Stock. The voting common stock of the Company of the same
class and having the same voting and dividend rights as the common stock of the
Company that from time to time is listed for public trading on a national
securities exchange.
     Section 1.64 Transfer Contributions. Contribution made to the Plan by an
Employee or Participant pursuant to Section 3.14.
     Section 1.65 Transfer Contribution Account. That portion of a Participant’s
Account credited with Transfer Contributions under Section 3.14, together with
any income, gains and losses credited thereto.
     Section 1.66 Treasury Regulations. Regulations promulgated under the
Internal Revenue Code by the Secretary of the Treasury.
     Section 1.67 Trust. The Trust known as the Teleflex Incorporated Master
Trust and maintained in accordance with the terms of the trust agreement, as
from time to time amended, between Teleflex Incorporated and the Trustee.
     Section 1.68 Trust Fund. All property of every kind held or acquired by the
Trustee under the Trust agreement other than incidental benefit insurance
contracts.
     Section 1.69 Trustee. Effective September 30, 2004, Vanguard Fiduciary
Trust Company, a Pennsylvania Trust Company, or such other entity or person(s)
that subsequently may be appointed by Teleflex Incorporated.
     Section 1.70 Unallocated ESOP Stock Account. The suspense account
maintained by the Trustee to hold ESOP Stock pursuant to Section 3.19 that has
not yet been allocated to the Accounts of Participants.
     Section 1.71 Valuation Date. Each day on which the New York Stock Exchange
is open for trading.

17



--------------------------------------------------------------------------------



 



     Section 1.72 Terms Defined Elsewhere.

     
Actual Contribution Percentage
  Appendix F
Actual Deferral Percentage
  Appendix F
Aggregate Limit
  Appendix F
Annual Additions
  Appendix F
Cash-out Distribution
  5.02.A.
Contribution Percentage
  Appendix F
Contribution Percentage Amounts
  Appendix F
Determination Date
  Section 11.05.G.
Direct Rollover
  Section 6.05.B.4.
Distributee
  Section 6.05.B.3.
Elective Deferrals
  Appendix F
Eligible Retirement Plan
  Section 6.05.B.2.
Eligible Rollover Distribution
  Section 6.05.B.1.
Employer Common Stock Fund
  Section 8.05
Excess Aggregate Contributions
  Appendix F
Excess Compensation
  Appendix F
Excess Compensation Deferrals
  Appendix F
Excess Elective Deferrals
  Appendix F
Forfeiture Break in Service
  Section 4.02
Gap Period
  Appendix F
Investment Funds
  Section 8.05
Key Employee
  Section 11.05A.
Limitation Year
  Appendix F
Maximum Permissible Amount
  Appendix F
Non-Key Employee
  Section 11.05.B.
Permissive Aggregation Group
  Section 11.05.E.
Projected Annual Benefit
  Appendix F
Qualified Joint and Survivor Annuity
  Appendix F
Required Aggregation Group
  Section 11.05.D.
Tender Offer
  Section 8.05
Top Heavy
  Section 11.03

18



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION
     Section 2.01 ELIGIBILITY.

  A.   Each Eligible Employee who was a Participant in the Plan on the day
before the Effective Date of this restated Plan shall continue as a Participant
in this Plan as restated.     B.   Effective as of January 1, 2009, except as
otherwise provided in Appendix D for purposes of Profit Sharing Contribution,
each Eligible Employee shall be eligible to become a Participant on his date of
hire by an Employer. Except as otherwise provided in Appendix D for purposes of
Profit Sharing Contributions, each Employee shall become a Participant on the
date he becomes an Eligible Employee of an Employer.     C.   Prior to
January 1, 2009, each Eligible Employee shall be eligible to become a
Participant in the Plan upon completing a period of service established by the
Employer and set forth in Appendix D, which shall not exceed one Year of
Service.     D.   Each person who was an active employee of Arrow International,
Inc. (“Arrow”) or any of its Subsidiaries (as set forth in Section 3.01(b) of
the Disclosure Letter to the Agreement and Plan of Merger among Teleflex
Incorporated, AM Sub Inc. and Arrow International, Inc.) immediately prior to
October 1, 2007 shall receive full credit for purposes of eligibility to
participate in the Plan for his most recent continuous period of service with
Arrow or any of its Subsidiaries to the same extent recognized by Arrow or any
of its Subsidiaries immediately prior to October 1, 2007, except to the extent
such credit would result in duplication of benefits for the same period of
service.

     Section 2.02 PARTICIPATION UPON RE-EMPLOYMENT.

  A.   Prior to January 1, 2009, an Eligible Employee who experienced a
Severance from Employment after satisfying the conditions for eligibility under
Section 2.01 shall be eligible to participate in the Plan:

  1.   as though his employment had been uninterrupted if he is reemployed as an
Eligible Employee before incurring a Break-in Service; or     2.   as of the
first day of the payroll period immediately following his date of reemployment
as an Eligible Employee if he has incurred a Break-in-Service.     A rehired
Employee who had not previously met the conditions for eligibility may become a
Participant upon meeting such conditions and upon application for participation
in accordance with Section 2.03.

19



--------------------------------------------------------------------------------



 



  B.   Effective as of January 1, 2009, an Eligible Employee who experiences a
Severance from Employment shall be eligible to participate in the Plan:

  1.   as though his employment had been uninterrupted if he is reemployed as an
Eligible Employee before incurring a Break-in Service; or     2.   as of the
first day of the payroll period immediately following his date of reemployment
as an Eligible Employee if he has incurred a Break-in-Service.

     Section 2.03 ENROLLMENT. As soon as administratively practicable, the Plan
Administrator shall notify each Employee who is eligible to make Elective
Deferral Contributions to the Plan and shall explain the rights, privileges and
duties of a Participant in the Plan.

  A.   Prior to January 1, 2009, each Eligible Employee who has satisfied the
conditions for eligibility under Section 2.01 shall become a Participant on the
first day of the first payroll period immediately following his filing a written
election with the Plan Administrator (or complying with such other reasonable
enrollment procedures as the Plan Administrator may implement) or at such other
time as designated by his Employer. The Eligible Employee’s election shall
authorize the Employer to withhold the percentage of his Compensation to be paid
into his Elective Deferral Contribution Account and provide such additional
information as the Plan Administrator may reasonably require. The Plan
Administrator may establish additional rules and procedures governing the time
and manner in which enrollments shall be processed.     B.   Effective as of
January 1, 2009, each Eligible Employee who has satisfied the conditions for
eligibility under Section 2.01 shall become a Participant on his date of hire by
an Employer regardless of whether he has filed a written election (or complied
with such other reasonable enrollment procedures as the Plan Administrator may
implement). Unless and until the Eligible Employee makes an election otherwise,
the Eligible Employee shall be deemed to have authorized the Employer to
withhold the percentage of his Compensation set forth in Section 3.02.C. to be
paid into his Elective Deferral Contribution Account. The Plan Administrator may
establish additional rules and procedures governing the time and manner in which
enrollments shall be processed.     C.   Notwithstanding the above, to the
extent provided in Appendix D with respect to Profit Sharing Contributions, an
Eligible Employee shall become a Participant on the date set forth in Appendix D
or, if there is no date set forth in Appendix D, on the first day of the first
payroll period immediately following the date the Eligible Employee satisfies
the conditions for eligibility under Section 2.01.

20



--------------------------------------------------------------------------------



 



     Section 2.04 TRANSFERS BETWEEN PARTICIPATING EMPLOYERS. A Participant who
is an Eligible Employee and who transfers employment from one Employer to
another Employer shall continue to participate in the Plan. An Employee who is
an Eligible Employee shall continue to be an Eligible Employee following a
transfer between Employers as if the Eligible Employee had performed all Service
during the Plan Year for the Employer to which the Eligible Employee is
transferred. An Employee of an Employer who becomes an Eligible Employee shall
become a Participant in the Plan in accordance with Sections 2.01 and 2.03,
above. A Participant who ceases to be an Eligible Employee shall cease to be
eligible to make or receive contributions under the Plan as of the last day of
the payroll period during which he ceases to be an Eligible Employee.

21



--------------------------------------------------------------------------------



 



ARTICLE III
CONTRIBUTIONS
     Section 3.01 INDIVIDUAL ACCOUNTS. The Plan Administrator shall establish an
Account for each Participant and Former Participant having an amount to his
credit in the Trust Fund. Each Account shall be divided into separate
subaccounts, as applicable, for “Elective Deferral Contributions,” “Catch-Up
Contributions,” “Roth Elective Deferral Contributions,” “Non-Safe Harbor
Matching Contributions,” “Safe Harbor Matching Contributions”, “Additional
Matching Contributions,” and “Profit Sharing Contributions.” If a Participant
has made a “Rollover Contribution” or “Transfer Contribution,” as defined below,
or if the Employer elects to make “Qualified Non-elective Contributions” or
“Qualified Matching Contributions,” as defined below, separate subaccounts shall
be established for such contributions. In addition, if a Participant made
“After-tax Contributions” prior to January 1, 1987, a separate subaccount
referred to as the “After-tax Contribution Account” shall be established for the
Participant. Furthermore, if a Participant re-enters the Plan subsequent to a
“Forfeiture Break in Service” (as defined in Section 4.02), a separate Account
shall be maintained for the Participant’s pre-Forfeiture Break in Service
Account and a separate Account for his post-Forfeiture Break in Service Account,
unless the Participant’s entire Account under the Plan is 100% Nonforfeitable.
Allocations shall be made to the Accounts of the Participants in accordance with
the provisions of Section 10.14. The Plan Administrator may direct the Trustee
to maintain a temporary segregated investment Account in the name of a
Participant to prevent a distortion of income, gain, or loss allocations under
Section 10.14. The Plan Administrator shall ensure that records are maintained
for all Account allocations and related recordkeeping activities.
     Section 3.02 PARTICIPANT CONTRIBUTIONS.

  A.   Elective Deferral Contributions.

  1.   Contribution Limits. For any Plan Year, each Participant may have
allocated to his Account an amount of his Compensation for such Plan Year, which
amount shall be a whole percentage, rounded to the nearest dollar, of not less
than two percent but not more than the lesser of $13,000 ($15,500 in 2008) (or
such larger dollar amount as the Commissioner of the Internal Revenue may
prescribe in accordance with Code Section 402(g)(4)) or 50% of his Compensation
for such Plan Year (as may be adjusted from time to time by the Committee). Such
amount shall be known as the Participant’s “Elective Deferral Contributions.”
Effective January 1, 2006, except for occasional, bona fide administrative
considerations, Elective Deferral Contributions cannot be made before the
earlier of (1) the performance of Services with respect to which the
contributions are made; or (2) the date that the Compensation, which is subject
to the Elective Deferral Contribution election, would be currently available to
the Participant in the absence of the election. Notwithstanding any other
provision hereunder, effective January 1, 2008, Elective Deferral Contributions
may not be made from any element of Compensation that does not meet the
requirements set forth in Section 1.14 and Code Section 415 and the Treasury
Regulations issued thereunder.

22



--------------------------------------------------------------------------------



 



  2.   Amount of Elective Deferral Contribution. Effective January 1, 2009, a
Participant’s Compensation for a Plan Year shall be reduced by: (i) the amount
of the Elective Deferral Contributions affirmatively elected by the Participant
for such Plan Year; or (ii) the amount of Elective Deferral Contributions made
pursuant to Section 3.02.C.

  B.   Catch-Up Contributions. Effective for contributions made on or after
January 1, 2002, each Participant who is eligible to make Elective Deferral
Contributions under this Plan and who has or will attain at least age 50 before
the close of the Plan Year shall be eligible to defer an additional amount of
his Compensation for such Plan Year (known as “Catch-up Contributions”), which
such amount shall not exceed the dollar amount prescribed in Code Section 414(v)
(e.g., $3,000 in 2004 and $5,000 in 2008). Such Catch-up Contributions shall be
made in accordance with, and subject to the limitations of, Code Section 414(v)
for that Plan Year. Such Catch-up Contributions shall not be taken into account
for purposes of the provisions of the Plan implementing the required limitations
of Code Sections 402(g) and 415. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Sections 401(k)(3), 401(k)(11), 401(k)(12), 401(k)(13), 410(b), or 416, as
applicable, by permitting the making of such Catch-up Contributions.     C.  
Automatic Election Contributions. Effective January 1, 2009, each Eligible
Employee and Participant who has not affirmatively elected to make Elective
Deferral Contributions under the Plan or affirmatively elected to make no
Elective Deferral Contributions under the Plan shall automatically begin making
Elective Deferral Contributions to the Plan at the “qualified percentage”
(described below) of Compensation on the later of January 1, 2009 or on the date
he becomes a Participant. Subject to the limits set forth in Section 3.02.A.1.
and Appendix F, such Eligible Employees and Participants will be deemed to have
elected to defer 3% (referred to herein as the “qualified percentage”) of their
Compensation under the Plan on a pre-tax basis for each payroll period during
the 2009 Plan Years unless and until they affirmative elect otherwise by filing
a written election with the Plan Administrator (or complying with such other
reasonable election procedures as the Plan Administrator may implement) or cease
to be Eligible Employees. The qualified percentage for Participants who have
been automatically enrolled in the Plan and have not otherwise made an
affirmative election with respect to their Elective Deferral Contribution
percentage (including an election not to make Elective Deferral Contributions)
shall increase by 1% for each of the next three Plan Years (i.e., up to 6%). The
Elective Deferral Contributions made pursuant to Article III, along with the
Safe Harbor Matching Contributions made pursuant to Section 3.05.B., are
intended to satisfy the requirements to be a qualified automatic contribution
arrangement within the meaning of Code Section 401(k)(13) and the Treasury
Regulations and other guidance issued thereunder.

23



--------------------------------------------------------------------------------



 



  D.   Roth Elective Deferral Contributions.

  1.   General Application. Effective as of January 1, 2006, the Plan will
accept Roth Elective Deferral Contributions made on behalf of the Participants.
A Participant’s Roth Elective Deferral Contributions shall be allocated to a
separate account maintained for such contributions as described in Section
3.02.D.2. Unless specifically stated otherwise, Roth Elective Deferral
Contributions shall be treated Elective Deferral Contributions for all purposes
under the Plan.     2.   Separate Accounting. Contributions and withdrawals of
Roth Elective Deferral Contributions shall be credited and debited to the Roth
Elective Deferral Contribution Account maintained for each Participant. The Plan
shall maintain a record of the amount of Roth Elective Deferral Contributions in
each Participant’s Account. Gains, losses and other credits or charges must be
separately allocated on a reasonable and consistent basis to each Participant’s
Roth Elective Deferral Contribution Account and the Participant’s other Accounts
under the Plan. No contributions other than Roth Elective Deferral Contributions
and properly attributable earnings will be credited to each Participant’s Roth
Elective Deferral Contribution Account.     3.   Direct Rollovers.
Notwithstanding Section 3.14 of the Plan, a direct rollover of a distribution
from a Participant’s Roth Elective Deferral Contribution Account under the Plan
will only be made to another Roth elective deferral contribution account under
an applicable retirement plan described in Code Section 402A(e)(1) or to a Roth
IRA described in Code Section 408A, and only to the extent the rollover is
permitted under the rules of Code Section 402(c). Notwithstanding Section 3.14
of the Plan, the Plan shall accept a Rollover Contribution to a Participant’s
Roth Elective Deferral Contribution Account only if it is a direct rollover from
another Roth elective deferral contribution account under an applicable
retirement plan described in Code Section 402A(e)(1) and only to the extent the
rollover is permitted under the rules of Code Section 402(c). Eligible rollover
distributions from a Participant’s Roth Elective Deferral Contribution Account
shall be taken into account in determining whether the Participant’s vested
Account under the Plan exceeds $1,000 for purposes of Section 5.02 of the Plan.
    4.   Correction of Excess Contributions. In the case of a distribution of
Excess Contributions, a Highly Compensated Employee may designate the extent to
which the excess amount is composed of pre-tax Elective Deferral Contributions
and Roth Elective Deferral Contributions but only to the extent such types of
contributions were made for the Plan Year. If the Highly Compensated Employee
does not designate which type of Elective Deferral Contributions are to be
distributed, the Plan will distribute pre-tax Elective Deferral Contributions
first.

24



--------------------------------------------------------------------------------



 



     Section 3.03 CHANGES AND SUSPENSIONS OF ELECTIVE DEFERRAL CONTRIBUTIONS,
CATCH-UP CONTRIBUTIONS AND/OR ROTH ELECTIVE DEFERRAL CONTRIBUTIONS. A
Participant may change the rate of Elective Deferral Contributions, Catch-Up
Contributions and/or Roth Elective Deferral Contributions to his Account at any
time during each Plan Year, effective for the first payroll period for which it
is administratively feasible to change the rate of such Participant’s Elective
Deferral Contributions, Catch-Up Contributions and/or Roth Elective Deferral
Contributions, by communicating such rate change in accordance with uniform
rules and procedures established by the Plan Administrator regarding the timing
and manner of making such elections. In addition, a Participant may at any time
elect to suspend all contributions to his Account, effective for the first
payroll period for which it is administratively feasible to stop such
Participant’s Elective Deferral Contributions, Catch-Up Contributions and/or
Roth Elective Deferral Contributions, by giving advance notice in any manner
specified by the Plan Administrator. An election to recommence contributions
shall be effective for the first payroll period in which it is administratively
feasible to begin deferral withholdings. All suspensions and recommencements of
Elective Deferral Contributions, Catch-Up Contributions and/or Roth Elective
Deferral Contributions shall be made in the manner and at the times specified in
uniform rules and procedures established by the Plan Administrator, which rules
and procedures may be changed from time to time.
     Section 3.04 REFUNDS OF DEFAULT ELECTIVE DEFERRAL CONTRIBUTIONS. A
Participant who makes Elective Deferral Contributions to the Plan pursuant to
Section 3.02.C. may elect to make a withdrawal of such Elective Deferral
Contributions (and earnings attributable thereto). Such election must be made no
later than 90 days after the date of the first default Elective Deferral
Contribution under the Plan. For this purposes, the date of the first default
Elective Deferral Contribution is the date that the Compensation that is subject
to the default election would otherwise have been included in the Participant’s
income. A Participant shall make an election under this Section 3.04 in
accordance with uniform rules and procedures established by the Plan
Administrator. The effective date of an election under this Section 3.04 shall
be no later than the last day of the payroll period that begins after the date
the Participant makes the election in accordance with uniform rules and
procedures established by the Plan Administrator. The amount that shall be
distributed under this Section 3.04 is equal to the amount of default Elective
Deferral Contributions made under the Plan through the effective date of the
election (adjusted for allocable gains and losses to the date of distribution).
In addition, the amount distributed to the Participant under this Section 3.04
may be reduced by any fees generally applicable to distributions. Further, any
Matching Contributions made with respect to Elective Deferral Contributions
distributed to a Participant pursuant to this Section 3.04 shall be forfeited. A
distribution may be made under this Section 3.04 without regard to any notice or
consent otherwise required by Code Sections 401(a)(11) or 417.
     Section 3.05 MATCHING AND QUALIFIED MATCHING CONTRIBUTIONS.

  A.   Non-Safe Harbor Matching Contributions. For Plan Years beginning prior to
January 1, 2009, and for Plan Years beginning on and after January 1, 2009 with
respect to any Employer that is designated by the Committee as a separate line
of business and authorized by the Committee to make a Matching Contribution that
is different than the Matching Contribution set forth in Section 3.05.B., an
Employer may contribute to the Account of each eligible Participant employed by
it “Non-Safe Harbor Matching Contributions” in an amount determined by the
Employer from time to time in its discretion, subject to the approval of the
Committee. The Non-Safe Harbor Matching Contributions shall be made from an
Employer’s

25



--------------------------------------------------------------------------------



 



      Net Profit in accordance with Appendix D, in an amount (when added to
forfeitures of Matching Contributions that are reallocated pursuant to
Appendix F.05) that does not exceed:

  1.   a percentage, elected by each Employer, of such Participant’s Elective
Deferral Contributions made under Section 3.02 (as set forth in Appendix D),
minus     2.   the fair market value of ESOP Stock allocated to the Accounts of
such Participants under Section 3.17 (Matching Contributions-ESOP Stock
Allocation).

      The discretionary Non-Safe Harbor Matching Contribution amounts or rates
of contribution in any year may vary, in the Employer’s discretion and among
Employers or divisions, subject to the approval of the Committee, and the
discretionary amounts so contributed shall be allocated among the eligible
Participants of such Employers or divisions. However, the rate of the Non-Safe
Harbor Matching Contribution shall not increase as the rate of a Participant’s
Elective Deferral Contributions increase. Further, the Non-Safe Harbor Matching
Contributions made for any eligible Highly Compensated Employee at any rate of
Elective Deferral Contributions cannot be greater than that for any eligible
Non-highly Compensated Employee who makes Elective Deferral Contributions at the
same rate. Whenever different levels of Non-Safe Harbor Matching Contributions
are provided for the Plan Year on behalf of different Employers or divisions,
the Plan Administrator shall notify the Trustee, in writing, of the amount of
the contribution allocable to each group for allocation to the eligible
Participants employed within each such group. Each level of Non-Safe Harbor
Matching Contribution for a Plan Year is also required to satisfy Code
Section 401(a)(4).     B.   Safe Harbor Matching Contributions. For Plan Years
beginning on and after January 1, 2009, except any Employer that is designated
by the Committee as a separate line of business and authorized by the Committee
to make a different Matching Contribution, the Employer will contribute Safe
Harbor Matching Contributions to the Account of each Participant employed by it
in an amount equal to 100% of a Participant’s Elective Deferral Contributions up
to 5% of the Participant’s Compensation. The Safe Harbor Matching Contributions
made pursuant to this Section 3.05.B. are intended to satisfy the matching
contribution requirement in Code Section 401(k)(13)(D) for the Plan to be a
qualified automatic contribution arrangement.     C.   Additional Matching
Contributions. With the prior approval of the Committee, for any Plan Year an
Employer may elect to make Matching Contributions in addition to those described
in Sections 3.05.A. or B. Matching Contributions made pursuant to this
Section 3.05.C. are referred to as “Additional Matching Contributions.” In
addition to any other limitations on Matching Contributions under the Plan,
Employers making Safe Harbor Matching Contributions under Section 3.05.B. shall
not make Additional Matching Contributions under this Section 3.05.C. in an
amount which would cause the Plan to fail to satisfy the requirements of

26



--------------------------------------------------------------------------------



 



      Code Section 401(m)(11). Pursuant to applicable Treasury Regulations, the
limitation on a Matching Contribution made at such Employer’s discretion on
behalf of a Participant is an amount which, in the aggregate, does not exceed 4%
of the Participant’s Compensation. This limitation shall be observed only to the
extent required by law to meet the requirements for the safe harbor under Code
Section 401(m)(11).

  D.   Except where the context indicates otherwise, Non-Safe Harbor Matching
Contributions, Safe Harbor Matching Contributions, and Additional Matching
Contributions shall be referred to in the Plan collectively as “Matching
Contributions.”     E.   Qualified Matching Contributions. If the Employer so
elects, the Employer may also make Matching Contributions to the Plan that are
“Qualified Matching Contributions.” Qualified Matching Contributions shall mean
Matching Contributions that are at all times Nonforfeitable and subject to the
distribution requirements of Section 401(k) of the Code when made to the Plan.
Additional contributions subject to these rules may be made by the Employer, or
some of all of the existing Matching Contributions can be designated as fully
vested and subject to the distribution restrictions in order to satisfy these
rules. Furthermore, the election to make any Qualified Matching Contributions
may also vary among the Employers or divisions of the Employer.         A
Participating Employer may make a Qualified Matching Contribution that is taken
into account for purposes of the Actual Deferral Percentage test only to the
extent the Qualified Matching Contribution is a Matching Contribution that is
not precluded from being taken into account under the Actual Contribution
Percentage test for the Plan Year under the rules of Treasury Regulations
Section 1.401(m)-2(a)(5)(ii). Further, Qualified Matching Contributions cannot
be taken into account for purposes of the Actual Deferral Percentage test to the
extent such contributions are taken into account for purposes of satisfying any
other actual deferral percentage test, any actual contribution percentage test,
or the requirements of Treasury Regulations Sections 1.401(k)-3, 1.401(m)-3 or
1.401(k)-4. In addition, a Qualified Matching Contribution that is taken into
account for purposes of the Actual Deferral Percentage test may not be taken
into account for purposes of the Actual Contribution Percentage test.     F.  
Additional Provisions Regarding Matching Contributions.

  1.   An Employer may make a Matching Contribution on behalf of another
Employer in any case where the latter is prevented from making such contribution
because its Net Profit is insufficient to allow it to make such contribution. In
addition, the Employers shall contribute for each Plan Year an amount sufficient
to discharge all indebtedness due during such Plan Year with respect to all ESOP
Loans. The Employers shall designate the ESOP Loan to which a contribution is to
be applied, and the

27



--------------------------------------------------------------------------------



 



      Trustee shall apply such contribution to the ESOP Loan so designated.

  2.   Except for forfeitures, released ESOP shares and occasional bona fide
administrative considerations, an Employer contribution is not a Matching
Contribution made on account of a Elective Deferral Contribution if it is
contributed before the Elective Deferral Contribution election is made or before
the performance of Services with respect to which the Elective Deferral
Contribution is made (or when the cash that is subject to the Elective Deferral
Contribution election would be currently available, if earlier).     3.   The
Employer shall not make a Matching Contribution to the Trust for any Participant
to the extent that the contribution would exceed the Participant’s “Maximum
Permissible Amount” as described in Appendix F.

     Section 3.06 MATCHING CONTRIBUTION ALLOCATION AND ACCRUAL OF BENEFIT. Only
Participants who have made Elective Deferral Contributions during the Plan Year
shall be eligible to share in the allocation of Matching Contributions as set
forth in Section 3.05. Catch-Up Contributions under this Plan are eligible for
Matching Contributions. In all cases, the allocation of Matching Contributions
or Qualified Matching Contributions shall be based on the amount or rate
established in advance for such contributions relative to the Elective Deferral
Contributions being matched. Although Matching Contributions may be contributed
periodically throughout the Plan Year, the allocation applicable to any
Participant shall be adjusted as necessary to attain the appropriate allocation
rate for the Plan Year as a whole. No Matching Contributions shall be made,
however, with respect to “Excess Compensation Deferrals.”
     Matching Contributions shall become Nonforfeitable in accordance with
Section 4.01 of the Plan. In any event, Matching Contributions shall be fully
vested and Nonforfeitable upon attainment of Normal Retirement Age, death or
Disability while still actively employed, upon the complete or partial
termination of the Plan, or upon the complete discontinuance of Employer
contributions. Forfeitures of Matching Contributions, other than Excess
Aggregate Contributions, shall be made in accordance with Section 4.03 of the
Plan.
     Section 3.07 PROFIT SHARING CONTRIBUTIONS. For each Plan Year, each
Employer may contribute to the Trust such portion, if any, of the Employer’s Net
Profit for its taxable year ending with or within such Plan Year as the board of
directors (or other governing body) of the Employer may determine. Any
contributions made pursuant to this Section 3.07 is referred to as a “Profit
Sharing Contributions.” The Employer shall not make a Profit Sharing
Contribution to the Trust for any taxable year to the extent the contribution
would exceed the maximum deduction limitations under Code Section 404 or fail to
satisfy the requirements of Code Sections 401(a)(4) or 410(b). All Profit
Sharing Contributions are conditioned on their deductibility under the Code. In
addition, a Profit Sharing Contribution allocated.

28



--------------------------------------------------------------------------------



 



     Section 3.08 PROFIT SHARING CONTRIBUTION ALLOCATION AND ACCRUAL OF BENEFIT.

  A.   Method of Allocation. An Employer’s Profit Sharing Contributions, if any,
for a Plan Year (plus amounts forfeited from Participants’ Profit Sharing
Contribution Accounts under Section 3.13) shall be allocated to each eligible
Participant who is employed by that Employer in accordance with Appendix D;
provided, however, that the allocation to each eligible Participant shall be in
the proportion that each such eligible Participant’s Compensation bears to the
total Compensation of all eligible Participants who are employed by that
Employer.     B.   Accrual of Benefit. The Plan Administrator shall determine
the accrual of a Participant’s benefit on the basis of the Plan Year. In
allocating any Profit Sharing Contributions to a Participant’s Account, the Plan
Administrator, subject to Section 11.01, shall take into account only
Compensation paid to the Employee during the portion of the Plan Year during
which the Employee was a Participant. Notwithstanding any other provision to the
contrary, a Profit Sharing Contribution shall not be allocated to a
Participant’s Account to the extent the contribution would exceed the
Participant’s “Maximum Permissible Amount” under Appendix F, Section F.07. of
the Plan. If Participants must satisfy allocation requirements in order to
receive an allocation of any Profit Sharing Contributions, such allocation
requirements shall not apply to Participants who experience a Severance from
Employment during the applicable Plan Year after their Normal Retirement Date or
due to death or Disability. If, in any given Plan Year, the Plan fails to
satisfy the requirements of Code Section 410(b)(1), any Hours of Service
requirement to receive an allocation of Profit Sharing Contributions shall be
disregarded for that Plan Year with respect to the Participant(s) with the next
highest number of Hours of Service and continuing with each Participant, one by
one, until the Plan satisfies the requirements of Code Section 410(b)(1). If,
after eliminating any Hours of Service allocation requirement for all
Participants, the Plan still fails to satisfy the requirements of Code Section
410(b)(1), a last day of the Plan Year allocation requirement, if any, shall be
eliminated with respect to the Participant(s) who incurred a Severance from
Employment with the Employer latest in the Plan Year, and continuing with each
Participant, one by one, until the Plan satisfies the requirements of Code
Section 410(b)(1).

     Section 3.09 AFTER-TAX CONTRIBUTIONS. Participants shall not be permitted
to make After-tax Contributions to the Plan after January 1, 1987.
     Section 3.10 QUALIFIED NON-ELECTIVE CONTRIBUTIONS. If it so elects, the
Employer may make “Qualified Non-elective Contributions” under the Plan on
behalf of all Participants or all Participants who are Non-highly Compensated
Employees in order to satisfy either the Actual Deferral Percentage test or the
Actual Contribution Percentage test. For purposes of this Article III, Qualified
Non-elective Contributions shall mean contributions (other than Matching
Contributions or Qualified Matching Contributions) made by the Employer and
allocated to Participants’ Accounts that the Participants may not elect to
receive in cash until distributed from the Plan; that are Nonforfeitable when
made; and that are distributable only in accordance with the distribution
provisions that are applicable to Elective Deferral Contributions and Qualified
Matching Contributions. Qualified Non-elective Contributions shall be allocated
to

29



--------------------------------------------------------------------------------



 



Participants’ Accounts in the same proportion that each Participant’s
Compensation for the Plan Year for which the Employer makes the contribution
bears to the total Compensation of all Participants for the Plan Year (or of all
Non-highly Compensated Participants, as applicable).
     Qualified Non-elective Contributions cannot be taken into account for
purposes of the Actual Deferral Percentage test to the extent such contributions
are taken into account for purposes of satisfying any other actual deferral
percentage test, any actual contribution percentage test, or the requirements of
Treasury Regulations Sections 1.401(k)-3, 1.401(m)-3 or 1.401(k)-4. If the Plan
switches from the current Plan Year testing method to the prior Plan Year
testing method Pursuant to Treasury Regulation Section 1.401(k)-2(c), the
Qualified Non-elective Contributions that are taken into account under the
current Plan Year testing method for a Plan Year may not be taken into account
under the prior Plan Year testing method for the next Plan Year.
     Qualified Non-elective Contributions cannot be taken into account for
purposes of the Actual Contribution Percentage test to the extent such
contributions are taken into account for purposes of satisfying any other actual
contribution percentage test, any actual deferral percentage test, or the
requirements of Treasury Regulations Sections 1.401(k)-3, 1.401(m)-3 or
1.401(k)-4. If this Plan switches from the current Plan Year testing method to
the prior Plan Year testing method pursuant to the Treasury
Regulation Section 1.401(m)-2(c)(1). Qualified Non-elective Contributions that
are taken into account under the current Plan Year testing method for a Plan
Year may not be taken into account under the prior Plan Year testing method for
the next Plan Year.
     Section 3.11 TIME OF PAYMENT OF CONTRIBUTION. The Employer may make its
contribution for each Plan Year in one or more installments of cash or ESOP
Stock without interest. The Employer must make its contribution that
Participants have elected to defer under Section 3.02 in cash as soon as such
amounts may reasonably be segregated from the Employer’s general assets, but in
no event later than 15 business days after the end of the calendar month in
which such amounts were withheld from the Participant’s Compensation, or such
later time as may be permitted by regulations under ERISA and Section 401(k) of
the Code. The Employer must make the balance, if any, of its contribution to the
Trustee within the time prescribed (including extensions) for filing its tax
return for the taxable year for which it claims a deduction for its
contribution, in accordance with Code Section 404(a)(6).
     Section 3.12 FORM OF PAYMENT OF EMPLOYER CONTRIBUTIONS.

  A.   In General. Matching Contributions, Qualified Matching Contributions,
Qualified Non-elective Contributions, and Profit Sharing Contributions made
under the Plan shall be made in ESOP Stock, cash, or both; provided that
contributions intended to satisfy an ESOP Loan shall not be made in ESOP Stock.
Matching Contributions, Qualified Matching Contributions, Qualified Non-elective
Contributions, and/or Profit Sharing Contributions not intended to satisfy an
ESOP Loan shall promptly be invested in ESOP Stock. The value of each share
contributed shall be the Stock’s closing price per share on the New York Stock
Exchange for the last trading day immediately preceding the date the ESOP Stock
is contributed to the Plan.

30



--------------------------------------------------------------------------------



 



  B.   Disposition of Contributions. ESOP Stock purchased under Section 5.08
shall be held in Trust, and when allocated in accordance with Section 3.16 shall
remain so allocated to Participants’ Accounts until distributed in accordance
with Article V or otherwise disposed of in accordance with the Plan and Trust.

     Section 3.13 ALLOCATION OF FORFEITURES. Subject to any restoration
allocation required under Section 4.04 of the Plan, the Plan Administrator shall
allocate and use the amount of a Participant’s benefit forfeited under the Plan
to pay Plan expenses and reduce Matching Contributions and/or Profit Sharing
Contributions. Such forfeitures, if any, shall be used to reduce the
contributions of the Employer for whom the Participant was working when the
Participant’s Severance from Employment which produced the forfeiture occurred.
The Plan Administrator shall continue to hold the undistributed, nonvested
portion of the benefit of a Participant who has incurred a Severance from
Employment in his or her Account solely for his benefit until a forfeiture
occurs at the time specified in Section 4.03 of the Plan.
     Section 3.14 ROLLOVER AND TRANSFER CONTRIBUTIONS. The Trustee is authorized
to accept and hold as part of the Trust Fund assets transferred on behalf of a
Participant (“Transfer Contributions”), provided that such transfer satisfied
any procedures or other requirements established by the Plan Administrator. The
Trustee shall also accept and hold as part of the Trust Fund assets transferred
in connection with a merger or consolidation of another plan with or into the
Plan pursuant to Section 13.06 hereof and as may be approved by the Plan
Administrator. In addition, the Trustee shall also accept “rollover” amounts
contributed directly by or on behalf of a Participant in accordance with
procedures and rules established by the Plan Administrator in respect of a
distribution made to or on behalf of such Participant from another plan pursuant
to Section 13.06 hereof. The Plan shall accept such assets from all permissible
sources including a qualified plan, an employee annuity, an annuity contract, an
individual retirement account, an individual retirement annuity or an eligible
governmental deferred compensation plan, including any after-tax contributions
from such source. Subject to the approval of the Plan Administrator, rollover
amounts may also include any outstanding participant loans from another plan
qualified under either Code Section 401(a) or 403(a) rolled over to the Plan in
kind, provided such other qualified plan permits rollover of loans in kind. All
amounts so transferred to the Trust Fund shall be held in a segregated
subaccount and shall be referred to as “Rollover Contributions.”
     Rollover Contributions must conform to rules and procedures established by
the Plan Administrator including rules designed to assure the Plan Administrator
that the funds so transferred qualify as a Rollover Contribution under the Code.
An Eligible Employee, prior to satisfying the Plan’s eligibility conditions, may
make Rollover Contributions and Transfer Contributions to the Trust to the same
extent and in the same manner as a Participant. If an Eligible Employee makes a
Rollover Contribution or Transfer Contribution to the Trust prior to satisfying
the Plan’s eligibility conditions, the Plan Administrator and Trustee must treat
the Eligible Employee as a Participant for all purposes of the Plan, except that
the Eligible Employee is not a Participant for purposes of making Elective
Deferral Contributions, Catch-up Contributions, or Roth Elective Deferral
Contributions or receiving Matching Contributions, Profit Sharing Contributions,
Qualified Matching Contributions, Qualified Non-elective Contributions, or
Participant forfeitures under the Plan until he actually becomes a Participant
in the Plan. If the Eligible Employee has a Severance from Employment prior to
becoming a Participant, the Participant’s Rollover Contribution Account and
Transfer Contribution Account shall be distributed to him as if it were an
Employer contribution Account.

31



--------------------------------------------------------------------------------



 



In the case of any rollover or transfer of assets to this Plan from a Keogh
plan, the Plan Administrator shall maintain records which enable the Plan
Administrator to identify which portion of the Rollover Account is comprised of
Keogh plan amounts (and earnings thereon).
     Section 3.15 RETURN OF CONTRIBUTIONS. All contributions to the Plan are
conditioned upon their deductibility under the Code. The Trustee, upon written
request from the Employer, shall return to the Employer the amount of the
Employer’s contribution made by the Employer by mistake of fact or the amount of
the Employer’s contribution disallowed as a deduction under Code Section 404.
The Trustee shall not return any portion of the Employer’s contribution under
this provision more than one year after:

  A.   The Employer made the contribution by mistake of fact; or     B.   The
disallowance of the contribution as a deduction, and then, only to the extent of
the disallowance.

     The Trustee shall not increase the amount of the Employer contribution
returnable under this Section 3.15 for any earnings attributable to the
contribution, but the Trustee shall decrease the Employer contribution
returnable for any losses attributable to it. The Trustee may require the
Employer to furnish it whatever evidence the Trustee deems necessary to enable
the Trustee to confirm the amount the Employer has requested be returned is
properly returnable under ERISA.
     Section 3.16 RELEASE OF ESOP STOCK FOR ALLOCATION. As of each Valuation
Date that ends a calendar quarter during which Matching Contributions or
earnings on Matching Contributions are applied to satisfy a portion of the ESOP
Loan, a certain number of shares or ESOP Stock held in the Unallocated Stock
Account, calculated in accordance with Section 3.16.A.1. or Section 3.16.B.,
shall be released for allocation among Participants’ Accounts in accordance with
Section 3.17.

  A.   If:

  1.   The ESOP Loan provides for payments of principal and interest at a
cumulative rate that is not less rapid at any time than level annual payments of
such amounts for 10 years, and     2.   Interest included in any payment is
disregarded in determining the portion of such payment constituting principal)
only to the extent that it would be determined to be interest under standard
loan amortization tables, then the number of shares released from the
Unallocated Stock Account shall bear the same ratio to the number of shares
attributable to the ESOP Loan that are then in the Unallocated Stock Account
(prior to the release) as (1) the principal payments made on the ESOP Loan in
the calendar quarter ending with such Valuation Date bear to (2) the quarter’s
principal payments described in (1), plus the total remaining principal payments
required (or projected to be required on the basis of the interest rate in
effect at the end of such calendar quarter) to satisfy the ESOP Loan. If the
ESOP Loan does not meet the requirements of the preceding sentence, or if, at
any time, by reason of a renewal, extension or refinancing, the sum of the
expired duration of the ESOP Loan, the renewal period, the

32



--------------------------------------------------------------------------------



 



      extension period, and the duration of the new ESOP Loan exceeds 10 years,
then the number of shares released shall be determined in accordance with
Section 3.16.B.

  B.   Unless Section 3.16.A.1. applies, the number of shares released from the
Unallocated Stock Account shall bear the same ratio to the number of shares
attributable to the ESOP Loan that are then in the Unallocated Stock Account
(prior to the release) as (1) the principal and interest payments made on the
ESOP Loan in the calendar quarter ending with such Valuation Date bear to
(2) the quarter’s payments described in (1), plus the total remaining principal
and interest payments required (or projected to be required on the basis of the
interest rate in effect at the end of such calendar) to satisfy the ESOP Loan.  
  C.   For purposes of this section, each ESOP Loan, the ESOP Stock purchased in
connection with it, and any stock dividends on such ESOP Stock, shall be
considered separately.

     Section 3.17 MATCHING CONTRIBUTIONS-ESOP STOCK ALLOCATIONS. As of a date
determined by each Employer, the sum of:

  A.   the ESOP Stock released from the Unallocated Stock Account for the
calendar quarter ending on that Valuation Date, as determined in accordance with
Section 3.16, plus     B.   any Matching Contributions, and any earnings, gains
or losses thereon, for the then current Plan Year not designated to be applied
against the ESOP Loan and not previously allocated, shall be allocated among the
Accounts of eligible Participants in an amount not to exceed the percentage of
Elective Deferral Contributions made under Section 3.02.

     Section 3.18 ALLOCATION OF EXCESS MATCHING CONTRIBUTIONS. If the fair
market value of shares of ESOP Stock released from the Unallocated Stock Account
under Section 3.16 exceeds the applicable Matching Contribution for the Plan
Year, the excess shall, at the discretion of the Plan Administrator, be
allocated:

  A.   as a bonus Matching Contribution allocated as provided in Section 3.17
ratably to the Accounts of all Employees eligible to receive Matching
Contributions, subject to the limitations on Additional Matching Contributions
set forth in Section 3.05.C., or     B.   as a Profit Sharing Contribution
allocated as provided in Section 3.07 to the Accounts of the class of Employees
selected in the same manner as indicated in Section 3.05 for Qualified Matching
Contributions.

     Section 3.19 UNALLOCATED ESOP STOCK ACCOUNT. The Plan Administrator shall
maintain, or cause to be maintained, an Unallocated Stock Account. The Plan’s
holdings of ESOP Stock that have been purchased on credit, whether or not the
ESOP Stock is pledged as collateral, shall be segregated in the Unallocated
Stock Account until payments on the corresponding ESOP Loan permit the release
and allocation of the ESOP Stock to Participant Accounts in accordance with
Sections 3.16, 3.17, and 3.18. Any dividends with respect to such

33



--------------------------------------------------------------------------------



 



segregated ESOP Stock that are paid by the Company in the form of additional
shares of ESOP Stock shall also be segregated in the Unallocated Stock Account
and thereafter treated in the same manner as the underlying segregated ESOP
Stock.
     Section 3.20 FURTHER REDUCTIONS OF CONTRIBUTIONS. In addition to the
reductions and recharacterizations provided for under Appendix F, in any Plan
Year in which the Committee deems it necessary to do so to meet the requirements
of the Code and the Treasury Regulations thereunder, the Committee may further
reduce the amount of Elective Deferral Contributions that may be made to a
Participant’s Account, or refund such amounts previously contributed.

34



--------------------------------------------------------------------------------



 



ARTICLE IV
TERMINATION OF SERVICE; PARTICIPANT VESTING
     Section 4.01 VESTING.

  A.   Vesting — In General. A Participant’s interest in his Elective Deferral
Contribution Account, Catch-Up Contribution Account, Roth Elective Deferral
Contribution Account, After-Tax Contribution Account, Rollover Contribution
Account, Transfer Contribution Account, and his Qualified Matching Contribution
Account, Qualified Non-elective Contribution Account, if any, and dividends paid
on the Stock held in the portion of his Account that is invested in the ESOP
Stock Fund, if any, shall at all times be fully vested and Nonforfeitable.      
  Unless otherwise provided below, a Participant’s interest in his Non-Safe
Harbor Matching Contribution Account, Additional Matching Contribution Account,
and Profit Sharing Contribution Account, shall vest as provided in Appendix D. A
Participant’s interest in his Safe Harbor Matching Contribution Account shall be
fully vested and Nonforfeitable after two (2) Years of Service. A Participant’s
interest in his Non-Safe Harbor Matching Contribution Account, Safe Harbor
Matching Contribution Account, Additional Matching Contribution Account, and
Profit Sharing Contribution Account shall be fully vested if, while employed by
the Employer, he reaches his Normal Retirement Date, dies or sustains a
Disability.     B.   Vesting — Special Rule with Respect to Techsonic
Industries, Inc. Notwithstanding Section 4.01.A. above, any Participant who was
actively employed by Techsonic Industries on May 5, 2004, shall have a 100%
vested interest in his Matching Contributions; provided that such Participant
shall have no vested interest in Matching Contributions that are attributable to
Elective Deferral Contributions that are Excess Elective Deferrals or Excess
Contributions.     C.   Vesting — Special Rule with Arrow International, Inc.
Each person who was an active employee of Arrow or any of its Subsidiaries (as
set forth in Section 3.01(b) of the Disclosure Letter to the Agreement and the
Plan of Merger among Teleflex Incorporated, AM Sub Inc. and Arrow International,
Inc.) immediately prior to October 1, 2007 shall receive full credit for
purposes of vesting under the Plan for his most recent continuous period of
service with Arrow or any of its subsidiaries, to the same extent recognized by
Arrow or any of its Subsidiaries immediately prior to October 1, 2007, except to
the extent such credit would result in duplication of benefits for the same
period of service.

     Section 4.02 INCLUDED YEARS OF SERVICE — VESTING. For purposes of
determining Years of Service under Section 4.01, the Plan shall take into
account all Years of Service an Employee completes except any Year of Service
after the Participant first incurs a “Forfeiture Break in Service.” The
Participant incurs a Forfeiture Break in Service when he incurs five consecutive
Breaks in Service. This exception excluding Years of Service after a Forfeiture
Break in Service shall apply for the sole purpose of determining the
Nonforfeitable

35



--------------------------------------------------------------------------------



 



percentage of a Participant’s Non-Safe Harbor Matching Contribution Account,
Safe Harbor Matching Contribution Account, Additional Matching Contribution
Account, and Profit Sharing Contribution Account that accrued for his benefit
prior to the Forfeiture Break in Service.
     Section 4.03 FORFEITURE OCCURS. A Participant’s forfeiture, if any, of the
nonvested portion his Non-Safe Harbor Matching Contribution Account, Safe Harbor
Matching Contribution Account, Additional Matching Contribution Account, and/or
Profit Sharing Contribution Account shall occur under the Plan:

  A.   As of the Accounting Date of the Plan Year in which the Participant first
incurs a Break in Service, if the Participant’s Accounts are distributed at the
time provided in Section 5.02 because he has not elected to defer receipt of his
benefits or his benefits have been distributed pursuant to Section 5.02;     B.
  As of the Accounting Date of the Plan Year in which the Participant first
incurs a Forfeiture Break in Service, if the Participant elects to defer receipt
of the Nonforfeiteable portion of his Non-Safe Harbor Matching Contribution
Account, Safe Harbor Matching Contribution Account, Additional Matching
Contribution Account, and Profit Sharing Contribution Account pursuant to
Section 5.02.D.; and     C.   As of the Accounting Date of the Plan Year in
which the Participant first incurs a Break in Service, if the Participant does
not have any vested interest in his Non-Safe Harbor Matching Contribution
Account, Safe Harbor Matching Contribution Account, Additional Matching
Contribution Account, and/or Profit Sharing Contribution Account, if any, when
he has a Severance from Employment.

     The Plan Administrator shall determine the percentage of a Participant’s
Non-Safe Harbor Matching Contribution Account, Safe Harbor Matching Contribution
Account, Additional Matching Contribution Account, and/or Profit Sharing
Contribution Account forfeiture, if any, under this Section 4.03 solely by
reference to the vesting schedule of Section 4.01 or as provided in Appendix D,
if applicable. A Participant shall not forfeit any portion of his Non-Safe
Harbor Matching Contribution Account, Safe Harbor Matching Contribution Account,
Additional Matching Contribution Account, and/or Profit Sharing Contribution
Account for any other reason or cause except as expressly provided by this
Section 4.03.
     Section 4.04 RESTORATION OF FORFEITED PORTION OF ACCOUNT. If the nonvested
portion of a Participant’s Account is forfeited under Section 4.03.A. and the
Participant is re-employed as an Employee before he incurs a Forfeiture Break in
Service, the Plan Administrator shall restore the portion of his Account
attributable to Non-Safe Harbor Matching Contributions, Safe Harbor Matching
Contributions, Additional Matching Contributions, and/or Profit Sharing
Contributions that was forfeited to the same dollar amount as the dollar amount
of such portion of his Account on the Accounting Date on which the forfeiture
occurred, unadjusted for any gains or losses occurring subsequent to that
Accounting Date. The Plan Administrator shall restore the Participant’s Account
as of the Plan Year Accounting Date coincident with or immediately following the
Employee’s re-employment. To restore the Participant’s Account, the Plan
Administrator, to the extent necessary, shall allocate to the Participant’s
Account:

36



--------------------------------------------------------------------------------



 



  A.   First, the amount, if any, of Participant forfeitures the Plan
Administrator would otherwise allocate under Section 3.13; and     B.   Second,
the Profit Sharing Contribution and/or Matching Contribution, if any, for the
Plan Year to the extent made under a discretionary formula.

     To the extent the amount(s) available for restoration for a particular Plan
Year are insufficient to enable the Plan Administrator to make the required
restoration, the Employer shall contribute, without regard to any requirement or
condition of Sections 3.06 and 3.08, such additional amount as is necessary to
enable the Plan Administrator to make the required restoration. If, for a
particular Plan Year, the Plan Administrator must restore the Account of more
than one re-employed Participant, then the Plan Administrator shall make the
restoration allocation(s) to each such Participant’s Account in the same
proportion that a Participant’s restored amount for the Plan Year bears to the
restored amount for the Plan Year of all re-employed Participants. The Plan
Administrator shall not take into account the allocation(s) under this
Section 4.04 in applying the limitation on allocations described in Appendix F.
     Notwithstanding the foregoing, the provisions of this Section 4.04 shall
not apply to reinstate any amounts which were forfeited prior to January 1, 2004
without the possibility of reinstatement upon reemployment.
     Section 4.05 TRANSFERS BETWEEN PARTICIPATING EMPLOYERS. For purposes of
vesting, in the case of an Employee who transfers between Employers with
different vesting schedules, the Employee’s Nonforfeitable percentage shall be
determined in accordance with the vesting schedule applicable to the Employer at
which the Employee first commenced employment. Notwithstanding the foregoing, if
the vesting schedule at the Employer to which the Employee is transferred is
more advantageous in all respects than the Employee’s vesting schedule at his
original Employer, such Employee’s Nonforfeitable percentage shall be determined
in accordance with the vesting schedule of the subsequent Employer. If the
vesting schedule may be more advantageous depending on an Employee’s Years of
Service and the Employee has performed three or more Years of Service for an
Employer at the time of the transfer, the Employee may elect between the vesting
schedule of his prior Employer and his current Employer in accordance with the
procedures set forth in Section 13.03.

37



--------------------------------------------------------------------------------



 



ARTICLE V
TIME AND METHOD OF PAYMENT OF BENEFITS
     Section 5.01 RETIREMENT. Upon a Participant’s Severance from Employment for
any reason after his Normal Retirement Date, the Participant (or his or her
Beneficiary if the Participant is deceased) shall be entitled to payment of his
or her Account in accordance with the provisions of this Article V, as soon as
administratively practicable after the Participant’s Severance from Employment
or the date the Participant files an application for distribution, whichever is
later. The form of payment shall be the same as for other Severance from
Employment distributions, as set forth in Sections 5.02, 5.03 and 5.07 of the
Plan. A Participant who remains in the employ of the Employer after his Normal
Retirement Date shall continue to participate in Employer contributions.
     Section 5.02 DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT PRIOR TO NORMAL
RETIREMENT DATE. Upon a Participant’s Severance from Employment prior to his
Normal Retirement Date (for any reason other than death), payment shall commence
to the Participant of the value of his Nonforfeitable Account balance as
provided in this Section 5.02. The following rules and definitions shall apply
to any such distribution:

  A.   “Cash-out Distribution.” A Cash-out Distribution is a lump sum
distribution of the Participant’s Nonforfeitable Account balance.     B.  
Consent. The Participant must consent in writing to a distribution (including
the form of the distribution) if: (i) the Participant’s Nonforfeitable Account
balance on the date the distribution commences exceeds $1,000 ($5,000 prior to
March 28, 2005), and (ii) the Plan Administrator directs the Trustee to make a
distribution to the Participant prior to the later of his Normal Retirement Date
or his attaining age 62. Furthermore, the Participant’s Spouse must consent in
writing to the distribution if the Participant’s Nonforfeitable Account Balance
on the date the distribution commences exceeds $5,000.     C.   Time of
Distribution of Account Balance. Upon a Participant’s Severance from Employment,
other than for death, before his Normal Retirement Date, the Participant’s
Account balance shall be distributed as follows:

  1.   If the Participant’s Nonforfeitable Account balance on the date the
distribution commences is $1,000 or less ($5,000 or less prior to March 28,
2005), and the Participant does not elect to have such Account paid to an
“eligible retirement plan,” the Trustee shall pay such Nonforfeitable Account
balance to the Participant in the form of a single, lump sum Cash-out
Distribution as soon as administratively practicable after the Participant’s
Severance from Employment. With respect to distributions on or after March 28,
2005, for purposes of determining whether such payment may be made, the value of
the Account shall be determined by including that portion of the Account that is
attributable to Rollover Contributions. With respect to distributions made prior
to March 28, 2005, for purposes of determining whether such payment may be made,
the value of the Account shall be determined without regard to that portion of
the Account that is attributable to Rollover Contributions. If the Participant
does not have a Nonforfeitable

38



--------------------------------------------------------------------------------



 



      interest in his Account, he shall be deemed to have received a
distribution of his entire vested Account.

  2.   Effective for distributions on or after March 28, 2005, if the
Participant’s Nonforfeitable Account balance on the date the distribution
commences is greater than $1,000 and does not exceed $5,000 and the Participant
does not affirmatively elect to have such Nonforfeitable Account balance paid
directly to him or to an “eligible retirement plan,” his benefit shall be paid
directly to an individual retirement account (“IRA”) established for the
Participant pursuant to a written agreement between the Committee and the
provider of the IRA that meets the requirements of Section 401(a)(31) of the
Code and the regulations thereunder. For purposes of determining whether such
payment may be made, the value of such Account shall be determined by including
that portion of the Account that is attributable to Rollover Contributions. The
Plan Administrator shall establish and maintain procedures to inform each
Participant to whom this section applies of the nature and operation of the IRA
and the Participant’s investments therein, the fees and expenses associated with
the operation of the IRA, and the terms of the written agreement establishing
such IRA on behalf of the Participant.     3.   If the value of the
Participant’s Nonforfeitable Account balance is more than $5,000 as of the date
of any distribution, payment to such Participant shall not be made unless the
Participant consents in writing to the distribution. Consent to such
distribution shall not be valid unless the Participant is informed of his right
to defer receipt of the distribution. The Trustee shall be authorized to charge
a reasonable fee for maintaining such Accounts. A Participant entitled to a
benefit of more than $5,000 may elect to defer payment of all or any part of
that benefit until his Normal Retirement Date, or if earlier, such time as the
Participant requests payment in writing.

  D.   Deferral of Distribution of Account Balance until Normal Retirement Date.
If the Participant (and, if applicable, the Participant’s Spouse) does not file
his written consent (if required) with the Trustee within the reasonable period
of time stated in the consent form, the Trustee shall continue to hold the
Participant’s Account in trust until the close of the Plan Year in which the
Participant’s Normal Retirement Date occurs. At that time, the Trustee shall
commence payment of the Participant’s Nonforfeitable value of his Account in
accordance with the provisions of this Article V; provided, however, if the
Participant dies after his Severance from Employment but prior to his Normal
Retirement Date, the Plan Administrator, upon notice of the death, shall direct
the Trustee to commence payment of the Participant’s Nonforfeitable value of his
Account to his Beneficiary in accordance with the provisions of Sections 5.03
and 5.09.

39



--------------------------------------------------------------------------------



 



      A Participant who has elected to delay receiving a distribution of his
Account may elect to receive a distribution of his Nonforfeitable Account
balance as soon as administratively practicable by properly completing the
appropriate distribution election forms or procedures. If no such election is
made, the Participant’s Nonforfeitable Account balance shall be paid as provided
in Section 5.01.

     Section 5.03 DISTRIBUTIONS UPON DEATH. Upon the death of the Participant,
the Participant’s Nonforfeitable Account balance shall be paid in accordance
with Code Section 401(a)(9), including the Treasury Regulations issued
thereunder, Section 5.09, and this Section 5.03. Except as otherwise set forth
in an Appendix hereto, the Participant’s Nonforfeitable Account balance shall be
distributed in a lump sum distribution to the Participant’s Beneficiary as soon
as administratively practicable after notification of the Participant’s death.
However, if the Participant’s Nonforfeitable Account balance at the time of
distribution exceeds $5,000, the Account shall not be distributed to the
Participant’s Beneficiary prior to the later of the Participant’s Normal
Retirement Date or the date the Participant would have attained age 62 without
the written consent of the Beneficiary if the Beneficiary is the Participant’s
surviving Spouse. If the Beneficiary is not the Participant’s surviving Spouse,
the Beneficiary must elect to have distribution of the entire amount payable
completed on or before the last day of the calendar year that contains the fifth
anniversary of the date of the Participant’s death.
     Section 5.04 DESIGNATION OF BENEFICIARY. A Participant may, from time to
time, designate in writing a Beneficiary or Beneficiaries, contingently or
successively, to whom his Nonforfeitable Account shall be paid in the event of
his death. A Participant’s Beneficiary designation shall not be valid unless the
Participant’s Spouse consents (in accordance with the requirements of Code
Section 417) to the Beneficiary designation or to any change in the Beneficiary
designation. A Participant’s Beneficiary designation does not require spousal
consent if the Participant’s Spouse is the Participant’s designated Beneficiary.
The Plan Administrator shall prescribe the form for the written designation of
Beneficiary and, upon the Participant’s filing the form with the Plan
Administrator and the Plan Administrator’s receipt of the form prior to the
Participant’s death, the Participant shall effectively revoke all designations
filed prior to that date by the same Participant. The entry of a decree of
divorce shall not automatically revoke a prior written election of a Participant
naming such divorced Spouse as a Beneficiary. Except as provided to the contrary
under a qualified domestic relations order: (i) a Participant may, subsequent to
a divorce, designate someone other than his or her former Spouse as Beneficiary;
and (ii) if a divorced Participant remarries, the new Spouse shall have all of
the rights of a Spouse as set forth herein and any prior written Beneficiary
designation by the Participant shall be automatically revoked and subject to the
rights of the subsequent Spouse. If more than one person is designated as a
Beneficiary, each shall have an equal share unless the designation directs
otherwise. Any designation, change or revocation by a Participant shall be
effective only if it is received by the Plan Administrator before the death of
such Participant.
     Section 5.05 FAILURE OF BENEFICIARY DESIGNATION. If a Participant fails to
name a Beneficiary in accordance with Section 5.04 of the Plan, or if the
Beneficiary named by a Participant predeceases him, then the Participant’s
Account shall be paid in a single lump sum to the Participant’s surviving
Spouse, if any, and if there is no surviving Spouse, to the Participant’s
estate.

40



--------------------------------------------------------------------------------



 



If the Beneficiary survives the Participant but dies before complete
distribution of the Participant’s Account, the remaining portion of the
Participant’s Account shall be paid in a lump sum to any contingent
Beneficiaries named by the Participant or, if there are none, to the legal
representative of the estate of such deceased Beneficiary. The Administrator
shall determine the method and to whom payment shall be made under this
Section 5.05.
     Section 5.06 OTHER RULES GOVERNING THE TIME OF PAYMENT OF BENEFITS.

  A.   Minimum Legal Distribution Requirements. Unless the Participant elects
otherwise in writing, distribution of a Participant’s Nonforfeitable Account
balance shall be made not later than 60 days after the close of the Plan Year in
which the later of the following events occurs:

  1.   The date the Participant reaches his Normal Retirement Date; or     2.  
The date the Participant dies or otherwise has a Severance from Employment with
the Employer.

      In no event shall distributions commence nor shall the Participant elect
to have distribution commence later than the Required Beginning Date.
Furthermore, once distributions have begun to a Five-percent Owner, they must
continue to be distributed, even if the Participant ceases to be a Five-percent
Owner in a subsequent year.     B.   In no event shall payment commence later
than the time prescribed by this Article V or in a form not permitted under
Article V. The Administrator shall make its determinations under this Article V
in a nondiscriminatory, consistent and uniform manner. If the Administrator
directs payment to commence to the Participant under this Article V, it shall
provide the Participant (and, if applicable, the Participant’s Spouse) with the
appropriate form to consent to the distribution direction, if required.

     Section 5.07 FORM OF BENEFIT PAYMENTS. Except as otherwise provided in an
Appendix hereto, a Participant shall receive payment of his Nonforfeitable
Account balance in a single lump sum.

  A.   The portion of a Participant’s Account invested in an investment other
than Stock or ESOP Stock shall be distributed in a single lump sum cash payment.
    B.   Amounts invested in Stock and ESOP Stock shall be distributed as
follows:

  1.   If the value of a Participant’s vested Account (including amounts not
invested in Stock and/or ESOP Stock) is $5,000 or less, and the Participant does
not elect, pursuant to a procedure established by the Plan Administrator, to
receive a distribution in Stock, such distribution shall be made in cash in
accordance with Section 5.02.C.; and     2.   If the value of a Participant’s
vested Account (including amounts not invested in Stock and/or ESOP Stock) is
more than $5,000, distribution shall be made in either Stock or cash, as elected
by

41



--------------------------------------------------------------------------------



 



      the distribute pursuant to a procedure established by the Plan
Administrator.

      Notwithstanding the foregoing, the right to elect a distribution in the
form of Stock shall not apply to the portion of the Participant’s Account that
he has elected to diversify pursuant to Section 9.10.     C.   If a distribute
elects to receive a distribution in cash, the Trustee shall:

  1.   buy for the Plan the distributee’s shares of Stock at the fair market
value on the date they are to be delivered;     2.   sell such shares on a
national securities exchange, or, if the shares are not listed on such an
exchange, the over-the-counter market; or     3.   provide for the liquidation
of the distributee’s shares using a combination of Sections 5.07.C.1 and
5.07.C.2.

  D.   Before any distribution is made from a Participant’s Account pursuant to
this Article V, any fractional share of Stock allocated to that Account shall be
converted to cash on the basis of its pro rata share of the price of a whole
share of Stock on the date of distribution.     E.   Any shares of Stock
distributed pursuant to the terms of the Plan shall be subject to such
restrictions on their subsequent transfer as shall be necessary or appropriate,
in the opinion of counsel for the Company, to comply with applicable federal and
state securities laws and may bear appropriate legends evidencing such
restrictions.

     Section 5.08 OPTION TO HAVE COMPANY PURCHASE ESOP STOCK. Any Participant
who receives ESOP Stock pursuant to Section 5.07.B., and any person who has
received ESOP Stock from such a Participant by reason of the Participant’s death
or incompetency, shall have the right to require the Company to purchase the
ESOP Stock for its current fair market value (hereinafter referred to as the
“put option”). The put option shall only apply if the Stock is not publicly
traded when the ESOP Stock is distributed or if, when the ESOP Stock is
distributed, it is subject to a restriction under federal or state securities
laws or regulations or an agreement affecting the ESOP Stock that would make the
ESOP Stock not as freely tradable as a security not subject to such restriction.
The put option shall be exercisable by written notice to the Committee during
the 15 months after the ESOP Stock is distributed by the Plan. If the put option
is exercised, the Trustee may, in the Trustee’s sole discretion, assume the
Company’s rights and obligations with respect to purchasing the ESOP Stock. The
Company, or the Trustee if applicable, may elect to pay for the ESOP Stock in
equal periodic installments (not less frequent than annually) over a period not
longer than five years from the date the put option is exercised, with interest
at a reasonable rate, all such terms to be set forth in a promissory note
delivered to the seller with usual business terms as to acceleration upon any
uncured default. With the seller’s consent, the installment period may be
extended to the earlier of 10 years from the exercise of the put option or the
date on which the ESOP Loans related to the ESOP Stock have been satisfied, if
that is longer than five years, provided the purchaser furnishes adequate
security in addition to the purchaser’s promissory note. Nothing contained
herein shall be deemed to obligate the Company to register any ESOP Stock under
any federal or state securities law or to create a public market to facilitate
transferability of ESOP Stock. The put option herein described may only be
exercised by a person described in

42



--------------------------------------------------------------------------------



 



the first sentence of this Section 5.08 and may not be transferred either
separately or together with any ESOP Stock to any other person. The put option
shall continue in effect to the extent provided herein in the event that the
Plan ceases to have a qualified employee stock ownership plan feature.
     Section 5.09 MINIMUM DISTRIBUTION REQUIREMENTS. The Participant’s
Nonforfeitable Account balance shall be distributed, as of the Required
Beginning Date, in accordance with the minimum distribution requirements
established by Code Section 401(a)(9) and the applicable Treasury Regulations
thereunder.

  A.   Application of Law. With respect to distributions under the Plan made in
calendar years beginning before January 1, 2002, the Plan applied the minimum
distributions requirements of Code Section 401(a)(9) in accordance with the
Treasury Regulations under Code Section 401(a)(9) that were proposed in 1987 (to
the extent those proposed Treasury Regulations were not inconsistent with the
changes made by the Small Business Job Protection Act of 1996) and/or the
Treasury Regulations under Code Section 401(a)(9) that were proposed in January
of 2001, as set forth in a prior restated document for the Plan. Effective for
calendar years beginning on or after January 1, 2003, the Plan shall apply the
provisions of this Section 5.09 for purposes of determining the required minimum
distributions.     B.   Definitions. For purposes of this Section 5.09, the
following definitions shall apply:

  1.   “Designated Beneficiary” is the individual who is designated as the
Beneficiary under Plan Section 1.07 and is the Designated Beneficiary under Code
Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations.
    2.   “Distribution Calendar Year” is a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which the distributions are
required to begin under Section 5.09.B.2. The required minimum distribution for
the Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.     3.   “Life Expectancy” is a beneficiary’s life expectancy as computed
by use of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury
Regulations.     4.   “RMD Account Balance” is the account balance as of the
last valuation date in the calendar year immediately preceding the

43



--------------------------------------------------------------------------------



 



      Distribution Calendar Year (the “Valuation Calendar Year”) increased by
the amount of any contributions made and allocated or forfeitures allocated to
the account balance as of dates in the Valuation Calendar Year after the
valuation date and decreased by distributions made in the Valuation Calendar
Year after the valuation date. The account balance for the Valuation Calendar
Year includes any amounts rolled over or transferred to the Plan either in the
Valuation Calendar Year or in the Distribution Calendar Year if distributed or
transferred in the Valuation Calendar Year.     5.   “Special Election” is a
provision of the Plan included in this Section which supersedes the general
presumptions set forth in Code Section 401(a)(9) and the Treasury Regulations
thereunder. To the extent that this Section does not include any provisions for
Special Elections, the default provisions of Code Section 401(a)(9), as set
forth below shall apply.

  C.   Time and Manner of Distribution. Subject to any Special Election set
forth in this Section 5.09, the following rules shall apply:

  1.   Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.     2.   Death of Participant Before
Distributions Begin. If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

  (a)   If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, then, except as provided herein, distributions to the
surviving Spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 701/2, if
later.     (b)   If the Participant’s surviving Spouse is not the Participant’s
sole Designated Beneficiary, then, except as provided herein, distributions to
the Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.     (c)  
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.     (d)   If the Participant’s surviving Spouse is
the Participant’s sole Designated Beneficiary and the surviving Spouse dies
after the Participant but before distributions to the surviving Spouse begin,
this Section 5.09.C, other than Section

44



--------------------------------------------------------------------------------



 



      5.09.C.2.(a), will apply as if the surviving Spouse were the Participant.

      For purposes of this Section 5.09.C.2. and Sections 5.09.E., unless
subsection (d) above applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If subsection (d) applies, distributions
are considered to begin on the date distributions are required to begin to the
surviving Spouse under subsection (a), above. If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving Spouse before the date distributions are required to begin to the
surviving Spouse under subsection (a)), the date distributions are considered to
begin is the date distributions actually commence.     3.   Forms of
Distribution. Unless the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with Sections 5.09.D. and 5.09.E. If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with Code Section 401(a)(9) and the Treasury Regulations.

  D.   Required Minimum Distributions During Participant’s Lifetime. Subject to
any Special Election set forth in this Section 5.09, the following rules shall
apply:

  1.   Amount of Required Minimum Distributions for Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

  (a)   the quotient obtained by dividing the RMD Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulations Section 1.401(a)(9)-9, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or     (b)   if the
Participant’s sole Designated Beneficiary for the Distribution Calendar Year is
the Participant’s Spouse, the quotient obtained by dividing the RMD Account
Balance by the number in the Joint and Last Survivor Table set forth in Treasury
Regulations Section 1.401(a)(9)-9, using the Participant’s and the Spouse’s
attained ages as of the Participant’s and Spouse’s birthdays in the Distribution
Calendar Year.

45



--------------------------------------------------------------------------------



 



  2.   Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.

  E.   Required Minimum Distributions After Participant’s Death. Subject to any
Special Election set forth in this Section 5.09, the following rules shall
apply:

  1.   Death On or After Date Distributions Begin.

  (a)   Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the RMD Account Balance by the longer of the remaining Life Expectancy of the
Participant or the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as follows:

  (1)   The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.     (2)   If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the surviving Spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving Spouse’s age as of the Spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
Spouse’s death, the remaining Life Expectancy of the surviving Spouse is
calculated using the age of the surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.     (3)   If the Participant’s surviving Spouse is not the
Participant’s sole Designated Beneficiary, the Designated Beneficiary’s
remaining Life Expectancy is calculated using the age of the Beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

46



--------------------------------------------------------------------------------



 



  (b)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the RMD Account Balance
by the Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

  2.   Death Before Date Distributions Begin.

  (a)   Participant Survived by Designated Beneficiary. Except as provided
herein, if the Participant dies before the date distributions begin and there is
a Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s RMD Account Balance by the
remaining Life Expectancy of the Participant’s Designated Beneficiary,
determined as provided in Subsection 5.09.E.1.     (b)   No Designated
Beneficiary. If the Participant dies before the date distributions begin and
there is no Designated Beneficiary as of September 30 of the year following the
year of the Participant’s death, distribution of the Participant’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.     (c)   Death of Surviving
Spouse Before Distributions to Surviving Spouse are Required to Begin. If the
Participant dies before the date distributions begin, the Participant’s
surviving Spouse is the Participant’s sole Designated Beneficiary, and the
surviving Spouse dies before distributions are required to being to the
surviving Spouse under Section 5.09.C.2.(a), this Section will apply as if the
surviving Spouse were the Participant.

  F.   General Rules.

  1.   Precedence. If any payment under the terms of the Plan would violate the
requirements of this Section 5.09, this Section 5.09 will supersede such
contrary provisions of the Plan.     2.   Requirements of Treasury Regulations
Incorporated. All distributions required under this Section 5.09 will be
determined and made in accordance with the Treasury Regulations under Code
Section 401(a)(9).     3.   TEFRA Section 242(b)(2) Elections. Notwithstanding
the other provisions of this Section 5.09, distributions may be made under a

47



--------------------------------------------------------------------------------



 



      designation made before January 1, 1984, in accordance with Section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and the
provisions of the Plan that relate to TEFRA Section 242(b)(2).

  G.   Special Election: APPLICATION OF THE 5-YEAR RULE TO DISTRIBUTIONS TO
DESIGNATED BENEFICIARIES. IF THE PARTICIPANT DIES BEFORE DISTRIBUTIONS BEGIN AND
THERE IS A DESIGNATED BENEFICIARY, DISTRIBUTION TO THE DESIGNATED BENEFICIARY IS
NOT REQUIRED TO BEGIN BY THE DATE SPECIFIED IN PLAN SECTION 6.09.C.2., BUT THE
PARTICIPANT’S ENTIRE INTEREST WILL BE DISTRIBUTED TO THE DESIGNATED BENEFICIARY
BY DECEMBER 31 OF THE CALENDAR YEAR CONTAINING THE FIFTH ANNIVERSARY OF THE
PARTICIPANT’S DEATH. IF THE PARTICIPANT’S SURVIVING SPOUSE IS THE PARTICIPANT’S
SOLE DESIGNATED BENEFICIARY AND THE SURVIVING SPOUSE DIES AFTER THE PARTICIPANT
BUT BEFORE DISTRIBUTIONS TO EITHER THE PARTICIPANT OR THE SURVIVING SPOUSE
BEGIN, THIS PARAGRAPH WILL APPLY AS IF THE Surviving Spouse were the
Participant. This paragraph shall apply to all distributions.

     Section 5.10 DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE
TRANSFER FROM THE INMED CORPORATION EMPLOYEE SAVINGS/RETIREMENT INCOME PLAN.
Notwithstanding any other provision of the Plan, any amounts attributable to
amounts transferred from the Inmed Corporation Employee Savings/Retirement
Income Plan to this Plan on or after September 1, 1990 shall be distributed in
accordance with the provisions of the Inmed Corporation Employee
Savings/Retirement Income Plan as in effect on such date, as set forth in
Appendix A, attached hereto and made a part hereof, but only to the extent the
distribution provisions of that plan are inconsistent with the distribution
provisions of this Plan.
     Section 5.11 DISTRIBUTION OF AMOUNTS ATTRIBUTABLE TO TRUSTEE-TO-TRUSTEE
TRANSFER FROM THE MATTATUCK MANUFACTURING CO. & UAW LOCAL #1251 MONEY PURCHASE
PLAN. Notwithstanding any other provision of the Plan, amounts attributable to
amounts transferred from the Mattatuck Manufacturing Co. & UAW Local #1251 Money
Purchase Plan to this Plan shall be distributed in accordance with the
provisions of the Mattatuck Manufacturing Co. & UAW Local #1251 Money Purchase
Plan as in effect on such date and as set forth in Appendix B, attached hereto
and made a part hereof, but only to the extent the distribution provisions of
that plan are inconsistent with the distribution provisions of this Plan.
     Section 5.12 DISTRIBUTIONS UNDER DOMESTIC RELATIONS ORDERS. Nothing
contained in this Plan shall prevent the Trustee from complying with the
provisions of a qualified domestic relations order (as defined in Code
Section 414(p)). This Plan specifically permits distribution to an alternate
payee under a qualified domestic relations order at any time, irrespective of
whether the Participant has attained his earliest retirement age (as defined
under Code Section 414(p)) under the Plan. A distribution to an alternate payee
prior to the Participant’s attainment of the earliest retirement age is
available only if the order specifies distribution at that time or permits an
agreement between the Plan and the alternate payee to authorize such an earlier
distribution. In addition, if the value of the alternate payee’s benefits

48



--------------------------------------------------------------------------------



 



under the Plan exceeds $5,000 and the order requires, the alternate payee must
consent to any distribution occurring prior to the Participant’s attainment of
the earliest retirement age. Nothing in this Section gives a Participant the
right to receive a distribution at a time not permitted under the Plan, nor does
this Section 5.12 give the alternate payee the right to receive a form of
payment not permitted under the Plan.
     The Plan Administrator shall establish reasonable procedures to determine
the qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator promptly shall notify the Participant
and any alternate payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each alternate payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual’s address specified in the domestic relations
order, or in a manner consistent with Labor Regulations.
     If any portion of the Participant’s Nonforfeitable Account Balance is
payable during the period the Plan Administrator is making its determination of
the qualified status of the domestic relations order, the Trustee shall
segregate the amounts payable in a separate account and invest the segregated
account solely in fixed income investments or maintain a separate bookkeeping
account of said amounts. If the Plan Administrator determines the order is a
qualified domestic relations order within 18 months of the first date on which
payments were due under the terms of the order, the Trustee shall distribute the
separate account in accordance with the order. If the Plan Administrator does
not make its determination of the qualified status of the order within the
above-described 18-month period, the Trustee shall distribute the segregated
account in the manner the Plan would distribute it if the order did not exist,
and shall apply the order prospectively if the Plan Administrator later
determines the order is a qualified domestic relations order.
     To the extent it is not inconsistent with the provisions of the qualified
domestic relations order, the Trustee shall invest any partitioned amount in a
segregated subaccount or separate account and invest the account in the money
market investment option or in other fixed income investments. A segregated
subaccount shall remain a part of the Trust, but it alone shall share in any
income it earns, and it alone shall bear any expense or loss it incurs.
     The Trustee shall make any payment or distributions required under this
Section by separate benefit checks or other separate distribution to the
alternate payee(s).
     Section 5.13 LOST PARTICIPANT OR BENEFICIARY. If the Participant or
Beneficiary to whom benefits are to be distributed cannot be located, the Plan
Administrator shall make reasonable efforts to find such individual(s), such as
(a) the sending of notification by certified or registered mail to his/her last
known address; (b) contacting other designated Beneficiaries; or (c) using a
letter-forwarding service. If, after reasonable effort, the Plan Administrator
is still unable to locate such Participant or Beneficiary, the Participant’s
Account shall be forfeited as allowed by Treasury
Regulation Section 1.411(a)-4(b)(6). The amount of the forfeiture shall reduce
Matching Contributions under Section 3.05 of the Plan and/or Profit Sharing
Contributions under Section 3.07, as elected by the Employer. However, any such
forfeited Account will be reinstated and become payable if a claim is made by
the Participant or Beneficiary for such Account. The Plan Administrator shall
prescribe uniform and non-discriminatory rules for carrying out this provision.

49



--------------------------------------------------------------------------------



 



     Section 5.14 FACILITY OF PAYMENT. If the Plan Administrator deems any
person entitled to receive any amount under the provisions of this Plan to be
incapable of receiving or disbursing the same by reason of minority, illness or
infirmity, mental incompetency, or incapacity of any kind, the Plan
Administrator may, in its discretion, take any one or more of the following
actions:

  A.   Apply such amount directly for the comfort, support and maintenance of
such person;     B.   Reimburse any person for any such support theretofore
supplied to the person entitled to receive any such payment; and     C.   Pay
such amount to any person selected by the Plan Administrator to disburse it for
such comfort, support and maintenance, including without limitation, any
relative who has undertaken, wholly or partially, the expense of such person’s
comfort, care and maintenance, or any institution in whose care or custody the
person entitled to the amount may be. The Plan Administrator may, in its
discretion, deposit any amount due to a minor to his or her credit in any
savings or commercial bank of the Plan Administrator’s choice.

     Section 5.15 NO DISTRIBUTION PRIOR TO SEVERANCE FROM EMPLOYMENT, DEATH OR
DISABILITY. Except as provided below, Elective Deferral Contributions, Catch-Up
Contributions, Roth Elective Deferral Contributions, Matching Contributions,
Qualified Non-elective Contributions, Qualified Matching Contributions, Profit
Sharing Contributions, and income allocable to each, are not distributable to a
Participant or his Beneficiary or Beneficiaries, in accordance with such
Participant’s or Beneficiary’s election, earlier than upon Severance from
Employment, death or Disability.
     Such amounts may also be distributed upon:

  A.   Prior to January 1, 2006, the occurrence of an event described in
Section 401(k)(10)(A) of the Code.     B.   Effective January 1, 2006, the
occurrence of an event described in Section 401(k)(10)(A)(i) of the Code.     C.
  The hardship of the Participant, as described in Section 6.01 herein.     D.  
The attainment by the Participant of age 591/2, as described in Section 6.03
herein.     E.   A Participant’s Severance from Employment, death, or
Disability.

     All distributions that may be made pursuant to one or more of the foregoing
distributable events are subject to the spousal and Participant consent
requirements (if applicable) contained in Sections 401(a)(11) and 417 of the
Code.

50



--------------------------------------------------------------------------------



 



     Section 5.16 WRITTEN INSTRUCTION NOT REQUIRED. Any elections made or
distributions processed under this Article V may be accomplished through
telephonic or similar instructions in accordance with the rules and procedures
established by the Plan Administrator, to the extent they are consistent with
the requirements of the Code, Treasury Regulations, and ERISA. Notwithstanding
the foregoing, however, except to the extent otherwise permitted in applicable
Treasury Regulations, spousal consents and waivers, to the extent required or
permitted hereunder, may only be granted in writing.

51



--------------------------------------------------------------------------------



 



ARTICLE VI
WITHDRAWALS, DIRECT ROLLOVERS AND WITHHOLDING, LOANS
     Section 6.01 HARDSHIP WITHDRAWALS. Upon the application of any Participant
or Other Designee, the Plan Administrator, in accordance with a uniform,
nondiscriminatory policy, may permit such Participant or Other Designee to
withdraw all or a portion of the vested amounts then credited to his or her
Elective Deferral Contribution Account and Catch-Up Contribution Account
(excluding trust earnings credited thereto after December 31, 1988) if the
withdrawal is necessary due to the immediate and heavy financial need of the
Participant. .

  A.   Only distributions made pursuant to conditions arising under the
following circumstances shall be conclusively considered to be made on account
of immediate and heavy financial need:

  1.   Alleviating extraordinary financial hardship arising from deductible
medical expenses (within the meaning of Code Section 213(d) determined without
regard to whether the expenses exceed 7.5% of adjusted gross income) previously
incurred by the Participant or his or her Spouse, children or other dependents
(as defined in Code Section 152, and for taxable years beginning on or after
January 1, 2005, without regard to Code Sections 152(b)(1), (b)(2), and
(d)(1)(B)) or, effective January 1, 2007, the Participant’s designated
Beneficiary, necessary for those persons to obtain medical care described in
Code Section 213(d) and not reimbursed or reimbursable by insurance;     2.  
Purchasing real property (excluding mortgage payments) that is to serve as the
principal residence of the Participant;     3.   Expenditures necessary to
prevent eviction from the Participant’s principal residence or foreclosure of a
mortgage on the same;     4.   Financing the tuition and related educational
fees for up to the next twelve (12) months of post-secondary education for the
Participant, his or her Spouse, his or her children or dependents (as defined in
Code Section 152, and for taxable years beginning on or after January 1, 2005,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) or, effective
January 1, 2007, the Participant’s designated Beneficiary;     5.   For Plan
Years beginning on or after January 1, 2006, paying funeral or burial expenses
incurred due to the death of the Participant’s parent, Spouse, children or
dependents (as defined in Code Section 152 without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)), or, effective January 1, 2007, the
Participant’s designated Beneficiary;     6.   For Plan Years beginning on or
after January 1, 2006, repairing the damage to a Participant’s principal
residence where such expenses would qualify for the casualty deduction under
Code Section 165 (without regard to the 10% adjusted gross income limitation);
or     7.   Any other reason deemed to be an immediate and heavy financial need
by the Secretary of the Treasury.

52



--------------------------------------------------------------------------------



 



  B.   A distribution will be considered to be necessary to satisfy an immediate
and heavy financial need of the Participant only if:

  1.   The Participant has obtained all distributions other than hardship
distributions, and all nontaxable loans, currently available under all plans
maintained by the Employer (effective January 1, 2006, including all qualified
and nonqualified plans of deferred compensation and a cash or deferred
arrangement that is part of a cafeteria plan under Code Section 125, but
excluding mandatory employee contribution portions of a defined benefit plan or
health and welfare plan) or by borrowing from commercial sources on reasonable
commercial terms in an amount sufficient to satisfy the need;     2.   A
Participant who receives a hardship distribution shall be prohibited from making
Elective Deferral Contributions, Catch-up Contributions or other Participant
contributions, if applicable, under this and all other plans of the Employer
(effective January 1, 2006, including any stock option, stock purchase or
similar plan or arrangement) for six months after receipt of the distribution
(which this Plan hereby so provides);     3.   The distribution is not in excess
of the amount necessary to satisfy the immediate and heavy financial need,
including any amounts necessary to pay any federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution; and;     4.
  The need cannot be satisfied through reimbursement, compensation by insurance,
liquidation of the Participant’s assets, or the cessation of Elective Deferral
Contributions.

  C.   A Participant making an application under this Section 6.01 shall have
the burden of presenting to the Plan Administrator evidence of such need, and
the Plan Administrator shall not permit withdrawal under this Section without
first receiving such evidence. If a Participant’s application for a hardship
withdrawal is approved, the Trustee shall make payment of the approved amount of
the hardship withdrawal to the Participant.     D.   Payment of a withdrawal
requested under this Section 6.01 shall be made within an administratively
reasonable period of time after the Plan Administrator determines that the
withdrawal request satisfies the requirements of this Section 6.01. Withdrawals
shall be made on a pro-rata basis if a Participant elects to make a withdrawal
from more than one sub-account in his Account. A Participant may specify the
Investment Fund or Funds from which the withdrawal shall be made. If the
Participant does not make an Investment Fund election under this Section 6.02,
the withdrawal shall be made on a pro-rata basis from all of the applicable
Investment Funds.

53



--------------------------------------------------------------------------------



 



  E.   If a Participant is a qualified individual pursuant to Section 101 of the
Katrina Emergency Relief Act of 2005, as amended and extended by Internal
Revenue Service Notices 2005-92 and, 2005-84, and Announcement 2005-70, the Plan
may make a hardship distribution that is intended to constitute a qualified
hurricane distribution as defined in Code Section 1400Q(a)(4)(A) to such
Participant in accordance with the Plan’s standard hardship distribution
procedures and without regard to the post-distribution contribution restriction
enumerated in Section 6.01.B.2. above. The maximum amount of distributions
pursuant to this Section 6.01.E. with respect to a qualified individual shall
not exceed $100,000.

     Section 6.02 SPECIAL WITHDRAWAL RULES APPLICABLE TO AFTER-TAX AND ROLLOVER
CONTRIBUTIONS. A Participant shall be entitled to withdraw any portion of the
amounts credited to his After-tax Contribution Account and his Rollover
Contribution Account, if any, in accordance with the procedures established by
the Plan Administrator. Payment of a withdrawal requested under this
Section 6.02 shall be made within an administratively reasonable period of time
after the withdrawal request is received by the Plan Administrator. Withdrawals
shall be made on a pro-rata basis if a Participant elects to make a withdrawal
from more than one sub-account in his Account. A Participant may specify the
Investment Fund or Funds from which the withdrawal shall be made. If the
Participant does not make an Investment Fund election under this Section 6.02,
the withdrawal shall be made on a pro-rata basis from all of the applicable
Investment Funds.
     Section 6.03 WITHDRAWALS UPON ATTAINMENT OF AGE 591/2. A Participant who is
an Employees and has attained age 591/2 may elect to withdrawal any portion of
his Nonforfeitable Account in accordance with the procedures established by the
Plan Administrator. Payment of a withdrawal requested under this Section 6.03
shall be made within an administratively reasonable period of time after the
withdrawal request is received by the Plan Administrator. Withdrawals shall be
made on a pro-rata basis if a Participant elects to make a withdrawal from more
than one sub-account in his Account. A Participant may specify the Investment
Fund or Funds from which the withdrawal shall be made. If the Participant does
not make an Investment Fund election under this Section 6.03, the withdrawal
shall be made on a pro-rata basis from all of the applicable Investment Funds.
     Section 6.04 DISTRIBUTION/REINVESTMENT ELECTIONS. Cash dividends that are
payable on shares of Stock held in the portion of a Participant’s or
Beneficiary’s Account that is invested in the ESOP Stock Fund, shall, at the
election of the Participant or the Beneficiary, be paid to the Participant or
Beneficiary or paid to the Plan and reinvested in Stock. Cash dividends that are
paid to Participants and Beneficiaries pursuant to an election hereunder shall
be paid, at the discretion of the Committee, directly by the Company in cash to
such Participants and Beneficiaries, or paid to the Plan and distributed to
Participants and Beneficiaries not later than 90 days after the close of the
Plan Year in which paid to the Plan. The Committee shall have the discretion to
determine the scope, manner and timing of such elections, dividend distributions
and reinvestments in any manner consistent with Section 404(k) of the Code.
     Section 6.05 DIRECT ROLLOVER AND WITHHOLDING RULES.

  A.   Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this Section, a Distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an Eligible Rollover Distribution paid

54



--------------------------------------------------------------------------------



 



      directly to an Eligible Retirement Plan specified by the Distributee in a
Direct Rollover. The Plan Administrator may establish rules and procedures
governing the processing of Direct Rollovers and limiting the amount or number
of such Direct Rollovers in accordance with applicable Treasury Regulations.
Distributions not transferred to an Eligible Retirement Plan in a Direct
Rollover shall be subject to income tax withholding as provided under the Code
and applicable state and local laws, if any.

  B.   Definitions.

  1.   “Eligible Rollover Distribution.” An Eligible Rollover Distribution is
any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:
(a) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for life (or life expectancy)
of the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated beneficiary, or for a specified
period of ten years of more; (b) any distribution to the extent such
distribution is required under Code Section 401(a)(9); (c) any hardship
distribution received after December 31, 1998; and (d) effective January 1,
2006, any loan that is treated as a distribution under Code Section 72(p) and
not excepted by Code Section 72(p)(2), or a loan in default that is a deemed
distribution; and (e) effective January 1, 2006, any corrective distribution
under Appendix F of the Plan. Notwithstanding the foregoing, any portion of a
distribution that consists of After-Tax Contributions which are not includible
in gross income may be transferred only to: (1) an individual retirement account
or annuity described in Code Sections 408(a) or (b); or (2) a qualified defined
contribution plan described in Code Sections 401(a) or 403(a) (through a direct
trustee-to-trustee transfer) that agrees to separately account for amounts so
transferred (and any related earnings), including separately accounting for the
portion of such distribution that is includible in gross income and the portion
of such distribution which is not so includible. In addition, the portion of any
distribution on and after January 1, 2007 that consists of After-Tax
Contributions which are not includible in gross income may be transferred (in a
direct trustee-to-trustee transfer) to a qualified defined benefit plan or a
Code Section 403(b) tax-sheltered annuity that agrees to separately account for
amounts so transferred (and the earnings thereon), including separately
accounting for the portion of such distribution that is includible in gross
income and the portion of such distribution which is not so includible.     2.  
“Eligible Retirement Plan.” An Eligible Retirement Plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), a qualified trust

55



--------------------------------------------------------------------------------



 



      described in Code Section 401(a) and, effective January 1, 2002, an
annuity contract described in Code Section 403(b) and an eligible plan under
Code Section 457(b) which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan, and which accepts the Distributee’s Eligible Rollover
Distribution. This definition of Eligible Retirement Plan shall also apply in
the case of a distribution to a surviving Spouse, or to a Spouse or former
Spouse who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p).     3.   “Distributee.” A Distributee includes
an Employee or former Employee. In addition, the Employee’s or former Employee’s
surviving Spouse and the Employee’s or former Employee’s Spouse or former Spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p), are Distributees with regard to the interest of
the Spouse or former Spouse. Effective for distributions on and after January 1,
2007, a Distributee includes the Participant’s non-Spouse Beneficiary.     4.  
“Direct Rollover.” A Direct Rollover is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee. In the case of a non-Spouse
Beneficiary, a Direct Rollover may be made only to an individual retirement
account or annuity described in Code Sections 408(a) or 408(b) (“IRA”) that is
established on behalf of the designated Beneficiary and that will be treated as
an inherited IRA pursuant to the provisions of Code Section 402(c)(1). Also, in
this case, the determination of any minimum required distribution under Code
Section 401(a)(9) that is ineligible for rollover shall be made in accordance
with Notice 2007-7, Q&A-17 and 18.

  C.   In Kind Rollovers of Loans. If a Participant has a Severance from
Employment as a result of a divestiture of his Employer from the Company and the
Participant’s Employer no longer maintains the Plan, the Participant shall be
eligible to elect a distribution of his Nonforfeitable Account Balance. Provided
that such Participant elects to make a direct rollover of the full amount of his
Nonforfeitable Account Balance to another tax-qualified retirement plan that
permits participant loans, any outstanding loans of the Participant may be
rolled over in kind to any other tax-qualified retirement plan that will accept
such rollover of loans in kind.

56



--------------------------------------------------------------------------------



 



     Section 6.06 LOANS TO PARTICIPANTS. Loans may be granted to any Participant
who is an Employee (except an Employee on an unpaid leave of absence) in
accordance with applicable rules under the Code and ERISA, and the provisions of
this Section 6.06.

  A.   General Rules. The Plan Administrator shall establish the procedures a
Participant must follow to request a loan from his Nonforfeitable Account
Balance under the Plan. Loans shall be made available to all Participants on a
reasonably equivalent basis; provided, however, that loans will not be made
available to Former Participants in any event.         In no event will the
total of any outstanding loan balances made to any Participant, including any
interest accrued thereon, when aggregated with corresponding loan balances of
the Participant under any other plans of the Employer or any Affiliate, exceed
the lesser of 1. or 2., below:

  1.   $50,000, reduced by the excess (if any) of the highest outstanding
balance of such loans during the one-year period ending on the day before the
date any such loan is made over the outstanding balance of such loans on the
date any such loan is made; or     2.   One-half of the value of the vested
portion of the Participant’s Account. For purposes of this Section, the value of
a Participant’s Account shall be determined as of the Valuation Date coinciding
with or next preceding the date on which a properly completed loan request is
received by the Plan Administrator (or its delegate) or the Trustee, as
applicable.

      The minimum amount of any loan shall be $1,000, and an amount equal to the
principal amount of the loan shall be security for such loan and shall remain in
the individual’s Account.     B.   Term of Loan. The term of any loan shall be
determined by mutual agreement between the Plan Administrator or Trustee and the
Participant. Every Participant who is granted a loan shall receive a statement
of the charges and interest rates involved in each loan transaction and periodic
statements reflecting the current loan balance and all transactions with respect
to that loan to date. Except for loans used to acquire any dwelling unit that
within a reasonable time (determined at the time the loan is made) is to be used
as the principal residence of the Participant, the term of any loan shall not
exceed five years. The term of any loan that within a reasonable time
(determined at the time the loan is made) is to be used as the principal
residence of the Participant, shall be determined by the Plan Administrator. All
loans shall be amortized in level payments made not less frequently than
quarterly over the term of the loan, or in accordance with other procedures
established by the Plan Administrator.     C.   Security. Each loan made
hereunder shall be evidenced by a credit agreement with, or a note payable to
the order of, the Trustee and shall be secured by adequate collateral.
Notwithstanding the foregoing sentence, no more than one-half of the vested
portion of the Participant’s Nonforfeitable Account Balance (determined as of
the Valuation Date

57



--------------------------------------------------------------------------------



 



      coinciding with or next preceding the date on which the loan is made)
shall be used to secure any loan.

  D.   Interest. Each Participant loan shall be considered an investment of the
Trust, and interest shall be charged thereon at a reasonable rate established
by, or in accordance with procedures approved by, the Plan Administrator
commensurate with the interest rates then being charged by persons in the
business of lending money under similar circumstances. Notwithstanding the
foregoing sentence, if necessary, the Plan Administrator will reduce the
interest rate of an outstanding Participant loan to 6% during a period of
qualified military leave as defined in Code Section 414(u)(5), to the extent
required by the Soldiers’ and Sailors’ Civil Relief Act of 1940. Participant
loans under this Section will be considered the directed investment of the
Participant requesting such loan, and interest paid on such loan will be
allocated to the Account of the Participant-borrower.     E.   Repayment Terms.

  1.   Generally. The terms and conditions of each loan shall be determined by
mutual agreement between the Plan Administrator or Trustee and the Participant.
The Plan Administrator shall take all necessary actions to ensure that each loan
is repaid on schedule by its maturity date, including requiring repayment of the
loan by payroll deduction whenever possible. A former Employee may not continue
to make loan payments after his or her Severance from Employment with the
Employer. In the event a Participant has a Severance from Employment at a time
when there is an unpaid balance of a loan against such Participant’s Account,
the Trustee shall deduct the unpaid balance of the principal of such loan or any
portion thereof, and any interest accrued to the date of such deduction, from
any payment or distribution from the Trust Fund to which such Participant or his
or her Beneficiary or Spouse may be entitled. If the amount of such payment or
distribution is not sufficient to repay the outstanding balance of such loan and
any interest accrued thereon, the Participant (or his or her estate, if
applicable) shall be liable for and shall pay any balance still due from him.  
  2.   Suspension of Loan Payments during Leave of Absence. A Participant with
an outstanding loan whose active service is temporarily interrupted due to a
leave of absence, either without pay from the Employer of at a rate of pay
(after income and employment tax withholdings) that is less than the amount of
the installment payments, may suspend loan payments for a period of not longer
than one year, provided the loan is repaid by the latest date permitted under
Section 72(p)(2)(B) of the Code and the installments due after the leave ends
(or, if earlier, after the first year of the leave) must not be less than those
required under the terms of the loan when payments were suspended.

58



--------------------------------------------------------------------------------



 



  3.   Suspension of Loan Payments during Qualified Military Leave. Loan
payments shall be suspended during a period of “qualified military service,” as
defined in Code Section 414(u)(5). The duration of such period of service shall
not be taken into account in determining the maximum permissible term of the
loan under Code Section 72(p) and the regulations promulgated thereunder.
Following the Participant’s timely reemployment after a period of qualified
military service, loan payments shall resume at an amount no less than required
by the terms of the original loan, and at a frequency such that the loan will be
repaid in full during a period that is no longer than the “latest permissible
term of the loan” (defined as latest date permitted under Code
Section 72(p)(2)(B) plus the period of suspension due to such military service).
    4.   The loan amount shall be debited against the individual’s Account and
the Investment Funds on a pro-rata basis, so that repayments of principal and
interest shall be credited to such Account and not to the Account of any other
Participant. Amounts credited under the preceding sentence shall be allocated to
the appropriate Investment Funds in accordance with the Participant’s current
investment directions.     5.   The individual shall agree at the time the loan
is made that the outstanding principal and interest on the loan at the time the
individual or his Beneficiary receives a distribution shall be deducted from the
amount otherwise distributable to such individual or Beneficiary.

  F.   Direct Rollovers of Outstanding Loans. In the event of a corporate
transaction, the Plan Administrator shall have the authority to cause the Plan
to accept the transfer of outstanding loans.     G.   Spousal Consent.
Participants are not required to obtain spousal consent at the time the loan is
made, except as follows: a married Participant whose Account is subject to the
provisions of Appendix A (an “Inmed Participant”) or Appendix B (a “Mattatuck
Participant”) of the Plan must obtain his Spouse’s consent at the time the loan
is made. Such consent must be in writing, must acknowledge the effect of the
loan, and must be witnessed by a Plan representative or notary public. A new
consent is required if the Account balance is used for any increase in the
amount of security. Effective April 11, 2005, an Inmed Participant shall no
longer be required to obtain spousal consent to obtain a loan from the Plan.    
H.   Restrictions on Loans. Prior to January 1, 2002, loans were not permitted
to be made to Shareholder-Employees or Owner-Employees. For purposes of this
requirement, a “Shareholder-Employee” means an Employee or officer of an
electing small business corporation (S Corporation) who owns (or is considered
as owning within the meaning of Code Section 318(a)(1)), on any day during the
taxable year of such corporation, more than five percent of the outstanding
stock of the corporation and an “Owner-Employee” means an Employee who either
(i)

59



--------------------------------------------------------------------------------



 



      owns the entire interest in an unincorporated trade or business; or
(ii) in the case of a partnership, is a partner who owns more than 10% of either
the capital interest or the profits interest in such partnership. Effective on
and after January 1, 2002, loans may be made to Shareholder-Employees and
Owner-Employees.

      No Participant shall have more than two loans under this Section 6.06
outstanding at the same time. All loans will be paid by payroll deduction while
the Participant is an Employee and a loan will be approved only if the
Participant has sufficient income to support the required payroll withholdings.
    I.   Nondiscrimination. Loans will not be made available to Highly
Compensated Employees in an amount greater than the amount made available to
other Employees.     J.   Default. The entire unpaid balance on any loan made
under this Section 6.06 and all interest due thereon shall immediately become
due and payable without further notice or demand if one of the following events
of default occurs:

  1.   The Participant fails to make any installment payment due under the loan
by the last day of the calendar quarter following the calendar quarter in which
the required installment payment was originally due;     2.   With respect to a
Participant on an unpaid leave of absence, any payments of principal or accrued
interest on the loan remain due and unpaid for a period of one year; or     3.  
A Participant incurs a Severance from Employment with the Employer.

      If the unpaid balance of principal and interest on any loan is not paid at
the expiration of its term, or upon acceleration in accordance with this
Section 6.06.J., a default shall occur and the vested portion of the
Participant’s Account shall be applied in satisfaction of such loan obligation,
but only to the extent that such vested interest is then distributable. The Plan
Administrator may establish additional rules and procedures for handling loan
defaults, including, but not limited to, restrictions on future borrowing.    
K.   Procedure. The Plan Administrator will establish nondiscriminatory policies
and procedures to administer Participant loans.

60



--------------------------------------------------------------------------------



 



     Section 6.07 WITHDRAWALS CONSTITUTING QUALIFIED HURRICANE DISTRIBUTIONS.
Notwithstanding any other provision in the Plan to the contrary, the Plan
Administrator may make a distribution to a Participant who is a qualified
individual pursuant to Section 101 of the Katrina Emergency Relief Act of 2005,
as amended and extended by Internal Revenue Service Notices 2005-92 and 2005-84
and Announcement 2005-70, that is intended to constitute a qualified hurricane
distribution as defined in Code Section 1400Q(a)(4)(A). The maximum amount of
distributions pursuant to this Section 6.07 with respect to a qualified
individual shall not exceed $100,000. Qualified hurricane distributions under
this Section 6.07 of the Plan shall be entitled to favorable tax treatment under
Code Section 72, shall be allotted ratable income inclusion over three years and
shall be eligible for tax-free rollover to an eligible retirement plan within
three years of the date of the qualified hurricane distribution.

61



--------------------------------------------------------------------------------



 



ARTICLE VII
VOTING AND TENDER OF STOCK AND ESOP STOCK
     Section 7.01 VOTING OF STOCK AND ESOP STOCK. Except as provided in
Section 7.04.A., the Trustee shall vote all shares of both Stock and ESOP Stock,
including fractional shares, allocated to a Participant’s Account in the manner
directed by the Participant to whose Account those shares are allocated, and
vote all of the shares of ESOP Stock held in the Unallocated Stock Account and
any suspense account at the direction of the Committee.
     Section 7.02 TENDER OF STOCK AND ESOP STOCK. In the event any person or
entity makes a tender offer for, or a request or invitation for tenders of Stock
or ESOP Stock, the Trustee shall, except as provided in Section 7.04.B. tender
or not tender all of the shares of Stock and ESOP Stock, including fractional
shares, allocated to a Participant’s Account in the manner directed by the
Participant to whose Account those shares are allocated. The Trustee shall
tender or not tender all of the shares of ESOP Stock held in the Unallocated
Stock Account and any suspense account at the direction of the Committee.
     Section 7.03 PROCEDURES FOR VOTING AND TENDER. The Committee shall
establish and maintain procedures by which Participants shall be timely notified
of their right to direct the voting and tender of Stock and ESOP Stock allocated
to their Accounts and the manner in which any such directions are to be conveyed
to the Trustee, and given information relevant to making such decision.
     Section 7.04 FAILURE BY PARTICIPANT TO VOTE OR DETERMINE TENDER.

  A.   Failure by Participant to Vote. If a Participant fails to direct the
voting or shares of Stock or ESOP Stock allocated to his Account, the Trustee
shall vote such shares of Stock or ESOP Stock pro rata in proportion to the
shares for which the Trustee has received Participant direction.     B.  
Failure by Participant to Determine Tender. If a Participant fails to direct the
Trustee as to whether or not to tender shares of Stock or ESOP Stock allocated
to such Participant’s Account.

62



--------------------------------------------------------------------------------



 



ARTICLE VIII
EMPLOYER ADMINISTRATIVE PROVISIONS
     Section 8.01 ESTABLISHMENT OF TRUST. The Company or the Committee shall
execute a Trust Agreement with one or more persons or parties who shall serve as
the Trustee. The Trustee so selected shall serve as the Trustee until otherwise
replaced or said Trust Agreement is terminated. The Company or the Committee
may, from time to time, enter into such further agreements with the Trustee or
other parties and make such amendments to said Trust Agreement as it may deem
necessary or desirable to carry out this Plan. Any and all rights or benefits
that may accrue to a person under this Plan shall be subject to all the terms
and provisions of the Trust Agreement.
     Section 8.02 INFORMATION TO PLAN ADMINISTRATOR. Each Employer shall supply
current information to the Plan Administrator as to the name, date of birth,
date of employment, annual compensation, leaves of absence, Years of Service,
and date of Severance from Employment of each Employee who is, or who will be
eligible to become, a Participant under the Plan, together with any other
information that the Plan Administrator considers necessary. The Employer’s
records as to the current information that the Employer furnishes to the Plan
Administrator shall be conclusive as to all persons.
     Section 8.03 NO LIABILITY. The Company assumes no obligation or
responsibility to any of its Employees, Participants or Beneficiaries for any
act of, or failure to act, on the part of any Committee, Plan Administrator, or
the Trustee.
     Section 8.04 INDEMNITY OF COMMITTEE AND PLAN ADMINISTRATOR. Each Employer
indemnifies and saves harmless the members of each Committee, the Plan
Administrator, any committee of the Board and each of them individually, from
and against any and all loss (including reasonable attorneys’ fees and costs of
defense) resulting from liability to which any such Committee, Plan
Administrator, or the members of a committee, may be subjected by reason of any
act or conduct (except willful misconduct or gross negligence) in their official
capacities in the administration of the Trust or this Plan or both, including
all expenses reasonably incurred in their defense, in case the Employer fails to
provide such defense. The indemnification provisions of this Section 8.04 shall
not relieve any Committee member or the Plan Administrator from any liability he
or it may have under ERISA for breach of a fiduciary duty to the extent such
indemnification is prohibited by ERISA. Furthermore, the Committee, Plan
Administrator, and the Employer may execute a letter agreement further
delineating the indemnification agreement of this Section 8.04, provided the
letter agreement must be consistent with and shall not violate ERISA.
     Section 8.05 INVESTMENT FUNDS. The Plan Administrator and the Trustee shall
establish certain investment funds (the “Investment Funds”), rules governing the
administration of the Investment Funds, and procedures for directing the
investment of Participant Accounts among the Investment Funds. The Investment
Funds are set forth in Appendix C, as it may be amended from time to time. The
Trustee shall invest and reinvest the principal and income of each Account in
the Trust Fund as required by ERISA and as directed by Participants. In
addition, effective as of January 1, 2009, the Plan Administrator shall select a
“default” Investment Fund. If a Participant fails to direct the investment of
his Account among the Investment Funds, the Participant’s Account shall be
invested in the default Investment Fund. Further, unless and until a Participant
directs the investment of his Account among the Investment Funds, Elective
Deferral Contributions made pursuant to Section 3.02.C. shall be invested in the
default Investment Fund. The default Investment Fund will satisfy the

63



--------------------------------------------------------------------------------



 



requirements of the regulations prescribed by the Secretary of Labor under
Section 404(c)(5) of ERISA. The Plan Administrator, Committee and Employer
reserve the right to change the investment options available under the Plan and
the rules governing investment designations at any time and from time to time;
provided, however, that, effective on and after January 1, 2009, there will
always be a default Investment Fund that satisfies the requirements of the
regulations prescribed by the Secretary of Labor under Section 404(c)(5) of
ERISA.
     Notwithstanding the foregoing, the Trustee is specifically authorized to
maintain the “Employer Common Stock Fund” as one of the Investment Funds
available to Participants under the Plan. The Employer Common Stock Fund shall
consist of Stock of the Company and cash or cash equivalents needed to meet
obligations of such fund or for the purchase of Stock of the Company. One of the
purposes of the Plan is to provide Participants with ownership interests in the
Company through the purchase of common shares of the Company. To the extent
practicable, all available assets of the Employer Common Stock Fund shall be
used to purchase Shares, which shall be held by the Trustee and allocated to
Participant Accounts until distribution in kind or sale for distribution of cash
to Participants or Beneficiaries or until disposition is required to implement
changes in investment designations. In addition to the Employer Common Stock
Fund, all or any portion of the remaining Trust Fund may consist of Shares. The
Trustee may acquire or dispose of Shares as necessary to implement Participant
directions and may net transactions within the Trust Fund. In addition, when
acquiring Shares, the Trustee may acquire Shares directly from the Company or on
the open market as necessary to effect Participant directions. In either case,
the price paid for such Shares shall not exceed the fair market value of the
Shares. The fair market value of the Shares acquired directly from the Company
shall mean the mean between the high and low bid and ask prices as reported by
the New York Stock Exchange on the date of such transaction.
     Each Investment Fund (other than the Employer Common Stock Fund) shall be
established by the Trustee at the direction or with the concurrence of the Plan
Administrator. Investment Funds may, as so determined, consist of preferred and
common stocks, bonds, debentures, negotiable instruments and evidences of
indebtedness of every kind and form, or in securities and units of participation
issued by companies registered under the Investment Companies Act of 1940,
master limited partnerships or real estate investment trusts, or in any common
or collective fund established or maintained for the collective investment and
reinvestment of assets of pension and profit sharing trusts that are exempt from
federal income taxation under the Code, or any combination of the foregoing. The
Trustee shall hold, manage, administer, invest, reinvest, account for and
otherwise deal with the Trust Fund and each separate Investment Fund as provided
in the Trust Agreement.
     Anything in the Plan or Trust Agreement to the contrary notwithstanding,
the Trustee shall not sell, alienate, encumber, pledge, transfer or otherwise
dispose of, or tender or withdraw, any Shares held by it under the Trust
Agreement, except (i) as specifically provided for in the Plan or (ii) in the
case of a “Tender Offer” as directed in writing by a Participant (or
Beneficiary, where applicable) on a form provided or approved by the Committee
and delivered to the Trustee. For the purposes hereof, a Tender Offer shall mean
any offer for, or request for or invitation for tenders of, or offer to purchase
or acquire, any Shares that is directed generally to shareholders of the
Employer or any transaction that may be defined as a Tender Offer under rules or
regulations promulgated by the Securities and Exchange Commission. To the extent
that any money or other property is received by the Trustee as a result of a
tender of Shares not prohibited by the preceding sentence, such money or
property shall be allocated to such other Investment Fund(s) as directed by the
Participants in whose Account the Shares so tendered were held.

64



--------------------------------------------------------------------------------



 



     Section 8.06 EMPLOYEE STOCK OWNERSHIP PLAN. The Employer Common Stock Fund
is an Employee Stock Ownership Plan (“ESOP”) within the meaning of Code
Section 4975(e). All dividends paid with respect to shares of Company common
stock held in the Trust shall (i) be retained by the Trustee and added to the
corpus of the Trust and the Employer Common Stock Fund, (ii) be paid in cash
directly to Plan Participants, Former Participants and Beneficiaries, or
(iii) be paid to the Trustee and distributed in cash to Participants, Former
Participants and Beneficiaries not later than ninety (90) days after the close
of the Plan Year in which the dividend was paid. The Committee or Plan
Administrator shall determine, in its sole discretion, whether dividends will be
paid directly to Participants, Former Participants and Beneficiaries or will be
paid to the Trustee for distribution within ninety (90) days after the close of
the Plan Year in which the dividend was paid. In the event of a distribution or
payment of dividends to Participants, Former Participants and Beneficiaries,
each Participant, Former Participant and Beneficiary of a deceased Participant
shall receive the dividends paid on the shares of Company common stock allocated
to his Account in the Plan on the dividend record date. Each Participant, Former
Participant and Beneficiary with an account in the ESOP portion of the Plan
shall be permitted to elect whether to have the dividends allocable to the
shares of Company common stock held in his Account payable in cash or deposited
to his Account in the ESOP portion of the Plan and reinvested in shares of the
Company’s common stock. In the event a Participant, Former Participant or
Beneficiary fails to make an election, dividends will be reinvested in the ESOP
portion of the Plan. The Plan Administrator shall establish procedures for the
election to be offered to Participants, Former Participants and Beneficiaries
that satisfy the following requirements:

  A.   Participants, Former Participants and Beneficiaries must shall be given a
reasonable opportunity in which to make the election before the dividends are
paid or distributed to them;     B.   Participants, FORMER PARTICIPANTS AND
BENEFICIARIES SHALL BE GIVEN A REASONABLE OPPORTUNITY TO CHANGE their elections
at least annually; and     C.   If there is a change in the Plan terms governing
the manner in which the dividends are paid or distributed, Participants, Former
Participants and Beneficiaries shall be given a reasonable opportunity to make
elections under the new Plan terms before the first dividends subject to such
new Plan terms are paid or distributed.

     Notwithstanding the foregoing, if a Participant receives a hardship
withdrawal under Section 6.01 of the Plan, such Participant must receive any
dividends payable with respect to his interest in the ESOP portion of the Plan
in cash. In addition, notwithstanding anything to the contrary in Section 4.01
of the Plan, a Participant shall always be treated as fully vested in dividends
payable with respect to his interest in the ESOP portion of the Plan without
regard to whether or not such Participant is fully vested in his Account in the
Plan and the shares of Company common stock allocable to the Participant’s
Account and on which such dividends are paid. The provisions of this
Section 8.06 are intended to satisfy the requirements in Code
Section 404(k)(2)(A)(iii) regarding the deductibility of dividends paid with
respect to employer securities held by an employee stock ownership plan. Any
modification or amendment of the Plan may be made retroactively, as necessary or
appropriate, to meet any requirement of Code Section 404(k). The election
provided under this Section is available only to the extent that the Company may
deduct dividends paid with respect to employer securities held by the Employer
Common Stock Fund under Code Section 404(k).

65



--------------------------------------------------------------------------------



 



ARTICLE IX
PARTICIPANT ADMINISTRATIVE PROVISIONS
     Section 9.01 PERSONAL DATA TO PLAN ADMINISTRATOR. Each Participant and each
Beneficiary of a deceased Participant must furnish to the Plan Administrator
such evidence, data or information as the Plan Administrator considers necessary
or desirable for the purpose of administering the Plan. The provisions of this
Plan are effective for the benefit of each Participant upon the condition
precedent that each Participant will furnish promptly full, true and complete
evidence, data and information when requested by the Plan Administrator,
provided the Plan Administrator shall advise each Participant of the effect of
his failure to comply with its request.
     Section 9.02 ADDRESS FOR NOTIFICATION. Each Participant and each
Beneficiary of a deceased Participant shall file with the Plan Administrator,
from time to time, in writing, or otherwise notify the Plan Administrator (in
accordance with its rules and procedures) of, his post office address and any
change of post office address. Any communication, statement or notice addressed
to a Participant, or Beneficiary, at his last post office address filed with the
Plan Administrator, or as shown on the records of the Employer, shall bind the
Participant, or Beneficiary, for all purposes of this Plan.
     Section 9.03 ASSIGNMENT OR ALIENATION. Subject to Code Section 414(p)
relating to qualified domestic relations orders, neither a Participant nor a
Beneficiary shall anticipate, assign or alienate (either at law or in equity)
any benefit provided under the Plan, and the Trustee shall not recognize any
such anticipation, assignment or alienation. Furthermore, a benefit under the
Plan is not subject to attachment, garnishment, levy, execution or other legal
or equitable process.
     Section 9.04 NOTICE OF CHANGE IN TERMS. The Plan Administrator, within the
time prescribed by ERISA and the applicable regulations, shall furnish all
Participants and Beneficiaries a summary description of any material amendment
to the Plan or notice of discontinuance of the Plan and all other information
required by ERISA to be furnished without charge.
     Section 9.05 PARTICIPANT DIRECTION OF INVESTMENT. The Plan Administrator
and the Trustee shall establish rules governing the administration of Investment
Funds and procedures for Participant direction of investment, including rules
governing the timing, frequency and manner of making investment elections.
Subject to the default Investment Fund requirement in Section 8.05, the Plan
Administrator, Committee, and Company reserve the right to change the investment
options available under the Plan and rules governing investment designations
from time to time. Nothing in this or any other provision of the Plan shall
require the Trustee, the Employer or the Committee to implement Participant
investment directions or changes in such directions, or to establish any
procedures, other than on an administratively practicable basis, as determined
by the Plan Administrator in its discretion.
     Each Participant shall, in accordance with procedures established by the
Plan Administrator Committee and the Trustee, direct that his Account and
contributions thereto attributable to Elective Deferral Contributions, After-tax
Contributions, Catch-Up Contributions, Roth Elective Deferral Contributions, and
Rollover Contributions, if any, be invested and reinvested in any one or more of
the Investment Funds. The investment of any such monies shall be subject to such
restrictions as the Plan Administrator may determine, in its sole discretion, to
be advisable or necessary under the circumstances. Moreover, in accordance

66



--------------------------------------------------------------------------------



 



with procedures established by the Trustee and agreed to by the Plan
Administrator, Participants may, when administratively practicable, be permitted
to change their current and prospective investment designations through
telephone, “on-line” or similar instructions to the Trustee or its authorized
agent on a frequency established under such procedures, as in effect from time
to time. The Investment Funds available Participants are listed in Appendix C,
as the Plan Administrator may amend from time to time.
     The exercise of investment direction by a Participant will not cause the
Participant to be a fiduciary solely by reason of such exercise, and neither the
Trustee nor any other fiduciary of this Plan will be liable for any loss or any
breach that results from the exercise of investment direction by the
Participant. The investment designation procedures established under the Plan
shall be and are intended to be in compliance with the requirements of ERISA
Section 404(c) and the regulations thereunder. Notwithstanding the foregoing, to
the extent that a Participant or Beneficiary is entitled to direct the Trustee
as to the investment of all or a portion of his Account among the Investment
Funds available under the Plan, the Participant or Beneficiary shall be acting
as a “named fiduciary” within the meaning of ERISA Section 403(a)(1); provided
that, if by reason of the Participant’s or Beneficiary’s exercise of independent
control over the assets in his Account, a particular transaction satisfies the
requirements for relief under ERISA Section 404(c), the Participant or
Beneficiary shall not be deemed a fiduciary, named or otherwise, with respect to
such transaction and no other person who is otherwise a fiduciary shall be
liable for any loss, or by reason of any breach, that results from the
Participant’s or Beneficiary’s exercise of independent control pursuant to such
transaction.
     In no event shall Participants be permitted to direct that any portion of
their Accounts and/or any additional contributions be invested in the Employer
Common Stock Fund until the Employer, the Plan, the Trustee and all other
relevant parties have fully complied with such requirements, including, but not
limited to, federal and state securities laws, as the Committee has determined
to be applicable. The Committee may restrict the ability of any person covered
under Section 16 of the Securities Exchange Act of 1934, as amended, or any
other corporate insider of the Employer to direct the investment of his Account
in the Employer Common Stock Fund. Notwithstanding any provision to the
contrary, the Committee and the Trustee may, in their sole discretion and where
the terms of any relevant investment contracts, regulated investment companies
or pooled or group trusts so require, impose special terms, conditions and
restrictions upon a Participant’s right to direct the investment in, or transfer
into or out of, such contracts, companies or trusts, or the timing or terms
applicable to such transaction. Notwithstanding the foregoing, Participants,
Former Participants and Beneficiaries under the Plan shall be permitted to
change their investment direction both as to future contributions to the Plan,
if any, and with respect to existing Account balances at any time. Accordingly,
there are no restrictions on the rights of a Participant, Former Participant or
Beneficiary to diversify any amounts credited to his Account within the Employer
Common Stock Fund.
     Section 9.06 CHANGE OF INVESTMENT DESIGNATIONS. Each Participant who is
entitled to direct the investment of additional contributions to be allocated to
his Account in accordance with Section 9.05 hereof may select how such
additional contributions are to be invested. Such investment directions shall be
made in accordance with applicable rules or procedures established by the
Trustee and Plan Administrator.
     Each Participant may prospectively re-elect how those amounts then held in
his Account are to be reinvested in the various Investment Funds until otherwise
changed or modified. Such investment directions shall be made in accordance with
applicable rules or procedures established by the Trustee and Plan
Administrator.

67



--------------------------------------------------------------------------------



 



     Notwithstanding any provision to the contrary, the Committee or the Plan
Administrator may, in its sole discretion and where the terms of any relevant
investment contracts, regulated investment companies or pooled or group trusts
so require, or where ERISA fiduciary obligations and considerations so merit,
impose special terms, conditions and restrictions upon a Participant’s right to
direct the investment in, or transfer into or out of, such contracts, companies
or trusts.
     Section 9.07 TRANSFERS AMONG INVESTMENTS. Subject to the rules and
requirements found in the prospectus of each Investment Fund and the procedures
established by the Plan Administrator, a Participant may transfer amounts, other
than amounts derived from Matching Contributions and Profit Sharing
Contributions (unless such amounts are subject to diversification requirements)
from an Investment Fund, in even multiples of one percent of the amount held in
any such Investment Fund, to any other Investment Fund effective as of any
Valuation Date. A transfer shall be effected by electronic or telephonic
instruction. Such election shall be effective as soon as administratively
practicable.
     Section 9.08 INVESTMENT OF PARTICIPATING EMPLOYER CONTRIBUTIONS.

  A.   Matching Contributions. All Matching Contributions shall be invested in
Stock, and subject to the rules of Section 9.07, in the case of a Participant
who has experienced a Severance from Employment, shall not be transferred to any
other Investment Fund available under the Plan until such time as a Participant
becomes eligible to make a diversification election with respect to such
contributions.     B.   Profit Sharing Contributions.

  1.   Contributions Made On or Before September 30, 2004. Profit Sharing
Contributions made on or before September 30,2004 shall initially be invested at
the discretion of the Plan Administrator in one or more Investment Funds
described in Appendix C. Thereafter (subject to the diversification limitations
in Section 9.10, if contributions are invested in Stock), a Participant may
transfer amounts from an Investment Fund subject to the rules of Section 9.07.
Furthermore, subject to the rules of Section 9.07, in the case of a Participant
who has experienced a Severance from Employment, Profit Sharing Contributions
shall not be transferred to any other Investment Fund available under the Plan.
    2.   Contributions Made On or After October 1, 2004. Effective October 1,
2004, all Profit Sharing Contributions shall be invested in Stock. Thereafter,
subject to the rules of Section 9.07, in the case of a Participant who has
experienced a Severance from Employment, such contributions shall not be
transferred to any other Investment Fund available under the Plan until such
time as a Participant becomes eligible to make a diversification election with
respect to such Contributions pursuant to Section 9.10.

68



--------------------------------------------------------------------------------



 



     Section 9.09 QUALIFIED MATCHING AND QUALIFIED NON-ELECTIVE CONTRIBUTIONS.
All Qualified Matching Contributions and Qualified Non-elective Contributions
shall be invested in Stock and, subject to the rules of Section 9.07, in the
case of a Participant who has terminated his employment, shall not be
transferred to any other Investment Fund available under the Plan until such
time as a Participant becomes eligible to make a diversification election with
respect to such Contributions pursuant to Section 9.10.
     Section 9.10 ESOP DIVERSIFICATION ELECTION.

  A.   On or before September 30, 2004, each Participant who has reached age 55
and completed at least 10 years of participation in the ESOP component of the
Plan shall be eligible to direct the Trustee, in accordance with a procedure
established by the Committee, as to the investment of up to 100% of the value of
the Participant’s Account that is attributable to Matching, Qualified Matching,
Qualified Non-elective and Profit Sharing Contributions and invested in the ESOP
Stock Fund (and that was contributed to the Plan after December 31, 1986),
reduced by the amount previously diversified in accordance with this Section. A
Participant’s election shall be in writing and shall be made within 90 days
after the close of each Plan Year in the Participant’s qualified election period
(as defined in Section 401(a)(28) of the Code). The Committee shall adopt a
procedure that is uniformly applicable to all eligible Participants and under
which each eligible Participant may direct the Trustee to transfer the
applicable portion of the Participant’s Stock Account to at least three
available investment options. In lieu of providing such investment options, the
Plan shall permit the Participant (with his Spouse’s consent, if applicable) to
receive a distribution of that portion of the Participant’s Account that is
subject to the above election within 90 days after the last day of the period
during which the election can be made. In lieu of providing such investment
options, the Plan shall permit the Participant (with his Spouse’s consent, if
applicable) to receive a distribution of that portion of the Participant’s
Account that is subject to the above election within 90 days after the last day
of the period during which the election is made.     B.   Effective October 1,
2004, on the earlier to occur of a Participant’s (i) attainment of age 50 or
(ii) becoming 100% vested in the portion of his Account that is attributable to
Matching, Qualified Matching, Qualified Non-elective and/or Profit Sharing
Contributions, as applicable, such Participant shall be eligible to direct the
Trustee, in accordance with a procedure established by the Committee, as to the
investment of up to 100% of the value of the portion of the Participant’s vested
Account that is attributable to such Matching, Qualified Matching, Qualified
Non-elective and Profit Sharing Contributions and invested in the ESOP Stock
Fund (and that was contributed to the Plan after December 31, 1986), reduced by
the amount previously diversified in accordance with this Section. A
Participant’s election shall be in writing and shall be made within 90 days
after the close of each Plan Year in the Participant’s qualified election period
(as defined in Section 401(a)(28) of the Code). The Committee shall adopt a
procedure that is uniformly applicable to all eligible Participants and under
which each Participant may direct the Trustee to

69



--------------------------------------------------------------------------------



 



      transfer the applicable portion of the Participant’s Stock Account to at
least three available investment options. In lieu of providing such investment
options, the Plan shall permit the Participant (with his Spouse’s consent, if
applicable) to receive a distribution of that portion of the Participant’s
Account that is subject to the above election 90 days after the last day of the
period during which the election can be made. In lieu of providing such
investment options, the Plan shall permit the Participant (with his spouse’s
consent, if applicable) to receive a distribution of that portion of the
Participant’s Account that is subject to the above election within 90 days after
the last day of the period during which the election is made.

     Section 9.11 LITIGATION AGAINST THE TRUST. If any legal action filed
against the Trustee, the Employer, Plan Administrator, or any Committee, or
against any member or members of any Committee, by or on behalf of any
Participant or Beneficiary, results adversely to the Participant or to the
Beneficiary, the Trustee shall reimburse itself, the Employer, the Plan
Administrator, or any Committee, or any member or members of any Committee, all
costs and fees expended by it or them by surcharging all costs and fees against
the sums payable under the Plan to the Participant or to the Beneficiary, but
only to the extent a court of competent jurisdiction specifically authorizes and
directs any such surcharges and only to the extent Code Section 401(a)(13) does
not prohibit any such surcharges.
     Section 9.12 INFORMATION AVAILABLE. Any Participant in the Plan or any
Beneficiary may examine copies of the Plan, the Trust, the Plan description, the
latest annual report, any bargaining agreement, contract or any other instrument
under which the Plan was established or is operated. The Company will maintain
all of the items listed in this Section 9.12 in its offices, or in such other
place or places as it may designate from time to time in order to comply with
the regulations issued under ERISA, for examination during reasonable business
hours. Upon the written request of a Participant or Beneficiary, the Plan
Administrator shall furnish him with a copy of any item listed in this
Section 9.12. The Plan Administrator may make a reasonable charge to the
requesting person for the copy so furnished.
     Section 9.13 PRESENTING CLAIMS FOR BENEFITS. Any Participant, alternate
payee, Beneficiary, contingent Beneficiary, Spouse or other individual believing
himself or herself to be entitled to benefits under the Plan shall file a
written claim for benefits with the Plan Administrator. The Plan Administrator
shall decide such claim. Within 90 days after receipt of such claim for benefits
by the Plan Administrator, the Plan Administrator shall determine the claimant’s
right to the benefits claimed and shall give said claimant written notice of the
decision and, if the claim is denied in whole or in part, the written notice
shall set forth in a manner calculated to be understood by the claimant: (1) the
specific reason or reasons for the denial; (2) specific reference to pertinent
Plan provisions on which the denial is based; (3) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary;
(4) an explanation of the Plan’s appeal procedure and the applicable time
limits; and (5) a statement of the claimant’s right to bring a civil action
under ERISA following an adverse benefit determination on review, if applicable.
Such notice shall be sent by certified mail, return receipt requested, to the
address of the claimant filing the claim as it appears in the books and records
of the claimant’s Employer, or at such other address as the claimant may direct.

70



--------------------------------------------------------------------------------



 



     Under special circumstances, as provided by regulation, the Plan
Administrator is allowed an additional period of not more than 90 days (180 days
in total) within which to notify the claimant of the decision.
     Section 9.14 APPEAL PROCEDURE FOR DENIAL OF BENEFITS.

  A.   Filing of Appeal. Within 60 days after receipt of a denial of a claim for
benefits, the claimant or his or her duly authorized representative may file a
written appeal with the Committee. The claimant or his or her duly authorized
representative may review and receive copies of Plan documents, records and
other information relevant to his or her claims.     B.   Hearing. The claimant
may request that a hearing be held either in person or by conference call. The
Committee, in its sole and absolute discretion, shall determine whether to grant
the request for a hearing. If a hearing is held, the claimant and/or his or her
duly authorized representative, shall be entitled to present to the Committee
all facts, evidence, witnesses and/or legal arguments which the claimant feels
are necessary for a full and fair review of his or her claim. The Committee may
have counsel present at said hearing and shall be entitled to call such
individuals as witnesses, including the claimant, as it feels are necessary to
fully present all of the facts of the matter. The terms and conditions pursuant
to which any such hearing may be conducted, and any evidentiary matters, shall
be determined by the Committee in its sole discretion.     C.   Ruling. The
Committee shall issue a written ruling with regard to the appeal and, if the
appeal is denied in whole or in part, the ruling shall be written in a manner
calculated to be understood by the claimant and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
plan provisions on which the denial is based; (iii) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits, and (iv) a statement of the claimant’s
right to bring action under ERISA, if applicable. Such written opinion shall be
mailed to the claimant as set forth in Section 9.13. If no hearing is held, the
written decision of the Benefits Committee shall be made within 60 days (or
120 days if, as provided by regulation, special circumstances require an
extension of time for processing) after receipt of the written appeal and, if a
hearing is held, within 120 days after receipt of the written appeal.     D.  
Designation of Committee. Any appeal of a claim denial may be determined by the
Committee as a whole or may be determined by a committee of one or more members
of the Committee designated by the Committee to determine such claim. A decision
by a majority of the members of the Committee or designated committee shall be
final, conclusive and binding on all parties involved.

     Section 9.15 CLAIMS INVOLVING BENEFITS RELATED TO DISABILITY. The
provisions of this Section 9.15 are effective for Disability claims filed on or
after July 1, 2002. Notwithstanding the provisions of Section 9.15, the Plan
Administrator and Committee shall comply with and follow the applicable
Department of Labor Regulations for claims involving a determination of
Disability or benefits related to Disability, including, but not limited to:

71



--------------------------------------------------------------------------------



 



  A.   The Plan Administrator shall advise a Claimant of the Plan’s adverse
benefit determination within a reasonable period of time, but not later than
45 days after receipt of the claim by the Plan. If the Plan Administrator
determines that due to matters beyond control of the Plan, such decision cannot
be reached within 45 days, an additional 30 days may be provided and the Plan
Administrator shall notify the Claimant of the extension prior to the end of the
original 45-day period. The 30-day extension may be extended for a second 30-day
period, if before the end of the original extension, the Plan Administrator
determines that due to circumstances beyond the control of the Plan, a decision
cannot be rendered within the extension period.     B.   Claimants shall be
provided at least 180 days following receipt of benefit denial in which to
appeal such adverse determination.     C.   The Committee shall review the
Claimant’s appeal and notify the Claimant of its determination within a
reasonable period of time, but not later than 45 days after receipt of the
Claimant’s request for review. Should the Committee determine that special
circumstances (such as the need to hold a hearing) require an extension of time
for processing the appeal, the Committee shall notify the Claimant of the
extension before the end of the initial 45 day period. Such an extension, if
required, shall not exceed 45 days.

     Section 9.16 USE OF ALTERNATIVE MEDIA. The Plan Administrator and Committee
may include in any process or procedure for administering the Plan, the use of
alternative media, including, but not limited to, telephonic, facsimile,
computer or other such electronic means as available. Use of such alternative
media shall be deemed to satisfy any Plan provision requiring a “written”
document or an instrument to be signed “in writing” to the extent permissible
under the Code, ERISA and applicable regulations.

72



--------------------------------------------------------------------------------



 



ARTICLE X
ADMINISTRATION OF THE PLAN
     Section 10.01 ALLOCATION OF RESPONSIBILITY AMONG FIDUCIARIES FOR PLAN AND
TRUST ADMINISTRATION. The Fiduciaries shall have only those powers, duties,
responsibilities and obligations as are specifically given to them under this
Plan and the Trust. The Employers shall have the sole responsibility for making
the contributions provided for under Article III. The Board shall have the sole
authority to appoint and remove members of the Committee, and to terminate, in
whole or in part, this Plan or the Trust. The Board and the Committee shall have
the authority to appoint and remove the Trustee. Effective January 1, 2008, the
Committee shall have the final responsibility for the administration of the
Plan, which responsibility is specifically described in this Plan and the Trust,
and shall be the “Plan Administrator”, as defined in ERISA, and a Named
Fiduciary of the Plan. Prior to January 1, 2008, the Company was the “Plan
Administrator”, as defined in ERISA, and a Named Fiduciary of the Plan. The
Committee shall have the specific delegated powers and duties described in the
further provisions of this Article X and such further powers and duties as
hereinafter may be delegated to it by the Board. The Trustee shall have the sole
responsibility for the administration of the Trust and the management of the
assets held under the Trust, all as specifically provided in the Trust. Each
Fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of this Plan and the
Trust, authorizing or providing for such direction, information or action.
Furthermore, each Fiduciary may rely upon any such direction, information or
action of another Fiduciary as being proper under this Plan and the Trust, and
is not required under this Plan or the Trust to inquire into the propriety of
any such direction, information or action. It is intended under this Plan and
the Trust that each Fiduciary shall be responsible for the proper exercise of
its own powers, duties, responsibilities and obligations under this Plan and the
Trust and shall not be responsible for any act or failure to act of another
Fiduciary. No Fiduciary guarantees the Trust Fund in any manner against
investment loss or depreciation in asset value. The Committee shall determine
the extent to which shares purchased with the proceeds of an ESOP Loan may or
may not be pledged to secure the Plan’s indebtedness under the ESOP Loan and, as
required under the Code, the shares shall otherwise be held unallocated by the
Plan in a suspense account.
     Section 10.02 APPOINTMENT AND REMOVAL OF COMMITTEE. The Committee shall
consist of three or more persons shall be appointed by and serve at the pleasure
of the Board to assist in the administration of the Plan. In the event of any
vacancies on any Committee, the remaining Committee member(s) then in office
shall constitute the Committee and shall have full power to act and exercise all
powers of the Committee as described in this Article X. All usual and reasonable
expenses of the Committee may be paid in whole or in part by the Employer, and
any expenses not paid by the Employer shall be paid by the Trustee out of the
principal or income of the Trust Fund. Any members of the Committee who are
Employees shall not receive compensation with respect to their services for the
Committee.
     Any Committee member may resign by giving written notice to the Board,
which shall be effective 30 days after delivery. Notwithstanding the foregoing,
any Committee member who is an Employee shall be deemed to have resigned from
the Committee effective with his Severance from Employment. A Committee member
may be removed by the Board upon written notice to such Committee member, which
notice shall be effective upon delivery. The Board shall promptly select a
successor following the resignation or removal of a Committee member if
necessary to maintain a Committee of at least three members.

73



--------------------------------------------------------------------------------



 



     Section 10.03 COMMITTEE PROCEDURES. The Committee may act at a meeting or
in writing without a meeting. The Committee may elect one of its members as
chairperson, appoint a secretary, who may or may not be a Committee member, and
advise the Trustee and Board of all relevant actions. The secretary shall keep a
record of all meetings and forward all necessary communications to the Board,
Plan Administrator, Employer, or the Trustee, as appropriate and each Committee
shall report its activities at least annually to the Compensation Committee of
the Board. The Committee may adopt such bylaws and regulations as it deems
desirable for the conduct of its affairs. All decisions of the Committee shall
be made by the vote of the majority then in office, including actions in writing
taken without a meeting. No member of the Committee who is a Participant in the
Plan shall vote upon any matter affecting only his Account. A dissenting
Committee member who, within a reasonable time after he has knowledge of any
action or failure to act by the majority, registers his dissent in writing
delivered to the other Committee members, the Employer and the Trustee, shall
not be responsible for any such action or failure to act.
     Section 10.04 RECORDS AND REPORTS. The Plan Administrator, on behalf of the
Committee, shall exercise such authority and responsibility as it deems
appropriate in order to comply with ERISA and governmental regulations issued
thereunder relating to records of Participant’s Service, Account balances and
the percentage of such Account balances that are Nonforfeitable under the Plan;
notifications to Participants; annual registration with the Internal Revenue
Service; and annual reports to the Department of Labor.
     Section 10.05 OTHER COMMITTEE POWERS AND DUTIES. The Committee shall have
one or more of the following powers and duties, as designated in the applicable
Committee Charter and bylaws:

  A.   To determine the rights of eligibility of an Employee to participate in
the Plan, the value of a Participant’s Account, and the Nonforfeitable
percentage of each Participant’s Account;     B.   To adopt rules of procedure
and regulations necessary for the proper and efficient administration of the
Plan, provided the rules are not inconsistent with the terms of this Plan and
the Trust;     C.   To construe and enforce the terms of the Plan and the rules
and regulations it adopts, including the discretionary authority to interpret
the Plan documents, documents related to the Plan’s operation, and findings of
fact;     D.   To direct the Trustee with respect to the crediting and
distribution of the Trust;     E.   To review and render decisions respecting a
claim for (or denial of a claim for) a benefit under the Plan;     F.   To
furnish the Employer with information that the Employer may require for tax or
other purposes;     G.   To engage the service of agents whom it may deem
advisable to assist it with the performance of its duties;

74



--------------------------------------------------------------------------------



 



  H.   To engage the services of an Investment Manager or Investment Managers
(as defined in ERISA Section 3(38)), each of whom shall have full power and
authority to manage, acquire or dispose (or direct the Trustee with respect to
acquisition or disposition) of any Plan asset under its control; and     I.   As
permitted by the Employee Plans Compliance Resolution System (“EPCRS”) issued by
the Internal Revenue Service (“IRS”), as in effect from time to time, (i) to
voluntarily correct any Plan qualification failure, including, but not limited
to, failures involving Plan operation, impermissible discrimination in favor of
highly compensated employees, the specific terms of the Plan document, or
demographic failures; (ii) implement any correction methodology permitted under
EPCRS; and (iii) negotiate the terms of a compliance statement or a closing
agreement proposed by the IRS with respect to correction of a plan qualification
failure.     J.   To delegate such of its duties, authority and obligations
hereunder to the Plan Administrator, corporate staff, existing committees of
Company or its Board, subcommittees it may form, or third party providers as it
may, in its discretion, determine necessary, advisable or useful.

     Section 10.06 RULES AND DECISIONS. The Committee and/or Plan Administrator
may adopt such rules as it deems necessary, desirable or appropriate. All rules
and decisions of the Committee and/or Administrator shall be uniformly and
consistently applied to all Participants in similar circumstances. When making a
determination or calculation, the Committee and/or Administrator shall be
entitled to rely upon information furnished by a Participant or Beneficiary, an
Employer, the legal counsel of the Employer, or the Trustee.
     Section 10.07 APPLICATION AND FORMS FOR BENEFITS. The Plan Administrator
may require a Participant or Beneficiary to complete and file with the Plan
Administrator and/or the Trustee an application for a benefit and all other
forms approved by the Plan Administrator, and to furnish all pertinent
information requested by the Plan Administrator and Trustee. The Plan
Administrator and Trustee may rely upon all such information so furnished to it,
including the Participant’s or Beneficiary’s current mailing address.
     Section 10.08 APPOINTMENT OF PLAN ADMINISTRATOR. The Committee may appoint
an individual(s) or entity to act as the Plan Administrator and may remove such
person as Plan Administrator at any time. The Committee shall supervise the
day-to-day administration of the Plan by the Plan Administrator.
     Section 10.09 PLAN ADMINISTRATOR. Unless an individual Administrator is
appointed by the Committee, the Financial Benefit Plan Committee or Benefits
Vice President and Staff shall act as the Plan Administrator. The Plan
Administrator shall report to the Committee on a regular basis as the Committee
shall direct. The Plan Administrator shall administer the Plan on a day-to-day
basis in accordance with its terms and in accordance with the Code, ERISA and
all other applicable laws and regulations except as otherwise expressly provided
to the contrary herein. Specifically, but not by way of limitation, the Plan
Administrator shall:

75



--------------------------------------------------------------------------------



 



  A.   Reporting and Disclosure. Comply with the reporting and disclosure
requirements of the Code and ERISA, as applicable, including the preparation and
dissemination of disclosure material to the Plan Participants and Beneficiaries
and the filing of such necessary forms and reports with governmental agencies as
may be required;     B.   Testing. Prepare, or cause to be prepared, all tests
necessary to ensure compliance with the Code and, except as expressly provided
to the contrary herein, ERISA, including, but not limited to, the participation
and discrimination standards, and the limitations of Section 415 of the Code;  
  C.   Procedures and Forms. Establish such administrative procedures and
prepare, or cause to be prepared, such forms, as may be necessary or desirable
for the proper administration of the Plan;     D.   Advisors. Subject to the
approval of the Committee, retain the services of such consultants and advisors
as may be appropriate to the administration of the Plan;     E.   Claims. Have
the discretionary authority to determine all claims filed pursuant to
Section 9.13, 9.14, and 9.15 of this Plan and shall have the authority to
determine issues of fact relating to such claims;     F.   Payment of Benefits.
Direct, or establish procedures for, the payment of benefits from the Plan;    
G.   Qualified Domestic Relations Orders. Establish such procedures as may be
necessary for the determination of whether proposed qualified domestic relations
orders comply with the provisions of the Code and ERISA, as applicable; and    
H.   Plan Records. Maintain, or cause to be maintained, all documents and
records necessary or appropriate to the maintenance of the Plan.

     Section 10.10 FUNDING POLICY. The Committee shall, from time to time,
review all pertinent Employee information and Plan data in order to establish
the funding policy of the Plan and to determine the appropriate methods of
carrying out the Plan’s objectives. The Committee or its delegate shall
communicate periodically, as it deems appropriate, to the Trustee and to any
Plan Investment Manager, the Plan’s short-term and long-term financial needs so
that investment policy can be coordinated with Plan financial requirements.
     Section 10.11 FIDUCIARY DUTIES. In performing their duties, all fiduciaries
with respect to the Plan shall act solely in the interest of the Participants
and their Beneficiaries, and:

  A.   For the exclusive purpose of providing benefits to the Participants and
their Beneficiaries;     B.   With the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent man acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims;

76



--------------------------------------------------------------------------------



 



  C.   To the extent a fiduciary possesses and exercises investment
responsibilities, by diversifying the investments of the Trust Fund so as to
minimize the risk of large losses, unless under the circumstances it is clearly
prudent not to do so; and     D.   In accordance with the documents and
instruments governing the Plan insofar as such documents and instruments are
consistent with the provisions of Title I of ERISA.

     Section 10.12 ALLOCATION OR DELEGATION OF DUTIES AND RESPONSIBILITIES. In
furtherance of their duties and responsibilities under the Plan, the Board and
the Committee, subject always to the requirements of Section 10.11:

  A.   Employ agents to carry out nonfiduciary responsibilities;     B.   Employ
agents to carry out fiduciary responsibilities (other than trustee
responsibilities as defined in Section 405(c)(3) of ERISA);     C.   Consult
with counsel, who may be of counsel to the Company; and     D.   Provide for the
allocation of fiduciary responsibilities (other than trustee responsibilities as
defined in Section 405(c)(3) of ERISA) between the members of the Board, in the
case of the Board, and among the members of any Committee, in the case of any
Committee.

     The Committee may delegate such of its duties, authority and obligations
hereunder to the Plan Administrator, corporate staff, existing committees of
Company or its Board, subcommittees it may form, or third party providers as it
may, in its discretion, determine. Any delegation of fiduciary duties hereunder
must be approved by a majority of the Committee. Such delegation may be modified
or rescinded at any time by further action of the Committee, which shall have an
on-going duty to monitor the performance of any fiduciary obligations delegated
to others under this provision.
     Section 10.13 PROCEDURE FOR THE ALLOCATION OR DELEGATION OF FIDUCIARY
DUTIES. Any action described in subsections B or D of Section 10.12 may be taken
by a Committee or the Board only in accordance with the following procedure:

  A.   Such action shall be taken by a majority of the Committee or by the
Board, as the case may be, in a resolution approved by a majority of such
Committee or by a majority of the Board.     B.   The vote cast by each member
of the Committee or the Board for or against the adoption of such resolution
shall be recorded and made a part of the written record of the Committee’s or
the Board’s proceedings.     C.   Any delegation of fiduciary responsibilities
or any allocation of fiduciary responsibilities among members of the Committee
or the Board may be modified or rescinded by the Committee or the Board
according to the procedure set forth in subsections A and B of this
Section 10.13.

77



--------------------------------------------------------------------------------



 



     Section 10.14 SEPARATE ACCOUNTING. The amounts in a Participant’s Elective
Deferral Contribution Account, Roth Elective Deferral Contribution Account, Safe
Harbor Matching Contribution Account, Qualified Matching Contribution Account,
and Qualified Non-elective Contribution Account shall at all times be separately
accounted for from amounts in a Participant’s After-tax Contribution Account,
Non-Safe Harbor Matching Contribution Account, Additional Matching Contribution
Account, Profit Sharing Contribution Account, Rollover Contribution Account,
Transfer Contribution and other contribution accounts, if any. Amounts credited
to such subaccounts shall be allocated among the Participant’s designated
investments on a reasonable pro rata basis, in accordance with the valuation
procedures of the Trustee and the Investment Funds. The Trustee and the Plan
Administrator shall also establish uniform procedures that they may change from
time to time, for the purpose of adjusting the subaccounts of a Participant’s
Account for withdrawals, loans, distributions and contributions. Gains, losses,
withdrawals, distributions, forfeitures and other credits or charges may be
separately allocated among such subaccounts on a reasonable and consistent basis
in accordance with such procedures.
     Section 10.15 VALUE OF PARTICIPANT’S ACCOUNT. The value of each
Participant’s Account shall be based on its fair market value on the appropriate
Valuation Date. A valuation shall occur at least once every Plan Year, and
otherwise in accordance with the terms of the Trust and administratively
practicable procedures approved by the Plan Administrator. Periodically, on a
frequency determined by the Plan Administrator and the Trustee, the Participant
will receive a statement showing the transaction activity and value of his
Account as of a date set forth in the statement.
     Section 10.16 REGISTRATION AND VOTING OF EMPLOYER COMMON STOCK. All Shares
acquired by the Trustee shall be held in the possession of the Trustee until
disposed of pursuant to the provisions of the Plan or the Trust Agreement. Such
Shares may be registered in the name of the Trustee or its nominee. Before each
annual or special meeting of the Employer’s shareholders, the Trustee shall send
to each Participant a copy of the proxy solicitation material therefor, together
with a form requesting confidential instructions to the Trustee on how to vote
the Shares credited to his Account. Upon receipt of such instructions the
Trustee shall vote the Shares as instructed. Any Shares held in Participants’
Accounts, as to which the Trustee does not receive instructions, shall be voted
in proportion to the voting instructions the Trustee has actually received in
respect of Shares, unless the Trustee determines that to do so is not prudent,
or the Trust provides otherwise.
     Section 10.17 INDIVIDUAL STATEMENT. As soon as practicable after the
Accounting Date of each Plan Year, but within the time prescribed by ERISA and
the regulations under ERISA, and at such other times as determined by the Plan
Administrator in its discretion, a Participant shall be provided a statement
reflecting the condition of the Participant’s (or Beneficiary of a deceased
Participant) Account in the Trust as of that date and such other information
ERISA requires be furnished to the Participant or Beneficiary. No Participant,
except a member of the Committee, the Plan Administrator and their designees,
shall have the right to inspect the records reflecting the Account of any other
Participant. A Participant or Beneficiary shall notify the Trustee in writing if
he believes there is an error in the statement of his Account in the Plan no
more than one year after the date the statement was issued. Each statement of a
Participant’s Account shall be deemed to be final and binding on the Participant
or Beneficiary to whom it was issued upon the expiration of the one year period
following the date the statement was issued.

78



--------------------------------------------------------------------------------



 



     Section 10.18 AUTOMATIC CONTRIBUTION ARRANGEMENT NOTICE. Effective for Plan
Years beginning on and after January 1, 2009, at least 30 days, but not more
than 90 days, before the beginning of the Plan Year, the Plan Administrator will
provide each Eligible Employee a comprehensive notice of the Eligible Employee’s
rights and obligations under the Plan, in compliance with the notice
requirements set forth in Code Sections 401(k)(13) and 414(w) and the Treasury
Regulations and other guidance issued thereunder.
     Section 10.19 ELECTION PERIODS. In addition to any other election periods
provided under the Plan, each Eligible Employee may make or modify a Elective
Deferral Contribution election during the 30-day period immediately following
the receipt of the notice described in Section 10.18 above.
     Section 10.20 FEES AND EXPENSES FROM FUND. The Trustee shall pay all
expenses reasonably incurred by it or by the Employer, the Committee, or other
professional advisers or administrators in the administration of the Plan from
the Trust Fund unless the Employer pays the expenses directly. Such expenses may
include the reimbursement of the Employer for the salary and expenses incurred
by the Employer for employees who perform Plan administration services. The
Committee, as a named fiduciary, shall provide written direction to the Trustee
regarding the expenses to be paid or reimbursed from the Trust Fund. The
Committee shall not treat any fee or expense paid, directly or indirectly, by an
Employer as an Employer contribution. No person who is receiving full pay from
an Employer shall receive compensation for services from the Trust Fund.
Brokerage commissions, transfer taxes, and other charges and expenses in
connection with the purchase and sale of securities shall be charged to each
Investment Fund and/or Participant’s Account, as applicable. Fees related to
investments subject to Participant direction, and other fees resulting from or
attributable to expenses incurred in relation to a Participant or Beneficiary or
his or her Account may be charged to his or her Account to the extent permitted
under the Code and ERISA.

79



--------------------------------------------------------------------------------



 



ARTICLE XI
TOP HEAVY RULES
     Section 11.01 MINIMUM EMPLOYER CONTRIBUTION. If this Plan is “Top Heavy,”
as defined below, in any Plan Year, the Plan guarantees a minimum contribution
(subject to the provisions of this Article XI) of three percent of Compensation
for each “Non-Key Employee,” as defined below, who is a Participant employed by
the Employer on the Accounting Date of the Plan Year without regard to Hours of
Service completed during the Plan Year or to whether he has elected to make
Elective Deferral Contributions under Section 3.03, and who is not a Participant
in a Top Heavy defined benefit plan maintained by the Employer. Participants who
also participate in a Top Heavy defined benefit plan of the Employer shall
receive the required minimum benefit in the defined benefit plan rather than in
this Plan. The Plan satisfies the guaranteed minimum contribution for the
Non-Key Employee if the Non-Key Employee’s contribution rate is at least equal
to the minimum contribution. For purposes of this paragraph, a Non-Key Employee
Participant includes any Employee otherwise eligible to participate in the Plan
but who is not a Participant because his Compensation does not exceed a
specified level.
     If the contribution rate for the “Key Employee,” as defined below, with the
highest contribution rate is less than three percent, the guaranteed minimum
contribution for Non-Key Employees shall equal the highest contribution rate
received by a Key Employee. The contribution rate is the sum of Employer
contributions (not including Employer contributions to Social Security) and
forfeitures allocated to the Participant’s Account for the Plan Year divided by
his “Compensation,” as defined below, not in excess of the compensation
limitation under Code Section 401(a)(17) for the Plan Year. For purposes of
determining the minimum contribution for a Plan Year, the Committee shall
consider contributions made to any plan pursuant to a compensation reduction
agreement or similar arrangement as Employer contributions. To determine the
contribution rate, the Committee shall consider all qualified Top Heavy defined
contribution plans maintained by the Employer as a single plan.
     Notwithstanding the preceding provisions of this Section 11.01, if a
defined benefit plan maintained by the Employer that benefits a Key Employee
depends on this Plan to satisfy the anti-discrimination rules of Code
Section 401(a)(4) or the coverage rules of Code Section 410 (or another plan
benefiting the Key Employee so depends on such defined benefit plan), the
guaranteed minimum contribution for a Non-Key Employee is three percent of his
Compensation regardless of the contribution rate for the Key Employees.
     The minimum Employer contribution required (to the extent required to be
Nonforfeitable under Section 416(b) of the Code) may not be forfeited under Code
Section 411(a)(3)(B) or 411(a)(3)(D).
     Section 11.02 ADDITIONAL CONTRIBUTION. If the contribution rate (excluding
Elective Deferral Contributions) for the Plan Year with respect to a Non-Key
Employee described in Section 11.01 is less than the minimum contribution, the
Employer will increase its contribution for such Employee to the extent
necessary so his contribution rate for the Plan Year will equal the guaranteed
minimum contribution. Matching Contributions will be taken into account to
satisfy the minimum contribution requirement under the Plan, or if the Plan
provides that the minimum contribution requirement shall be met in another plan,
such other plan. Matching Contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code Section 401(m). The additional contribution shall be allocated to the
Account of a Non-Key Employee for whom the Employer makes the contribution.

80



--------------------------------------------------------------------------------



 



     Section 11.03 DETERMINATION OF TOP HEAVY STATUS. The Plan is “Top Heavy”
for a Plan Year if the Top Heavy ratio as of the “Determination Date” exceeds
sixty percent (60%). The Top Heavy ratio is a fraction, the numerator of which
is the sum of the present value of the Accounts of all Key Employees as of the
Determination Date, and the denominator of which is a similar sum determined for
all Employees. For purposes of determining the present value of the Accounts for
the foregoing fraction, contributions due as of the Determination Date and
distributions made for any purpose within the one-year period ending on the
Determination Date shall be included. In addition, distributions made within the
five-year period ending on the Determination Date shall be included if such
distributions were made for reasons other than upon Severance from Employment,
death or Disability (e.g., in-service withdrawals); provided, however, that no
distribution shall be counted more than once. In addition, the Top Heavy ratio
shall be calculated by disregarding the Account (including distributions, if
any, of the Account balance) of an individual who has not received credit for at
least one Hour of Service with the Employer during the one-year period ending on
the Determination Date in such calculation. The Top Heavy ratio, including the
extent to which it must take into account distributions, rollovers, and
transfers, shall be calculated in accordance with Code Section 416 and the
Treasury Regulations thereunder.
     If the Employer maintains other qualified plans (including a simplified
employee pension plan), this Plan is Top Heavy only if it is part of the
Required Aggregation Group, and the Top Heavy ratio for both the Required
Aggregation Group and the Permissive Aggregation Group exceeds 60%. The Top
Heavy ratio shall be calculated in the same manner as required by the first
paragraph of this Section 11.03, taking into account all plans within the
Aggregation Group. To the extent distributions to a Participant must be taken
into account, the Committee shall include distributions from a terminated plan
that would have been part of the Required Aggregation Group if it were in
existence on the Determination Date. The present value of accrued benefits and
the other amounts the Committee must take into account, under defined benefit
plans or simplified employee pension plans included within the group, shall be
calculated in accordance with the terms of those plans, Code Section 416 and the
Treasury Regulations thereunder. If an aggregated plan does not have a valuation
date coinciding with the Determination Date, the accrued benefits or Accounts in
the aggregated plan shall be valued as of the most recent valuation date falling
within the 12-month period ending on the Determination Date. The Top Heavy ratio
shall be valued with reference to the Determination Dates that fall within the
same calendar year.
     The accrued benefit of a Participant other than a Key Employee shall be
determined under (a) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (b) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(1)(C)
of the Code.
     Section 11.04 TOP HEAVY VESTING SCHEDULE. For any Plan Year for which the
Plan is Top Heavy, as determined in accordance with this Article XI, the
Participant’s Nonforfeitable percentage of his Employer Contributions and
Non-Safe Harbor Matching Contributions shall be calculated by applying the
following schedule, to the extent that such schedule provides for vesting at a
rate that is more rapid than the rate otherwise applicable to the Participant’s
benefit:

81



--------------------------------------------------------------------------------



 



                  Years of Service   Percent Nonforfeitable
Less than three (3)
    0 %
At least three (3) or more
    100 %

     Section 11.05 DEFINITIONS. For purposes of applying the provisions of this
Article XI.

  A.   “Key Employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual Compensation
greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002), a five-percent owner of the Employer, or a
one-percent owner of the Employer having annual Compensation of more than
$150,000. The constructive ownership rules of Code Section 318 (or the
principles of that section, in the case of an unincorporated Employer) will
apply to determine ownership in the Employer. The determination of who is a Key
Employee shall be made in accordance with Code Section 416(i)(1) and the
Treasury Regulations under that Code Section.     B.   “Non-Key Employee” is an
Employee who does not meet the definition of Key Employee.     C.  
“Compensation” shall mean the first $200,000 (or such larger amount as the
Commissioner of Internal Revenue may prescribe in accordance with Code
Section 401(a)(17)) ($230,000 for 2008) of Compensation as defined in Code
Section 415(c)(3), but including amounts contributed by the Employer pursuant to
a salary reduction agreement that are excludible from the Employee’s gross
income under Section 125, “deemed compensation” under Code Section 125 pursuant
to Revenue Ruling 2002-27, Section 132(f)(4), Section 402(a)(8), Section 402(h)
or Section 403(b) of the Code.     D.   “Required Aggregation Group” means:

  (i)   Each qualified plan of the Employer in which at least one Key Employee
participates at any time during the five Plan Year period ending on the
Determination Date; and     (ii)   Any other qualified plan of the Employer that
enables a plan described in (i) to meet the requirements of Code
Section 401(a)(4) or Code Section 410.

     The Required Aggregation Group includes any plan of the Employer that was
maintained within the last five years ending on the Determination Date on which
a top heaviness determination is being made if such plan would otherwise be part
of the Required Aggregation Group for the Plan Year but for the fact it has been
terminated.

82



--------------------------------------------------------------------------------



 



  E.   “Permissive Aggregation Group” is the Required Aggregation Group plus any
other qualified plans maintained by the Employer, but only if such group would
satisfy in the aggregate the requirements of Code Section 401(a)(4) and Code
Section 410. The Committee shall determine which plans to take into account in
determining the Permissive Aggregation Group.     F.   “Employer” shall mean all
the members of a controlled group of corporations (as defined in Code
Section 414(b)), of a commonly controlled group of trades or businesses (whether
or not incorporated) (as defined in Code Section 414(c)), or an affiliated
service group (as defined in Code Section 414(m)), of which the Employer is a
part. However, ownership interests in more than one member of a related group
shall not be aggregated to determine whether an individual is a Key Employee
because of his ownership interest in the Employer.     G.   “Determination Date”
for any Plan Year is the Accounting Date of the preceding Plan Year or, in the
case of the first Plan Year of the Plan, the Accounting Date of that Plan Year.

83



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     Section 12.01 EVIDENCE. Anyone required to give evidence under the terms of
the Plan may do so by certificate, affidavit, document or other information that
the person to act in reliance may consider pertinent, reliable and genuine, and
to have been signed, made or presented by the proper party or parties. The
Committee, the Plan Administrator and the Trustee shall be fully protected in
acting and relying upon any evidence described under the immediately preceding
sentence.
     Section 12.02 NO RESPONSIBILITY FOR EMPLOYER ACTION. Neither the Trustee
nor the Committee nor the Plan Administrator shall have any obligation or
responsibility with respect to any action required by the Plan to be taken by
the Employer, any Participant or eligible Employee, nor for the failure of any
of the above persons to act or make any payment or contribution, or otherwise to
provide any benefit contemplated under this Plan, nor shall the Trustee or the
Committee or the Plan Administrator be required to collect any contribution
required under the Plan, or determine the correctness of the amount of any
Employer contribution. Neither the Trustee nor the Committee nor the Plan
Administrator need inquire into or be responsible for any action or failure to
act on the part of the others. Any action required of a corporate Employer shall
be by its Board or its designee.
     Section 12.03 FIDUCIARIES NOT INSURERS. The Trustee, the Committee, the
Company, the Plan Administrator and the Employer in no way guarantee the Trust
Fund from loss or depreciation. The Employer does not guarantee the payment of
any money that may be or becomes due to any person from the Trust Fund. The
liability of the Committee, Plan Administrator and the Trustee to make any
payment from the Trust Fund at any time and all times is limited to the then
available assets of the Trust.
     Section 12.04 WAIVER OF NOTICE. Any person entitled to notice under the
Plan may waive the notice, unless the Code or Treasury Regulations require the
notice, or ERISA specifically or impliedly prohibits such a waiver.
     Section 12.05 SUCCESSORS. The Plan shall be binding upon all persons
entitled to benefits under the Plan, their respective heirs and legal
representatives, upon the Employer, its successors and assigns, and upon the
Trustee, the Committee, the Plan Administrator and their successors.
     Section 12.06 WORD USAGE. Words used in the masculine shall apply to the
feminine where applicable, and wherever the context of the Plan dictates, the
plural shall be read as singular and the singular as the plural.
     Section 12.07 HEADINGS. The headings are for reference only. In the event
of a conflict between a heading and the content of a section, the content of the
section shall control.
     Section 12.08 STATE LAW. Pennsylvania law shall determine all questions
arising with respect to the provisions of this agreement except to the extent a
federal statute supersedes Pennsylvania law.

84



--------------------------------------------------------------------------------



 



     Section 12.09 EMPLOYMENT NOT GUARANTEED. Nothing contained in this Plan,
and nothing with respect to the establishment of the Trust, any modification or
amendment to the Plan or the Trust, the creation of any Account, or the payment
of any benefit, shall give any Employee, Employee-Participant or Beneficiary any
right to continue employment, or any legal or equitable right against the
Employer, or an Employee of the Employer, the Trustee or its agents or
employees, or the Plan Administrator. Nothing in the Plan shall be deemed or
construed to impair or affect in any manner the right of the Employer, in its
discretion, to hire Employees and, with or without cause, to discharge or
terminate the service of Employees.
     Section 12.10 RIGHT TO TRUST ASSETS. No Employee or Beneficiary shall have
any right to, or interest in, any assets of the Trust Fund, upon his or her
Severance from Employment or otherwise, except as provided from time to time
under this Plan, and then only to the extent of the benefits payable under the
Plan to such Employee or Beneficiary out of the assets of the Trust Fund. All
payments of benefits as provided for in this Plan shall be made solely out of
the assets of the Trust Fund and none of the Fiduciaries shall be liable
therefore in any manner.
     Section 12.11 UNCLAIMED BENEFIT CHECKS. If a check in payment of a benefit
payable under this Plan has been made by regular United States mail to the last
address of the payee furnished to the Trustee and the check is returned
unclaimed, payment to such payee shall be discontinued and shall be held in his
or her respective accounts until the payee’s correct address shall become known
to the Trustee. Any such amounts shall be credited with fund earnings in
accordance with Section 10.15 of the Plan. In the event the payee cannot be
located after reasonable and diligent efforts of the Administrator, the amounts
shall be forfeited, subject to the provisions of Section 5.13 of the Plan.

85



--------------------------------------------------------------------------------



 



ARTICLE XIII
EXCLUSIVE BENEFIT, AMENDMENT, TERMINATION
     Section 13.01 EXCLUSIVE BENEFIT. Except as provided under Article III, the
Employer shall have no beneficial interest in any asset of the Trust and no part
of any asset in the Trust shall ever revert to or be repaid to the Employer,
either directly or indirectly; nor prior to the satisfaction of all liabilities
with respect to the Participants and their Beneficiaries under the Plan, shall
any part of the corpus or income of the Trust Fund, or any asset of the Trust,
be (at any time) used for, or diverted to, purposes other than the exclusive
benefit of the Participants or their Beneficiaries.
     Section 13.02 AMENDMENT BY EMPLOYER. The Company shall have the right at
any time and from time to time:

  A.   To amend this Plan in any manner it deems necessary or advisable in order
to qualify (or maintain qualification of) this Plan and the Trust created under
it under the appropriate provisions of the Code; and     B.   To amend this Plan
in any other manner.

     In addition, the Committee and Financial Benefit Plans Committee shall have
the right to amend this Plan in accordance with its charter and bylaws.
     However, no amendment shall authorize or permit any part of the Trust Fund
(other than the part required to pay taxes and administration expenses) to be
used for or diverted to purposes other than for the exclusive benefit of the
Participants or their Beneficiaries or estates. No amendment shall cause or
permit any portion of the Trust Fund to revert to or become a property of the
Employer; and the Company shall not make any amendment that affects the rights,
duties or responsibilities of the Plan Administrator or Committee without the
written consent of the affected Plan Administrator or the affected member of the
Committee. Furthermore, no amendment shall decrease a Participant’s Account
balance or accrued benefit or reduce or eliminate any benefits protected under
Code Section 411(d)(6) with respect to a Participant with an Account balance or
accrued benefit at the date of the amendment, except to the extent permitted
under Code Section 412(c)(8).
     All amendments to the Plan shall be in writing. Amendments shall be
considered properly authorized by the Company if approved or ratified by the
Board, any committee of the Board, by an authorized Committee of the Plan,
unless the subject of the amendment has been reserved to the Board or another
authorized party. Each amendment shall state the date to which it is either
retroactively or prospectively effective, and may be executed by any authorized
officer of the Company.
     Section 13.03 AMENDMENT TO VESTING PROVISIONS. Although the Company and
Committee reserve the right to amend the vesting provisions at any time, an
amended vesting schedule shall not be applied to reduce the Nonforfeitable
percentage of any Participant’s Account derived from Employer contributions
(determined as of the later of the date the amendment is adopted, or the date
the amendment becomes effective) to a percentage less than the Nonforfeitable
percentage computed under the Plan without regard to the amendment. An amended
vesting schedule will apply to a Participant only if the Participant receives
credit for at least one Hour of Service after the new schedule becomes
effective.

86



--------------------------------------------------------------------------------



 



     If a permissible amendment is made to the vesting provisions, each
Participant having at least three Years of Service for vesting purposes with the
Employer may elect to have the percentage of his Nonforfeitable Account Balance
computed under the Plan without regard to the amendment. The Participant must
file his election with the Plan Administrator within 60 days of the latest of
(a) the Company’s adoption of the amendment; (b) the effective date of the
amendment; or (c) his receipt of a copy of the amendment. The Plan
Administrator, as soon as practicable, shall forward a true copy of any
amendment to the vesting schedule to each affected Participant, together with an
explanation of the effect of the amendment, the appropriate form upon which the
Participant may make an election to remain under the vesting schedule provided
under the Plan prior to the amendment and notice of the time within which the
Participant must make an election to remain under the prior vesting schedule.
The election described in this Section 13.03 does not apply to a Participant if
the amended vesting schedule provides for vesting that is at least as rapid at
all times as the vesting schedule in effect prior to the amendment. For purposes
of this Section 13.03, an amendment to the vesting schedule includes any
amendment that directly or indirectly affects the computation of the
Nonforfeitable percentage of an Employee’s rights to his Employer-derived
Account.
     Section 13.04 DISCONTINUANCE. The Employer shall have the right, at any
time, to suspend or discontinue its contributions under the Plan, and the
Company (acting through the Committee) shall have the right to terminate, at any
time, this Plan and the Trust created under this agreement. The Plan shall
terminate upon the first to occur of the following:

  A.   The date terminated by action of the Company     B.   The date the
Employer shall be judicially declared bankrupt or insolvent.     C.   The
dissolution, merger, consolidation or reorganization of the Employer or the sale
by the Employer of all or substantially all of its assets, unless the successor
or purchaser makes provision to continue the Plan, in which event the successor
or purchaser shall substitute itself as the Employer under this Plan.

     No Employees of the Participating Employer shall thereafter be admitted to
the Plan as new Participants, and the Participating Employer shall make no
further contributions to the Trust Fund         , except as may be necessary to
satisfy the outstanding ESOP Loans. In connection with the termination, partial
termination or discontinuance of the Plan, the Committee may direct the Trustee
to sell some or all of the ESOP Stock held in the Unallocated Stock Account and
to apply the proceeds of such sale or sales to reduce the ESOP Loans.
     Section 13.05 FULL VESTING ON TERMINATION. Notwithstanding any other
provision of this Plan to the contrary, upon either full or partial termination
of the Plan, or, if applicable, upon the date of complete discontinuance of
contributions to the Plan, an affected Participant’s right to his Account shall
be 100% Nonforfeitable.
     Section 13.06 MERGER, DIRECT TRANSFER AND ELECTIVE TRANSFER. The Trustee
shall not consent to, or be a party to, any merger or consolidation with another
plan, or to a transfer of assets or liabilities to another plan, unless
immediately after the merger, consolidation or transfer, the surviving plan
provides each Participant a benefit equal to or greater than the benefit each
Participant would have received had the Plan terminated immediately before the
merger or consolidation or transfer. The Trustee possesses the specific
authority to enter into merger agreements or direct transfer of assets
agreements with the

87



--------------------------------------------------------------------------------



 



trustees of other retirement plans described in Code Section 401(a) and to
accept the direct transfer of plan assets, or to transfer plan assets, as a
party to any such agreement, only upon the consent or direction of the
Committee.
     If permitted by the Committee in its discretion, the Trustee may accept a
direct transfer of plan assets on behalf of an Employee prior to the date the
Employee satisfies the Plan’s eligibility condition(s). If the Trustee accepts
such a direct transfer of plan assets, the Employee shall be treated as a
Participant for all purposes of the Plan except that the Employee shall not
share in Employer contributions or Participant forfeitures under the Plan until
he actually becomes a Participant in the Plan. The Trustee shall hold,
administer and distribute the transferred assets as a part of the Trust Fund,
and the Trustee shall maintain a separate Transfer Account for the benefit of
the Employee on whose behalf the Trustee accepted the transfer in order to
reflect the value of the transferred assets.
     The Trustee may not consent to, or be a party to, a merger, consolidation
or transfer of assets with a defined benefit plan, except with respect to an
elective transfer, unless the Committee consents and so directs, and the
transfer is consistent with the Code and with ERISA. The Trustee will hold,
administer and distribute the transferred assets as a part of the Trust Fund,
and the Trustee shall maintain a separate Transfer Account for the benefit of
the Employee on whose behalf the Trustee accepted the transfer in order to
reflect the value of the transferred assets. Unless a transfer of assets to this
Plan is an elective transfer, the Plan will preserve all Code Section 411(d)(6)
protected benefits with respect to those transferred assets, in the manner
described in Section 13.02.
     A transfer is an elective transfer if: (a) the transfer satisfies the first
paragraph of this Section 13.06; (b) the transfer is voluntary, under a fully
informed election by the Participant; (c) the Participant has an alternative
that retains his Code Section 411(d)(6) protected benefits (including an option
to leave his benefit in the transferor plan, if that plan is not terminating);
(d) the transfer satisfies the applicable spousal consent requirements of the
Code; (e) the transferor plan satisfies the joint and survivor notice
requirements of the Code, if the Participant’s transferred benefit is subject to
those requirements; (f) the Participant has a right to immediate distribution
from the transferor plan, in lieu of the elective transfer; (g) the transferred
benefit is at least the greater of the single sum distribution provided by the
transferor plan for which the Participant is eligible or the present value of
the Participant’s accrued benefit under the transferor plan payable at that
plan’s normal retirement age; (h) the Participant has a 100% Nonforfeitable
interest in the transferred benefit; and (i) the transfer otherwise satisfies
applicable Treasury Regulations. An elective transfer may occur between
qualified plans of any type.
     If the Plan receives a direct transfer (by merger or otherwise) of elective
contributions (or amounts treated as elective contributions) under a plan with a
Code Section 401(k) arrangement, the distribution restrictions of Code
Sections 401(k)(2) and (10) continue to apply to those transferred elective
contributions.
     Section 13.07 LIQUIDATION OF THE TRUST FUND. Upon complete or partial
termination of the Plan, or upon complete discontinuance of contributions to the
Plan, the Accounts of all Participants affected thereby shall become fully
vested and nonforfeitable, and the Committee shall distribute the assets
remaining in the Trust Fund, after payment of any expenses properly chargeable
thereto, to Participants, Former Participants and Beneficiaries in proportion to
their respective Account balances; provided, however, that no Participating

88



--------------------------------------------------------------------------------



 



Employer maintains a successor plan. All distributions on the plan termination
will be made in accordance with Article V.
     Section 13.08 TERMINATION. Upon termination of the Plan, the distribution
provisions of Article V and Article VI shall remain operative, except that:

  A.   If the present value of the Participant’s Nonforfeitable Account does not
exceed $1,000 ($5,000 prior to March 28, 2005), the Plan Administrator will
direct the Trustee to distribute to the Participant the Participant’s
Nonforfeitable Account to him in a lump sum as soon as administratively
practicable after the Plan terminates; and     B.   If the present value of the
Participant’s Nonforfeitable Account is greater than $1,000 ($5,000 prior to
March 28, 2005) but does not exceed $5,000, and the Participant does not
affirmatively elect to have such Nonforfeitable Account Balance paid directly to
him or to an “eligible retirement plan,” his benefit shall be paid directly to
an IRA established for the Participant pursuant to a written agreement between
the Committee and the IRA provider that meets the requirements of
Section 401(a)(31) of the Code and the regulations thereunder pursuant to the
provisions in Section 5.02.C.2. as soon as administratively practicable after
the Plan terminates.     C.   If the value of the Participant’s Nonforfeitable
Account Balance is more than $5,000 as of the date of any distribution, payment
to such Participant shall not be made unless the Participant consents in writing
to the distribution. Consent to such distribution shall not be valid unless the
Participant is informed of his right to defer receipt of the distribution. The
Trustee shall be authorized to charge a reasonable fee for maintaining such
Accounts.

     The Trust shall continue until the Trustee, after written direction from
the Committee, has distributed all of the benefits under the Plan. To liquidate
the Trust, the Committee will, to the extent required, purchase a deferred
annuity contract for each Participant that protects the Participant’s
distribution rights under the Plan, if the Participant’s Nonforfeitable Account
exceeds $1,000 ($5,000 prior to March 28, 2005), and the Participant does not
elect an immediate distribution pursuant to this Section 13.08. Upon termination
of the Plan, the amount, if any, in a suspense account under Appendix F shall
revert to the Employer, subject to the conditions of the Treasury Regulations
permitting such a reversion.

89



--------------------------------------------------------------------------------



 



This Plan has been executed on December 31, 2008.

                  TELEFLEX INCORPORATED    
 
           
 
  By:   /s/ Terry Moulder    
 
     
 
   
 
  Title:   Vice President -
   HR Operations    
 
     
 
   

90